
	
		II
		112th CONGRESS
		1st Session
		S. 1220
		IN THE SENATE OF THE UNITED STATES
		
			June 16, 2011
			Mr. Conrad introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To lessen the dependence of the United States on foreign
		  energy, to promote clean sources of energy, to strengthen the economy of the
		  United States, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Fulfilling U.S. Energy
			 Leadership Act of 2011.
			(b)Table of contentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definitions.
					TITLE I—Advanced vehicle deployment
					Subtitle A—Energy provisions
					Sec. 101. Research and development program for alternative fuel
				vehicle technologies.
					Sec. 102. Federal fleet requirements.
					Sec. 103. Refueling infrastructure corridors.
					Sec. 104. Federal Government petroleum consumption.
					Sec. 105. Determination of standards by Secretary of Energy for
				idling reduction devices.
					Subtitle B—Promoting electric vehicles
					Sec. 111. Definitions.
					PART I—National plug-In electric drive vehicle deployment
				program.
					Sec. 121. National Plug-In Electric Drive Vehicle Deployment
				Program.
					Sec. 122. National assessment and plan.
					Sec. 123. Technical assistance.
					Sec. 124. Workforce training.
					Sec. 125. Federal fleets.
					Sec. 126. Targeted Plug-In Electric Drive Vehicle Deployment
				Communities Program.
					PART II—Research and development
					Sec. 131. Research and development program.
					Sec. 132. Advanced batteries for tomorrow prize.
					Sec. 133. Study on the supply of raw materials.
					Sec. 134. Study on the collection and preservation of data
				collected from plug-in electric drive vehicles.
					PART III—Miscellaneous
					Sec. 141. Utility planning for plug-in electric drive
				vehicles.
					Sec. 142. Loan guarantees.
					Sec. 143. Prohibition on disposing of advanced batteries in
				landfills.
					Sec. 144. Plug-In Electric Drive Vehicle Technical Advisory
				Committee.
					Sec. 145. Plug-In Electric Drive Vehicle Interagency Task
				Force.
					Subtitle C—Tax provisions
					Sec. 151. Consumer tax credits for advanced
				vehicles.
					Sec. 152. Credit for fuel-efficient motor vehicles.
					Sec. 153. Idling reduction tax credit.
					TITLE II—Oil and gas development
					Sec. 201. Production of oil and gas on outer Continental
				Shelf.
					Sec. 202. Implementation of inventory of outer Continental
				Shelf resources.
					Sec. 203. Offshore safety bureau.
					TITLE III—Alternative fuel deployment
					Subtitle A—Energy provisions
					Sec. 301. Bioenergy research and development.
					Sec. 302. Alternative fueled automobile production
				requirement.
					Sec. 303. Definition of renewable biomass.
					Sec. 304. Loan guarantees for renewable fuel
				pipelines.
					Subtitle B—Tax provisions
					Sec. 311. Variable VEETC rate based on price of crude
				oil.
					Sec. 312. Extension of cellulosic biofuel producer credit
				through 2016.
					Sec. 313. Extension and modification of alternative fuel
				vehicle refueling property credit.
					Sec. 314. Extension of special depreciation allowance for
				cellulosic biofuel plant property.
					Sec. 315. Incentives for biodiesel and renewable
				diesel.
					Sec. 316. Alternative fuels excise tax credits.
					TITLE IV—Cleaner sources of electricity
					Subtitle A—Energy provisions
					Sec. 401. Clean energy standard.
					Sec. 402. Large-scale carbon storage program.
					Sec. 403. Loan guarantees for nuclear power and other
				innovative sources.
					Sec. 404. Nuclear energy workforce.
					Sec. 405. Interagency Working Group to promote domestic
				manufacturing base for nuclear components and equipment.
					Subtitle B—Tax provisions
					Sec. 411. Seven-year amortization for certain systems installed
				on coal-fired electric generation units.
					Sec. 412. Credit for carbon sequestration from coal
				facilities.
					Sec. 413. Modifications to credit for carbon dioxide
				sequestration.
					Sec. 414. Clean energy coal bonds.
					Sec. 415. New clean renewable energy bonds.
					Sec. 416. Seven-year accelerated depreciation for new nuclear
				power facilities.
					Sec. 417. Long term extension of renewable electricity
				production credit.
					TITLE V—Domestic energy deployment
					Subtitle A—Clean energy financing
					Sec. 501. Purpose.
					Sec. 502. Definitions.
					Sec. 503. Improvements to existing programs.
					Sec. 504. Energy technology deployment goals.
					Sec. 505. Clean Energy Deployment Administration.
					Sec. 506. Administration functions.
					Sec. 507. Federal Credit Authority.
					Sec. 508. General provisions.
					Subtitle B—Tax provisions
					Sec. 511. Advanced energy manufacturing credit.
					Sec. 512. Special rule for sales of electric transmission
				property.
					Sec. 513. Depreciation of natural gas distribution
				lines.
					Sec. 514. Credit for steel industry fuel.
					Sec. 515. Credit for producing fuel from coke or coke
				gas.
					TITLE VI—Energy efficiency
					Subtitle A—Rural energy savings program
					Sec. 601. Rural energy savings program.
					Subtitle B—Tax provisions
					Sec. 611. Energy-efficient commercial buildings.
					Sec. 612. Energy-efficient new homes.
					Sec. 613. Energy-efficient existing homes.
					Sec. 614. Energy-efficient appliances.
					TITLE VII—Energy research and development
					Sec. 701. Next Step Energy Storage Research Center.
					Sec. 702. Nuclear power initiatives.
					TITLE VIII—Budgetary effects
					Sec. 801. Budgetary effects.
				
			2.DefinitionsExcept as otherwise provided in this Act, in
			 this Act:
			(1)Alternative fuelThe term alternative fuel has
			 the meaning given the term in section 32901(a) of title 49, United States
			 Code.
			(2)Alternative fueled automobileThe term alternative fueled
			 automobile has the meaning given the term in section 32901(a) of title
			 49, United States Code.
			(3)Motor
			 vehicleThe term motor vehicle means any vehicle
			 that is manufactured primarily for use on public streets, roads, and highways
			 (not including a vehicle operated exclusively on 1 or more rails) and that has
			 at least 4 wheels.
			(4)SecretaryThe
			 term Secretary means the Secretary of Energy.
			IAdvanced vehicle
			 deployment
			AEnergy
			 provisions
				101.Research and
			 development program for alternative fuel vehicle technologies
					(a)PurposesThe
			 purposes of this section are—
						(1)to enable and
			 promote, in partnership with industry, comprehensive development,
			 demonstration, and commercialization of a wide range of alternative fuel
			 components, systems, and vehicles using diverse transportation
			 technologies;
						(2)to make critical
			 public investments to help private industry, institutions of higher education,
			 National Laboratories, and research institutions to expand innovation,
			 industrial growth, and jobs in the United States;
						(3)to expand the
			 availability of the existing alternative fuel infrastructure for fueling
			 light-duty transportation vehicles and other on-road and nonroad vehicles that
			 are using petroleum and are mobile sources of emissions, with the goals
			 of—
							(A)enhancing the
			 energy security of the United States;
							(B)reducing
			 dependence on imported oil; and
							(C)reducing
			 emissions through the expansion of alternative fuel supported mobility;
							(4)to accelerate the
			 widespread commercialization of alternative fuel vehicle technology into all
			 sizes and applications of vehicles, including commercialization of alternative
			 fuel vehicles; and
						(5)to improve the
			 energy efficiency of and reduce the petroleum use in surface
			 transportation.
						(b)ProgramThe
			 Secretary shall conduct a program of research, development, demonstration, and
			 commercial application for alternative fuel transportation technology,
			 including—
						(1)high capacity,
			 high-efficiency storage devices;
						(2)high-efficiency
			 on-board and off-board alternative fuel components;
						(3)high-powered
			 alternative fuel systems for passenger and commercial vehicles and for nonroad
			 equipment;
						(4)control system
			 development and power train development and integration for alternative fuel
			 vehicles, including—
							(A)development of
			 efficient cooling systems;
							(B)analysis and
			 development of control systems that minimize the emissions profile when clean
			 diesel engines are part of an alternative fuel system; and
							(C)development of
			 different control systems that optimize for different goals, including—
								(i)storage
			 life;
								(ii)reduction of
			 petroleum consumption; and
								(iii)greenhouse gas
			 reduction;
								(5)nanomaterial
			 technology applied to both alternative fuel components and systems;
						(6)large-scale
			 demonstrations, testing, and evaluation of alternative fuel vehicles in
			 different applications with different storage and control systems,
			 including—
							(A)the incremental
			 cost of alternative fuel vehicles and alternative fuel systems;
							(B)military
			 applications;
							(C)mass market
			 passenger and light-duty truck applications;
							(D)private fleet
			 applications; and
							(E)medium- and
			 heavy-duty applications;
							(7)advancement of
			 alternative fuel transportation technologies in mobile source applications
			 by—
							(A)improvement in
			 alternative fuel technologies; and
							(B)working with
			 industry and the Administrator of the Environmental Protection Agency
			 to—
								(i)understand and
			 inventory markets; and
								(ii)identify and
			 implement methods of removing barriers for existing and emerging applications;
			 and
								(8)lightweight
			 materials.
						(c)Funding
						(1)In
			 generalOut of any funds in the Treasury not otherwise
			 appropriated, the Secretary of the Treasury shall transfer to the Secretary to
			 carry out this section, to remain available until expended—
							(A)on October 1,
			 2011, and each October 1 thereafter through October 1, 2015, $1,000,000,000;
			 and
							(B)on October 1,
			 2016, and each October 1 thereafter through October 1, 2020,
			 $500,000,000.
							(2)Receipt and
			 acceptanceThe Secretary shall be entitled to receive, shall
			 accept, and shall use to carry out this section the funds transferred under
			 paragraph (1), without further appropriation.
						102.Federal fleet requirements
					(a)Definition of alternative fueled
			 vehicleSection 301(3) of the Energy Policy Act of 1992 (42
			 U.S.C. 13211(3)) is amended by adding at the end the following:
						
							(C)ExclusionThe
				term alternative fueled vehicle does not include a dedicated
				vehicle that operates exclusively on gasoline or diesel
				fuel.
							.
					(b)Minimum Federal
			 fleet requirementSection
			 303(b)(1) of the Energy Policy Act of 1992 (42 U.S.C. 13212(b)(1)) is
			 amended—
						(1)in subparagraph
			 (C), by striking and after the semicolon at the end; and
						(2)by striking
			 subparagraph (D) through the period at the end and inserting the
			 following:
							
								(D)75 percent in each of fiscal years
				1999 through 2012;
								(E)80 percent in each of fiscal years
				2013 through 2015;
								(F)90 percent in each of fiscal years
				2016 through 2019; and
								(G)100 percent in fiscal year 2020 and
				each fiscal year thereafter;
								shall be
				alternative fueled
				vehicles..
						(c)Flexible fuel
			 vehicles; complianceSection 303(b) of the Energy Policy Act of
			 1992 (42 U.S.C. 13212(b)) is amended—
						(1)by redesignating
			 paragraph (3) as paragraph (6); and
						(2)by inserting
			 after paragraph (2) the following:
							
								(3)Flexible fuel
				vehicles
									(A)Definition of
				flexible fuel vehicleIn this paragraph, the term flexible
				fuel vehicle means an automobile that has been warranted by the
				manufacturer of the automobile to operate on gasoline and fuel mixtures
				containing 15 percent gasoline and 85 percent ethanol or methanol.
									(B)Maximum
				percentageFor model year 2015 and each model year thereafter,
				the Secretary shall, to the maximum extent practicable, ensure that not more
				than 75 percent of vehicles acquired by a Federal fleet are flexible fuel
				vehicles.
									(4)ComplianceThe
				Secretary shall monitor and report to Congress on the compliance of Federal
				agencies with the requirements of this subsection, including the number and
				reasons for waivers or reductions of percentages under this
				subsection.
								.
						103.Refueling
			 infrastructure corridors
					(a)Number of
			 eligible projectsSection 244(d)(1) of the Energy Independence
			 and Security Act of 2007 (42 U.S.C. 17052(d)(1)) is amended by striking
			 10 and inserting 20.
					(b)ReportSection
			 244 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17052) is
			 amended—
						(1)by redesignating
			 subsection (f) as subsection (g); and
						(2)by inserting
			 after subsection (e) the following:
							
								(f)ReportNot
				later than 2 years after the date on which grants are awarded under subsection
				(d), the Secretary shall submit to Congress a report on the feasibility and
				desirability of—
									(1)establishing a
				refueling infrastructure corridor for each highway on the Interstate System (as
				defined in section 101(a) of title 23, United States Code); and
									(2)expanding the
				scope of this section to cover alternative
				fuels.
									.
						104.Federal
			 Government petroleum consumption
					(a)In
			 generalSection 303(b) of the
			 Energy Policy Act of 1992 (42 U.S.C. 13212(b)) (as amended by section 102(c))
			 is amended by adding at the end the following:
						
							(5)Petroleum consumptionThe Secretary shall promulgate regulations
				for Federal fleets subject to this title requiring that, not later than fiscal
				year 2013, each Federal agency achieve at least a 5-percent reduction in
				petroleum consumption, as calculated from the baseline established by the
				Secretary for fiscal year
				2011.
							.
					(b)Additional
			 gasoline reduction measures
						(1)StudyThe
			 Comptroller General of the United States shall conduct a study to determine
			 whether additional gasoline reduction measures by Federal departments,
			 agencies, and Congress are technically feasible.
						(2)ReportNot
			 later than 180 days after the date of enactment of this Act, the Comptroller
			 General shall submit to Congress a report that describes the results of the
			 study, including any recommendations.
						105.Determination of
			 standards by Secretary of Energy for idling reduction devicesNot later than 180 days after the date of
			 the enactment of this Act and in order to reduce air pollution and fuel
			 consumption, the Administrator of the Environmental Protection Agency, in
			 consultation with the Secretary of Energy and the Secretary of Transportation,
			 shall publish the standards under which the Administrator, in consultation with
			 the Secretary of Energy and the Secretary of Transportation, will, for purposes
			 of section 45Q of the Internal Revenue Code of 1986 (as added by this Act),
			 determine the idling reduction devices which will reduce long-duration idling
			 of vehicles at motor vehicle rest stops or other locations where such vehicles
			 are temporarily parked or remain stationary in order to reduce air pollution
			 and fuel consumption.
				BPromoting
			 electric vehicles
				111.DefinitionsIn this subtitle:
					(1)AgencyThe
			 term agency has the meaning given the term Executive
			 agency in section 105 of title 5, United States Code.
					(2)Charging
			 infrastructureThe term charging infrastructure
			 means any property (not including a building) if the property is used for the
			 recharging of plug-in electric drive vehicles, including electrical panel
			 upgrades, wiring, conduit, trenching, pedestals, and related equipment.
					(3)CommitteeThe
			 term Committee means the Plug-In Electric Drive Vehicle Technical
			 Advisory Committee established by section 144.
					(4)Deployment
			 communityThe term
			 deployment community means a community selected by the Secretary
			 to be part of the targeted plug-in electric drive vehicles deployment
			 communities program under section 126.
					(5)Electric
			 utilityThe term electric utility has the meaning
			 given the term in section 3 of the Public Utility Regulatory Policies Act of
			 1978 (16 U.S.C. 2602).
					(6)Federal-aid
			 system of highwaysThe term Federal-aid system of
			 highways means a highway system described in section 103 of title 23,
			 United States Code.
					(7)Plug-in
			 electric drive vehicle
						(A)In
			 generalThe term plug-in electric drive vehicle has
			 the meaning given the term in section 131(a)(5) of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17011(a)(5)).
						(B)InclusionsThe
			 term plug-in electric drive vehicle includes—
							(i)low speed
			 plug-in electric drive vehicles that meet the Federal Motor Vehicle Safety
			 Standards described in section 571.500 of title 49, Code of Federal Regulations
			 (or successor regulations); and
							(ii)any other
			 electric drive motor vehicle that can be recharged from an external source of
			 motive power and that is authorized to travel on the Federal-aid system of
			 highways.
							(8)PrizeThe
			 term Prize means the Advanced Batteries for Tomorrow Prize
			 established by section 132.
					(9)SecretaryThe
			 term Secretary means the Secretary of Energy.
					(10)Task
			 ForceThe term Task Force means the Plug-in Electric
			 Drive Vehicle Interagency Task Force established by section 145.
					INational
			 plug-In electric drive vehicle deployment program.
					121.National
			 Plug-In Electric Drive Vehicle Deployment Program
						(a)In
			 generalThere is established within the Department of Energy a
			 national plug-in electric drive vehicle deployment program for the purpose of
			 assisting in the deployment of plug-in electric drive vehicles.
						(b)GoalsThe
			 goals of the national program described in subsection (a) include—
							(1)the reduction
			 and displacement of petroleum use by accelerating the deployment of plug-in
			 electric drive vehicles in the United States;
							(2)the reduction
			 of greenhouse gas emissions by accelerating the deployment of plug-in electric
			 drive vehicles in the United States;
							(3)the
			 facilitation of the rapid deployment of plug-in electric drive vehicles;
							(4)the
			 achievement of significant market penetrations by plug-in electric drive
			 vehicles nationally;
							(5)the
			 establishment of models for the rapid deployment of plug-in electric drive
			 vehicles nationally, including models for the deployment of residential,
			 private, and publicly available charging infrastructure;
							(6)the increase
			 of consumer knowledge and acceptance of plug-in electric drive vehicles;
							(7)the
			 encouragement of the innovation and investment necessary to achieve mass market
			 deployment of plug-in electric drive vehicles;
							(8)the
			 facilitation of the integration of plug-in electric drive vehicles into
			 electricity distribution systems and the larger electric grid while maintaining
			 grid system performance and reliability;
							(9)the provision
			 of technical assistance to communities across the United States to prepare for
			 plug-in electric drive vehicles; and
							(10)the support
			 of workforce training across the United States relating to plug-in electric
			 drive vehicles.
							(c)DutiesIn
			 carrying out this subtitle, the Secretary shall—
							(1)provide
			 technical assistance to State, local, and tribal governments that want to
			 create deployment programs for plug-in electric drive vehicles in the
			 communities over which the governments have jurisdiction;
							(2)perform
			 national assessments of the potential deployment of plug-in electric drive
			 vehicles under section 122;
							(3)synthesize
			 and disseminate data from the deployment of plug-in electric drive
			 vehicles;
							(4)develop best
			 practices for the successful deployment of plug-in electric drive
			 vehicles;
							(5)carry out
			 workforce training under section 124;
							(6)establish the
			 targeted plug-in electric drive vehicle deployment communities program under
			 section 126; and
							(7)in
			 conjunction with the Task Force, make recommendations to Congress and the
			 President on methods to reduce the barriers to plug-in electric drive vehicle
			 deployment.
							(d)ReportNot
			 later than 18 months after the date of enactment of this Act and biennially
			 thereafter, the Secretary shall submit to the appropriate committees of
			 Congress a report on the progress made in implementing the national program
			 described in subsection (a) that includes—
							(1)a description
			 of the progress made by—
								(A)the technical
			 assistance program under section 123; and
								(B)the workforce
			 training program under section 124; and
								(2)any updated
			 recommendations of the Secretary for changes in Federal programs to promote the
			 purposes of this subtitle.
							(e)National
			 information clearinghouseThe Secretary shall make available to
			 the public, in a timely manner, information regarding—
							(1)the cost,
			 performance, usage data, and technical data regarding plug-in electric drive
			 vehicles and associated infrastructure, including information from the
			 deployment communities established under section 126; and
							(2)any other
			 educational information that the Secretary determines to be appropriate.
							(f)Authorization
			 of AppropriationsFor the period of fiscal years 2011 through
			 2016, there are authorized to be appropriated $100,000,000 to carry out
			 sections 121 through 123.
						122.National
			 assessment and plan
						(a)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretary shall carry out a national assessment and develop a
			 national plan for plug-in electric drive vehicle deployment that
			 includes—
							(1)an assessment
			 of the maximum feasible deployment of plug-in electric drive vehicles by 2020
			 and 2030;
							(2)the
			 establishment of national goals for market penetration of plug-in electric
			 drive vehicles by 2020 and 2030;
							(3)a plan for
			 integrating the successes and barriers to deployment identified by the
			 deployment communities program established under section 126 to prepare
			 communities across the Nation for the rapid deployment of plug-in electric
			 drive vehicles;
							(4)a plan for
			 providing technical assistance to communities across the United States to
			 prepare for plug-in electric drive vehicle deployment;
							(5)a plan for
			 quantifying the reduction in petroleum consumption and the net impact on
			 greenhouse gas emissions due to the deployment of plug-in electric drive
			 vehicles; and
							(6)in
			 consultation with the Task Force, any recommendations to the President and to
			 Congress for changes in Federal programs (including laws, regulations, and
			 guidelines)—
								(A)to better
			 promote the deployment of plug-in electric drive vehicles; and
								(B)to reduce
			 barriers to the deployment of plug-in electric drive vehicles.
								(b)UpdatesNot
			 later than 2 years after the date of development of the plan described in
			 subsection (a), and not less frequently than once every 2 years thereafter, the
			 Secretary shall use market data and information from the targeted plug-in
			 electric drive vehicle deployment communities program established under section
			 126 and other relevant data to update the plan to reflect real world market
			 conditions.
						123.Technical
			 assistance
						(a)Technical
			 assistance to State, local, and tribal governments
							(1)In
			 generalIn carrying out this subtitle, the Secretary shall
			 provide, at the request of the Governor, Mayor, county executive, or the
			 designee of such an official, technical assistance to State, local, and tribal
			 governments to assist with the deployment of plug-in electric drive
			 vehicles.
							(2)RequirementsThe
			 technical assistance described in paragraph (1) shall include—
								(A)training on
			 codes and standards for building and safety inspectors;
								(B)training on
			 best practices for expediting permits and inspections;
								(C)education and
			 outreach on frequently asked questions relating to the various types of plug-in
			 electric drive vehicles and associated infrastructure, battery technology, and
			 disposal; and
								(D)the
			 dissemination of information regarding best practices for the deployment of
			 plug-in electric drive vehicles.
								(3)PriorityIn
			 providing technical assistance under this subsection, the Secretary shall give
			 priority to—
								(A)communities
			 that have established public and private partnerships, including partnerships
			 comprised of—
									(i)elected and
			 appointed officials from each of the participating State, local, and tribal
			 governments;
									(ii)relevant
			 generators and distributors of electricity;
									(iii)public
			 utility commissions;
									(iv)departments
			 of public works and transportation;
									(v)owners and
			 operators of property that will be essential to the deployment of a sufficient
			 level of publicly available charging infrastructure (including privately owned
			 parking lots or structures and commercial entities with public access
			 locations);
									(vi)plug-in
			 electric drive vehicle manufacturers or retailers;
									(vii)third-party
			 providers of charging infrastructure or services;
									(viii)owners of
			 any major fleet that will participate in the program;
									(ix)as
			 appropriate, owners and operators of regional electric power distribution and
			 transmission facilities; and
									(x)other
			 existing community coalitions recognized by the Department of Energy;
									(B)communities
			 that, as determined by the Secretary, have best demonstrated that the public is
			 likely to embrace plug-in electric drive vehicles, giving particular
			 consideration to communities that—
									(i)have documented
			 waiting lists to purchase plug-in electric drive vehicles;
									(ii)have developed
			 projections of the quantity of plug-in electric drive vehicles supplied to
			 dealers; and
									(iii)have assessed
			 the quantity of charging infrastructure installed or for which permits have
			 been issued;
									(C)communities
			 that have shown a commitment to serving diverse consumer charging
			 infrastructure needs, including the charging infrastructure needs for single-
			 and multi-family housing and public and privately owned commercial
			 infrastructure; and
								(D)communities
			 that have established regulatory and educational efforts to facilitate consumer
			 acceptance of plug-in electric drive vehicles, including by—
									(i)adopting (or
			 being in the process of adopting) streamlined permitting and inspections
			 processes for residential charging infrastructure; and
									(ii)providing
			 customer informational resources, including providing plug-in electric drive
			 information on community or other Web sites.
									(4)Best
			 practicesThe Secretary shall collect and disseminate information
			 to State, local, and tribal governments creating plans to deploy plug-in
			 electric drive vehicles on best practices (including codes and standards) that
			 uses data from—
								(A)the program
			 established by section 126;
								(B)the
			 activities carried out by the Task Force; and
								(C)existing academic
			 and industry studies of the factors that contribute to the successful
			 deployment of new technologies, particularly studies relating to alternative
			 fueled vehicles.
								(5)Grants
								(A)In
			 generalThe Secretary shall establish a program to provide grants
			 to State, local, and tribal governments or to partnerships of government and
			 private entities to assist the governments and partnerships—
									(i)in preparing
			 a community deployment plan under section 126; and
									(ii)in preparing
			 and implementing programs that support the deployment of plug-in electric drive
			 vehicles.
									(B)ApplicationA
			 State, local, or tribal government that seeks to receive a grant under this
			 paragraph shall submit to the Secretary an application for the grant at such
			 time, in such form, and containing such information as the Secretary may
			 prescribe.
								(C)Use of
			 fundsA State, local, or tribal government receiving a grant
			 under this paragraph shall use the funds—
									(i)to develop a
			 community deployment plan that shall be submitted to the next available
			 competition under section 126; and
									(ii)to carry out
			 activities that encourage the deployment of plug-in electric drive vehicles
			 including—
										(I)planning for
			 and installing charging infrastructure, particularly to develop and demonstrate
			 diverse and cost-effective planning, installation, and operations options for
			 deployment of single family and multifamily residential, workplace, and
			 publicly available charging infrastructure;
										(II)updating
			 building, zoning, or parking codes and permitting or inspection
			 processes;
										(III)workforce
			 training, including the training of permitting officials;
										(IV)public
			 education described in the proposed marketing plan;
										(V)shifting
			 State, local, or tribal government fleets to plug-in electric drive vehicles,
			 at a rate in excess of the existing alternative fueled fleet vehicles
			 acquisition requirements for Federal fleets under section 303(b)(1)(D) of the
			 Energy Policy Act of 1992 (42 U.S.C. 13212(b)(1)(D)); and
										(VI)any other
			 activities, as determined to be necessary by the Secretary.
										(D)CriteriaThe
			 Secretary shall develop and publish criteria for the selection of technical
			 assistance grants, including requirements for the submission of applications
			 under this paragraph.
								(E)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this paragraph.
								(b)Updating
			 model building codes, permitting and inspection processes, and zoning or
			 parking rules
							(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary, in consultation with the American Society of Heating,
			 Refrigerating and Air-Conditioning Engineers, the International Code Council,
			 and any other organizations that the Secretary determines to be appropriate,
			 shall develop and publish guidance for—
								(A)model
			 building codes for the inclusion of separate circuits for charging
			 infrastructure, as appropriate, in new construction and major renovations of
			 private residences, buildings, or other structures that could provide publicly
			 available charging infrastructure;
								(B)model
			 construction permitting or inspection processes that allow for the expedited
			 installation of charging infrastructure for purchasers of plug-in electric
			 drive vehicles (including a permitting process that allows a vehicle purchaser
			 to have charging infrastructure installed not later than 1 week after a
			 request); and
								(C)model zoning,
			 parking rules, or other local ordinances that—
									(i)facilitate
			 the installation of publicly available charging infrastructure, including
			 commercial entities that provide public access to infrastructure; and
									(ii)allow for
			 access to publicly available charging infrastructure.
									(2)Optional
			 adoptionAn applicant for selection for technical assistance
			 under this section or as a deployment community under section 126 shall not be
			 required to use the model building codes, permitting and inspection processes,
			 or zoning, parking rules, or other ordinances included in the report under
			 paragraph (1).
							(3)Smart grid
			 integrationIn developing the model codes or ordinances described
			 in paragraph (1), the Secretary shall consider smart grid integration.
							124.Workforce
			 training
						(a)Maintenance
			 and support
							(1)In
			 generalThe Secretary, in consultation with the Committee and the
			 Task Force, shall award grants to institutions of higher education and other
			 qualified training and education institutions for the establishment of programs
			 to provide training and education for vocational workforce development through
			 centers of excellence.
							(2)PurposeTraining
			 funded under this subsection shall be intended to ensure that the workforce has
			 the necessary skills needed to work on and maintain plug-in electric drive
			 vehicles and the infrastructure required to support plug-in electric drive
			 vehicles.
							(3)ScopeTraining
			 funded under this subsection shall include training for—
								(A)first
			 responders;
								(B)electricians
			 and contractors who will be installing infrastructure;
								(C)engineers;
								(D)code
			 inspection officials; and
								(E)dealers and
			 mechanics.
								(b)DesignThe
			 Secretary shall award grants to institutions of higher education and other
			 qualified training and education institutions for the establishment of programs
			 to provide training and education in designing plug-in electric drive vehicles
			 and associated components and infrastructure to ensure that the United States
			 can lead the world in this field.
						(c)Authorization
			 of appropriationsThere is authorized to be appropriated
			 $150,000,000 to carry out this section.
						125.Federal
			 fleets
						(a)In
			 generalElectricity consumed by Federal agencies to fuel plug-in
			 electric drive vehicles—
							(1)is an
			 alternative fuel (as defined in section 301 of the Energy Policy Act of 1992
			 (42 U.S.C. 13218)); and
							(2)shall be
			 accounted for under Federal fleet management reporting requirements, not under
			 Federal building management reporting requirements.
							(b)Assessment
			 and reportNot later than 180 days after the date of enactment of
			 this Act and every 3 years thereafter, the Federal Energy Management Program
			 and the General Services Administration, in consultation with the Task Force,
			 shall complete an assessment of Federal Government fleets, including the Postal
			 Service and the Department of Defense, and submit a report to Congress that
			 describes—
							(1)for each
			 Federal agency, which types of vehicles the agency uses that would or would not
			 be suitable for near-term and medium-term conversion to plug-in electric drive
			 vehicles, taking into account the types of vehicles for which plug-in electric
			 drive vehicles could provide comparable functionality and lifecycle
			 costs;
							(2)how many
			 plug-in electric drive vehicles could be deployed by the Federal Government in
			 5 years and in 10 years, assuming that plug-in electric drive vehicles are
			 available and are purchased when new vehicles are needed or existing vehicles
			 are replaced;
							(3)the estimated
			 cost to the Federal Government for vehicle purchases under paragraph (2);
			 and
							(4)a description
			 of any updates to the assessment based on new market data.
							(c)Inventory
			 and data collection
							(1)In
			 generalIn carrying out the assessment and report under
			 subsection (b), the Federal Energy Management Program, in consultation with the
			 General Services Administration, shall—
								(A)develop an
			 information request for each agency that operates a fleet of at least 20 motor
			 vehicles; and
								(B)establish
			 guidelines for each agency to use in developing a plan to deploy plug-in
			 electric drive vehicles.
								(2)Agency
			 responsesEach agency that operates a fleet of at least 20 motor
			 vehicles shall—
								(A)collect
			 information on the vehicle fleet of the agency in response to the information
			 request described in paragraph (1); and
								(B)develop a
			 plan to deploy plug-in electric drive vehicles.
								(3)Analysis of
			 responsesThe Federal Energy Management Program shall—
								(A)analyze the
			 information submitted by each agency under paragraph (2);
								(B)approve or
			 suggest amendments to the plan of each agency to ensure that the plan is
			 consistent with the goals and requirements of this Act; and
								(C)submit a plan
			 to Congress and the General Services Administration to be used in developing
			 the pilot program described in subsection (e).
								(d)Budget
			 requestEach agency of the
			 Federal Government shall include plug-in electric drive vehicle purchases
			 identified in the report under subsection (b) in the budget of the agency to be
			 included in the budget of the United States Government submitted by the
			 President under section 1105 of title 31, United States Code.
						(e)Pilot
			 program To deploy plug-In electric drive vehicles in the Federal fleet
							(1)In
			 generalThe Administrator of General Services shall acquire
			 plug-in electric drive vehicles and the requisite charging infrastructure to be
			 deployed in a range of locations in Federal Government fleets, which may
			 include the United States Postal Service and the Department of Defense, during
			 the 5-year period beginning on the date of enactment of this Act.
							(2)Data
			 collectionThe Administrator of General Services shall collect
			 data regarding—
								(A)the cost,
			 performance, and use of plug-in electric drive vehicles in the Federal
			 fleet;
								(B)the
			 deployment and integration of plug-in electric drive vehicles in the Federal
			 fleet; and
								(C)the
			 contribution of plug-in electric drive vehicles in the Federal fleet toward
			 reducing the use of fossil fuels and greenhouse gas emissions.
								(3)ReportNot
			 later than 6 years after the date of enactment of this Act, the Administrator
			 of General Services shall submit to the appropriate committees of Congress a
			 report that—
								(A)describes the
			 status of plug-in electric drive vehicles in the Federal fleet; and
								(B)includes an
			 analysis of the data collected under this subsection.
								(4)Public web
			 siteThe Federal Energy Management Program shall maintain and
			 regularly update a publicly available Web site that provides information on the
			 status of plug-in electric drive vehicles in the Federal fleet.
							(f)Acquisition
			 prioritySection 507(g) of the Energy Policy Act of 1992 (42
			 U.S.C. 13257(g)) is amended by adding at the end the following:
							
								(5)PriorityThe
				Secretary shall, to the maximum extent practicable, prioritize the acquisition
				of plug-in electric drive vehicles (as defined in section 131(a) of the Energy
				Independence and Security Act of 2007 (42 U.S.C. 17011(a)) over nonelectric
				alternative fueled
				vehicles.
								.
						(g)Authorization
			 of appropriationsThere is
			 authorized to be appropriated for the Federal Government to pay for incremental
			 costs to purchase or lease plug-in electric drive vehicles and the requisite
			 charging infrastructure for Federal fleets $25,000,000.
						126.Targeted
			 Plug-In Electric Drive Vehicle Deployment Communities Program
						(a)Establishment
							(1)In
			 generalThere is established within the national plug-in electric
			 drive deployment program established under section 121 a targeted plug-in
			 electric drive vehicle deployment communities program (referred to in this
			 section as the Program).
							(2)Existing
			 activitiesIn carrying out the Program, the Secretary shall
			 coordinate and supplement, not supplant, any ongoing plug-in electric drive
			 deployment activities under section 131 of the Energy Independence and Security
			 Act of 2007 (42 U.S.C. 17011).
							(3)Phase
			 1
								(A)In
			 generalThe Secretary shall establish a competitive process to
			 select phase 1 deployment communities for the Program.
								(B)Eligible
			 entitiesIn selecting participants for the Program under
			 paragraph (1), the Secretary shall only consider applications submitted by
			 State, tribal, or local government entities (or groups of State, tribal, or
			 local government entities).
								(C)SelectionNot
			 later than 1 year after the date of enactment of this Act and not later than 1
			 year after the date on which any subsequent amounts are appropriated for the
			 Program, the Secretary shall select the phase 1 deployment communities under
			 this paragraph.
								(D)TerminationPhase
			 1 of the Program shall be carried out for a 3-year period beginning on the date
			 funding under this subtitle is first provided to the deployment
			 community.
								(4)Phase
			 2Not later than 3 years after the date of enactment of this Act,
			 the Secretary shall submit to Congress a report that analyzes the lessons
			 learned in phase I and, if, based on the phase I analysis, the Secretary
			 determines that a phase II program is warranted, makes recommendations and
			 describes a plan for phase II, including—
								(A)recommendations
			 regarding—
									(i)options for
			 the number of additional deployment communities that should be selected;
									(ii)the manner
			 in which criteria for selection should be updated;
									(iii)the manner
			 in which incentive structures for phase 2 deployment should be changed;
			 and
									(iv)whether
			 other forms of onboard energy storage for electric drive vehicles, such as fuel
			 cells, should be included in phase 2; and
									(B)a request for
			 appropriations to implement phase 2 of the Program.
								(b)GoalsThe
			 goals of the Program are—
							(1)to facilitate
			 the rapid deployment of plug-in electric drive vehicles, including—
								(A)the
			 deployment of 400,000 plug-in electric drive vehicles in phase 1 in the
			 deployment communities selected under paragraph (2);
								(B)the near-term
			 achievement of significant market penetration in deployment communities;
			 and
								(C)supporting
			 the achievement of significant market penetration nationally;
								(2)to establish
			 models for the rapid deployment of plug-in electric drive vehicles nationally,
			 including for the deployment of single-family and multifamily residential,
			 workplace, and publicly available charging infrastructure;
							(3)to increase
			 consumer knowledge and acceptance of, and exposure to, plug-in electric drive
			 vehicles;
							(4)to encourage
			 the innovation and investment necessary to achieve mass market deployment of
			 plug-in electric drive vehicles;
							(5)to
			 demonstrate the integration of plug-in electric drive vehicles into electricity
			 distribution systems and the larger electric grid while maintaining or
			 improving grid system performance and reliability;
							(6)to
			 demonstrate protocols and communication standards that facilitate vehicle
			 integration into the grid and provide seamless charging for consumers traveling
			 through multiple utility distribution systems;
							(7)to
			 investigate differences among deployment communities and to develop best
			 practices for implementing vehicle electrification in various communities,
			 including best practices for planning for and facilitating the construction of
			 residential, workplace, and publicly available infrastructure to support
			 plug-in electric drive vehicles;
							(8)to collect
			 comprehensive data on the purchase and use of plug-in electric drive vehicles,
			 including charging profile data at unit and aggregate levels, to inform best
			 practices for rapidly deploying plug-in electric drive vehicles in other
			 locations, including for the installation of charging infrastructure;
							(9)to reduce and
			 displace petroleum use and reduce greenhouse gas emissions by accelerating the
			 deployment of plug-in electric drive vehicles in the United States; and
							(10)to increase
			 domestic manufacturing capacity and commercialization in a manner that will
			 establish the United States as a world leader in plug-in electric drive vehicle
			 technologies.
							(c)Phase 1
			 deployment community selection criteria
							(1)In
			 generalThe Secretary shall ensure, to the maximum extent
			 practicable, that selected deployment communities in phase 1 serve as models of
			 deployment for various communities across the United States.
							(2)SelectionIn
			 selecting communities under this section, the Secretary—
								(A)shall ensure,
			 to the maximum extent practicable, that—
									(i)the
			 combination of selected communities is diverse in population density,
			 demographics, urban and suburban composition, typical commuting patterns,
			 climate, and type of utility (including investor-owned, publicly owned,
			 cooperatively owned, distribution-only, and vertically integrated
			 utilities);
									(ii)the
			 combination of selected communities is diverse in geographic distribution, and
			 at least 1 deployment community is located in each Petroleum Administration for
			 Defense District;
									(iii)at least 1
			 community selected has a population of less than 125,000;
									(iv)grants are
			 of a sufficient amount such that each deployment community will achieve
			 significant market penetration; and
									(v)the
			 deployment communities are representative of other communities across the
			 United States;
									(B)is encouraged
			 to select a combination of deployment communities that includes multiple models
			 or approaches for deploying plug-in electric drive vehicles that the Secretary
			 believes are reasonably likely to be effective, including multiple approaches
			 to the deployment of charging infrastructure;
								(C)in addition
			 to the criteria described in subparagraph (A), may give preference to
			 applicants proposing a greater non-Federal cost share; and
								(D)when considering
			 deployment community plans, shall take into account previous Department of
			 Energy and other Federal investments to ensure that the maximum domestic
			 benefit from Federal investments is realized.
								(3)Criteria
								(A)In
			 generalNot later than 120 days after the date of enactment of
			 this Act, and not later than 90 days after the date on which any subsequent
			 amounts are appropriated for the Program, the Secretary shall publish criteria
			 for the selection of deployment communities that include requirements that
			 applications be submitted by a State, tribal, or local government entity (or
			 groups of State, tribal, or local government entities).
								(B)Application
			 requirementsThe criteria published by the Secretary under
			 subparagraph (A) shall include application requirements that, at a minimum,
			 include—
									(i)goals
			 for—
										(I)the number of
			 plug-in electric drive vehicles to be deployed in the community;
										(II)the expected
			 percentage of light-duty vehicle sales that would be sales of plug-in electric
			 drive vehicles; and
										(III)the
			 adoption of plug-in electric drive vehicles (including medium- or heavy-duty
			 vehicles) in private and public fleets during the 3-year duration of the
			 Program;
										(ii)data that
			 demonstrate that—
										(I)the public is
			 likely to embrace plug-in electric drive vehicles, which may include—
											(aa)the
			 quantity of plug-in electric drive vehicles purchased;
											(bb)the
			 number of individuals on a waiting list to purchase a plug-in electric drive
			 vehicle;
											(cc)projections of
			 the quantity of plug-in electric drive vehicles supplied to dealers; and
											(dd)any
			 assessment of the quantity of charging infrastructure installed or for which
			 permits have been issued; and
											(II)automobile
			 manufacturers and dealers will be able to provide and service the targeted
			 number of plug-in electric drive vehicles in the community for the duration of
			 the program;
										(iii)clearly
			 defined geographic boundaries of the proposed deployment area;
									(iv)a community
			 deployment plan for the deployment of plug-in electric drive vehicles, charging
			 infrastructure, and services in the deployment community;
									(v)assurances
			 that a majority of the vehicle deployments anticipated in the plan will be
			 personal vehicles authorized to travel on the United States Federal-aid system
			 of highways, and secondarily, private or public sector plug-in electric drive
			 fleet vehicles, but may also include—
										(I)medium- and
			 heavy-duty plug-in hybrid vehicles;
										(II)low speed
			 plug-in electric drive vehicles that meet Federal Motor Vehicle Safety
			 Standards described in section 571.500 of title 49, Code of Federal
			 Regulations; and
										(III)any other
			 plug-in electric drive vehicle authorized to travel on the United States
			 Federal-aid system of highways; and
										(vi)any other
			 merit-based criteria, as determined by the Secretary.
									(4)Community
			 deployment plansPlans for the deployment of plug-in electric
			 drive vehicles shall include—
								(A)a proposed
			 level of cost sharing in accordance with subsection (d)(2)(C);
								(B)documentation
			 demonstrating a substantial partnership with relevant stakeholders,
			 including—
									(i)a list of
			 stakeholders that includes—
										(I)elected and
			 appointed officials from each of the participating State, local, and tribal
			 governments;
										(II)all relevant
			 generators and distributors of electricity;
										(III)State
			 utility regulatory authorities;
										(IV)departments
			 of public works and transportation;
										(V)owners and
			 operators of property that will be essential to the deployment of a sufficient
			 level of publicly available charging infrastructure (including privately owned
			 parking lots or structures and commercial entities with public access
			 locations);
										(VI)plug-in
			 electric drive vehicle manufacturers or retailers;
										(VII)third-party
			 providers of residential, workplace, private, and publicly available charging
			 infrastructure or services;
										(VIII)owners of
			 any major fleet that will participate in the program;
										(IX)as
			 appropriate, owners and operators of regional electric power distribution and
			 transmission facilities; and
										(X)as
			 appropriate, other existing community coalitions recognized by the Department
			 of Energy;
										(ii)evidence of
			 the commitment of the stakeholders to participate in the partnership;
									(iii)a clear
			 description of the role and responsibilities of each stakeholder; and
									(iv)a plan for
			 continuing the engagement and participation of the stakeholders, as
			 appropriate, throughout the implementation of the deployment plan;
									(C)a description
			 of the number of plug-in electric drive vehicles anticipated to be plug-in
			 electric drive personal vehicles and the number of plug-in electric drive
			 vehicles anticipated to be privately owned fleet or public fleet
			 vehicles;
								(D)a plan for
			 deploying residential, workplace, private, and publicly available charging
			 infrastructure, including—
									(i)an assessment
			 of the number of consumers who will have access to private residential charging
			 infrastructure in single-family or multifamily residences;
									(ii)options for
			 accommodating plug-in electric drive vehicle owners who are not able to charge
			 vehicles at their place of residence;
									(iii)an
			 assessment of the number of consumers who will have access to workplace
			 charging infrastructure;
									(iv)a
			 plan for ensuring that the charging infrastructure or plug-in electric drive
			 vehicle be able to send and receive the information needed to interact with the
			 grid and be compatible with smart grid technologies to the extent
			 feasible;
									(v)an estimate
			 of the number and dispersion of publicly and privately owned charging stations
			 that will be publicly or commercially available;
									(vi)an estimate
			 of the quantity of charging infrastructure that will be privately funded or
			 located on private property; and
									(vii)a
			 description of equipment to be deployed, including assurances that, to the
			 maximum extent practicable, equipment to be deployed will meet open,
			 nonproprietary standards for connecting to plug-in electric drive vehicles that
			 are either—
										(I)commonly
			 accepted by industry at the time the equipment is being acquired; or
										(II)meet the
			 standards developed by the Director of the National Institute of Standards and
			 Technology under section 1305 of the Energy Independence and Security Act of
			 2007 (42 U.S.C. 17385);
										(E)a plan for
			 effective marketing of and consumer education relating to plug-in electric
			 drive vehicles, charging services, and infrastructure;
								(F)descriptions
			 of updated building codes (or a plan to update building codes before or during
			 the grant period) to include charging infrastructure or dedicated circuits for
			 charging infrastructure, as appropriate, in new construction and major
			 renovations;
								(G)descriptions
			 of updated construction permitting or inspection processes (or a plan to update
			 construction permitting or inspection processes) to allow for expedited
			 installation of charging infrastructure for purchasers of plug-in electric
			 drive vehicles, including a permitting process that allows a vehicle purchaser
			 to have charging infrastructure installed in a timely manner;
								(H)descriptions
			 of updated zoning, parking rules, or other local ordinances as are necessary to
			 facilitate the installation of publicly available charging infrastructure and
			 to allow for access to publicly available charging infrastructure, as
			 appropriate;
								(I)a plan to
			 ensure that each resident in a deployment community who purchases and registers
			 a new plug-in electric drive vehicle throughout the duration of the deployment
			 community receives, in addition to any Federal incentives, consumer benefits
			 that may include—
									(i)a rebate of
			 part of the purchase price of the vehicle;
									(ii)reductions
			 in sales taxes or registration fees;
									(iii)rebates or
			 reductions in the costs of permitting, purchasing, or installing home plug-in
			 electric drive vehicle charging infrastructure; and
									(iv)rebates or
			 reductions in State or local toll road access charges;
									(J)additional
			 consumer benefits, such as preferred parking spaces or single-rider access to
			 high-occupancy vehicle lanes for plug-in electric drive vehicles;
								(K)a proposed
			 plan for making necessary utility and grid upgrades, including economically
			 sound and cybersecure information technology upgrades and employee training,
			 and a plan for recovering the cost of the upgrades;
								(L)a description
			 of utility, grid operator, or third-party charging service provider, policies
			 and plans for accommodating the deployment of plug-in electric drive vehicles,
			 including—
									(i)rate
			 structures or provisions and billing protocols for the charging of plug-in
			 electric drive vehicles;
									(ii)analysis of
			 potential impacts to the grid;
									(iii)plans for
			 using information technology or third-party aggregators—
										(I)to minimize the
			 effects of charging on peak loads;
										(II)to enhance
			 reliability; and
										(III)to provide
			 other grid benefits;
										(iv)plans for
			 working with smart grid technologies or third-party aggregators for the
			 purposes of smart charging and for allowing 2-way communication;
									(M)a deployment
			 timeline;
								(N)a plan for
			 monitoring and evaluating the implementation of the plan, including metrics for
			 assessing the success of the deployment and an approach to updating the plan,
			 as appropriate; and
								(O)a description
			 of the manner in which any grant funds applied for under subsection (d) will be
			 used and the proposed local cost share for the funds.
								(d)Phase 1
			 applications and grants
							(1)Applications
								(A)In
			 generalNot later than 150 days after the date of publication by
			 the Secretary of selection criteria described in subsection (c)(3), any State,
			 tribal, or local government, or group of State, tribal, or local governments
			 may apply to the Secretary to become a deployment community.
								(B)Joint
			 sponsorship
									(i)In
			 generalAn application submitted under subparagraph (A) may be
			 jointly sponsored by electric utilities, automobile manufacturers, technology
			 providers, carsharing companies or organizations, third-party plug-in electric
			 drive vehicle service providers, or other appropriated entities.
									(ii)Disbursement
			 of grantsA grant provided under this subsection shall only be
			 disbursed to a State, tribal, or local government, or group of State, tribal,
			 or local governments, regardless of whether the application is jointly
			 sponsored under clause (i).
									(2)Grants
								(A)In
			 generalIn each application, the applicant may request up to
			 $250,000,000 in financial assistance from the Secretary to fund projects in the
			 deployment community.
								(B)Use of
			 fundsFunds provided through a grant under this paragraph may be
			 used to help implement the plan for the deployment of plug-in electric drive
			 vehicles included in the application, including—
									(i)planning for
			 and installing charging infrastructure, including offering additional
			 incentives as described in subsection (c)(4)(I);
									(ii)updating
			 building codes, zoning or parking rules, or permitting or inspection processes
			 as described in subparagraphs (F), (G), and (H) of subsection (c)(4);
									(iii)reducing
			 the cost and increasing the consumer adoption of plug-in electric drive
			 vehicles through incentives as described in subsection (c)(4)(I);
									(iv)workforce
			 training, including training of permitting officials;
									(v)public
			 education and marketing described in the proposed marketing plan;
									(vi)shifting
			 State, tribal, or local government fleets to plug-in electric drive vehicles,
			 at a rate in excess of the existing alternative fueled fleet vehicle
			 acquisition requirements for Federal fleets under section 303(b)(1)(D) of the
			 Energy Policy Act of 1992 (42 U.S.C. 13212(b)(1)(D)); and
									(vii)necessary
			 utility and grid upgrades as described in subsection (c)(4)(K).
									(C)Cost-sharing
									(i)In
			 generalA grant provided under this paragraph shall be subject to
			 a minimum non-Federal cost-sharing requirement of 20 percent.
									(ii)Non-Federal
			 sourcesThe Secretary shall—
										(I)determine the
			 appropriate cost share for each selected applicant; and
										(II)require that
			 not less than 20 percent of the cost of an activity funded by a grant under
			 this paragraph be provided by a non-Federal source.
										(iii)ReductionThe
			 Secretary may reduce or eliminate the cost-sharing requirement described in
			 clause (i), as the Secretary determines to be necessary.
									(iv)Calculation
			 of amountIn calculating the amount of the non-Federal share
			 under this section, the Secretary—
										(I)may include
			 allowable costs in accordance with the applicable cost principles,
			 including—
											(aa)cash;
											(bb)personnel
			 costs;
											(cc)the value of
			 a service, other resource, or third-party in-kind contribution determined in
			 accordance with the applicable circular of the Office of Management and
			 Budget;
											(dd)indirect
			 costs or facilities and administrative costs; or
											(ee)any funds
			 received under the power program of the Tennessee Valley Authority or any Power
			 Marketing Administration (except to the extent that such funds are made
			 available under an annual appropriation Act);
											(II)shall
			 include contributions made by State, tribal, or local government entities and
			 private entities; and
										(III)shall not
			 include—
											(aa)revenues or
			 royalties from the prospective operation of an activity beyond the time
			 considered in the grant;
											(bb)proceeds
			 from the prospective sale of an asset of an activity; or
											(cc)other
			 appropriated Federal funds.
											(v)Repayment
			 of Federal shareThe Secretary shall not require repayment of the
			 Federal share of a cost-shared activity under this section as a condition of
			 providing a grant.
									(vi)Title to
			 propertyThe Secretary may vest title or other property interests
			 acquired under projects funded under this subtitle in any entity, including the
			 United States.
									(3)SelectionNot
			 later than 120 days after an application deadline has been established under
			 paragraph (1), the Secretary shall announce the names of the deployment
			 communities selected under this subsection.
							(e)Reporting
			 requirements
							(1)In
			 generalThe Secretary, in consultation with the Committee,
			 shall—
								(A)determine
			 what data will be required to be collected by participants in deployment
			 communities and submitted to the Department to allow for analysis of the
			 deployment communities;
								(B)provide for the
			 protection of consumer privacy, as appropriate; and
								(C)develop
			 metrics to evaluate the performance of the deployment communities.
								(2)Provision
			 of dataAs a condition of participation in the Program, a
			 deployment community shall provide any data identified by the Secretary under
			 paragraph (1).
							(3)ReportsNot
			 later than 3 years after the date of enactment of this Act and again after the
			 completion of the Program, the Secretary shall submit to Congress a report that
			 contains—
								(A)a description
			 of the status of—
									(i)the
			 deployment communities and the implementation of the deployment plan of each
			 deployment community;
									(ii)the rate of
			 vehicle deployment and market penetration of plug-in electric drive vehicles;
			 and
									(iii)the
			 deployment of residential and publicly available infrastructure;
									(B)a description
			 of the challenges experienced and lessons learned from the program to date,
			 including the activities described in subparagraph (A); and
								(C)an analysis
			 of the data collected under this subsection.
								(f)Proprietary
			 informationThe Secretary shall, as appropriate, provide for the
			 protection of proprietary information and intellectual property rights.
						(g)Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this section $2,000,002,000.
						(h)Conforming
			 amendmentSection 166(b)(5) of title 23, United States Code, is
			 amended—
							(1)in
			 subparagraph (A), by striking Before September 30, 2009, the
			 State and inserting The State; and
							(2)in
			 subparagraph (B), by striking Before September 30, 2009, the
			 State and inserting The State.
							IIResearch and
			 development
					131.Research
			 and development program
						(a)Research
			 and development program
							(1)In
			 generalThe Secretary, in consultation with the Committee, shall
			 establish a program to fund research and development in advanced batteries,
			 plug-in electric drive vehicle components, plug-in electric drive
			 infrastructure, and other technologies supporting the development, manufacture,
			 and deployment of plug-in electric drive vehicles and charging
			 infrastructure.
							(2)Use of
			 fundsThe program may include funding for—
								(A)the
			 development of low-cost, smart-charging and vehicle-to-grid connectivity
			 technology;
								(B)the
			 benchmarking and assessment of open software systems using nationally
			 established evaluation criteria; and
								(C)new
			 technologies in electricity storage or electric drive components for
			 vehicles.
								(3)ReportNot
			 later than 4 years after the date of enactment of this Act, the Secretary shall
			 submit to Congress a report describing the status of the program described in
			 paragraph (1).
							(b)Secondary
			 use applications program
							(1)In
			 generalThe Secretary, in consultation with the Committee, shall
			 carry out a research, development, and demonstration program that builds upon
			 any work carried out under section 915 of the Energy Policy Act of 2005 (42
			 U.S.C. 16195) and—
								(A)identifies
			 possible uses of a vehicle battery after the useful life of the battery in a
			 vehicle has been exhausted;
								(B)assesses the
			 potential for markets for uses described in subparagraph (A) to develop, as
			 well as any barriers to the development of the markets;
								(C)identifies
			 the infrastructure, technology, and equipment needed to manage the charging
			 activity of the batteries used in stationary sources; and
								(D)identifies the
			 potential uses of a vehicle battery—
									(i)with the most
			 promise for market development; and
									(ii)for which
			 market development would be aided by a demonstration project.
									(2)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit to the appropriate committees of Congress an initial report on the
			 findings of the program described in paragraph (1), including recommendations
			 for stationary energy storage and other potential applications for batteries
			 used in plug-in electric drive vehicles.
							(c)Secondary
			 use demonstration projects
							(1)In
			 generalBased on the results of the program described in
			 subsection (b), the Secretary, in consultation with the Committee, shall
			 develop guidelines for projects that demonstrate the secondary uses of vehicle
			 batteries.
							(2)Publication
			 of guidelinesNot later than 30 months after the date of
			 enactment of this Act, the Secretary shall—
								(A)publish the
			 guidelines described in paragraph (1); and
								(B)solicit
			 applications for funding for demonstration projects.
								(3)Grant
			 programNot later than 38 months after the date of enactment of
			 this Act, the Secretary shall select proposals for grant funding under this
			 section, based on an assessment of which proposals are mostly likely to
			 contribute to the development of a secondary market for batteries.
							(d)Materials
			 Recycling Study
							(1)In
			 generalThe Secretary, in consultation with the Committee, shall
			 carry out a study on the recycling of materials from plug-in electric drive
			 vehicles and the batteries used in plug-in electric drive vehicles.
							(2)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit to the appropriate committees of Congress a report on the findings of
			 the study described in paragraph (1).
							(e)Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this section $1,535,000,000,
			 including—
							(1)$1,500,000,000
			 for use in conducting the program described in subsection (a) for fiscal years
			 2011 through 2020;
							(2)$5,000,000
			 for use in conducting the program described in subsection (b) for fiscal years
			 2011 through 2016;
							(3)$25,000,000
			 for use in providing grants described in subsection (c) for fiscal years 2011
			 through 2020; and
							(4)$5,000,000
			 for use in conducting the study described in subsection (d) for fiscal years
			 2011 through 2013.
							132.Advanced
			 batteries for tomorrow prize
						(a)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, as part of the program described in
			 section 1008 of the Energy Policy Act of 2005 (42 U.S.C. 16396), the Secretary
			 shall establish the Advanced Batteries for Tomorrow Prize to competitively
			 award cash prizes in accordance with this section to advance the research,
			 development, demonstration, and commercial application of a 500-mile vehicle
			 battery.
						(b)Battery
			 specifications
							(1)In
			 generalTo be eligible for the Prize, a battery submitted by an
			 entrant shall be—
								(A)able to power
			 a plug-in electric drive vehicle authorized to travel on the United States
			 Federal-aid system of highways for at least 500 miles before recharging;
								(B)of a size
			 that would not be cost-prohibitive or create space constraints, if
			 mass-produced; and
								(C)cost-effective
			 (measured in cost per kilowatt hour), if mass-produced.
								(2)Additional
			 requirementsThe Secretary, in consultation with the Committee,
			 shall establish any additional battery specifications that the Secretary and
			 the Committee determine to be necessary.
							(c)Private
			 funds
							(1)In
			 generalSubject to paragraph (2) and notwithstanding section 3302
			 of title 31, United States Code, the Secretary may accept, retain, and use
			 funds contributed by any person, government entity, or organization for
			 purposes of carrying out this subsection—
								(A)without
			 further appropriation; and
								(B)without
			 fiscal year limitation.
								(2)Restriction
			 on participationAn entity providing private funds for the Prize
			 may not participate in the competition for the Prize.
							(d)Technical
			 reviewThe Secretary, in consultation with the Committee, shall
			 establish a technical review committee composed of non-Federal officers to
			 review data submitted by Prize entrants under this section and determine
			 whether the data meets the prize specifications described in subsection
			 (b).
						(e)Third-Party
			 administrationThe Secretary may select, on a competitive basis,
			 a third party to administer awards provided under this section.
						(f)EligibilityTo
			 be eligible for an award under this section—
							(1)in the case
			 of a private entity, the entity shall be incorporated in and maintain a primary
			 place of business in the United States; and
							(2)in the case
			 of an individual (whether participating as a single individual or in a group),
			 the individual shall be a citizen or lawful permanent resident of the United
			 States.
							(g)Award
			 amounts
							(1)In
			 generalSubject to the availability of funds to carry out this
			 section, the amount of the Prize shall be $10,000,000.
							(2)Breakthrough
			 achievement awardsIn addition to the award described in
			 paragraph (1), the Secretary, in consultation with the technical review
			 committee established under subsection (d), may award cash prizes, in amounts
			 determined by the Secretary, in recognition of breakthrough achievements in
			 research, development, demonstration, and commercial application of—
								(A)activities
			 described in subsection (b); or
								(B)advances in
			 battery durability, energy density, and power density.
								(h)500-Mile
			 battery award fund
							(1)EstablishmentThere
			 is established in the Treasury of the United States a fund to be known as the
			 500-mile Battery Fund (referred to in this section as the
			 Fund), to be administered by the Secretary, to be available
			 without fiscal year limitation and subject to appropriation, to award amounts
			 under this section.
							(2)Transfers
			 to FundThe Fund shall consist of—
								(A)such amounts
			 as are appropriated to the Fund under subsection (i); and
								(B)such amounts
			 as are described in subsection (c) and that are provided for the Fund.
								(3)ProhibitionAmounts
			 in the Fund may not be made available for any purpose other than a purposes
			 described in subsection (a).
							(4)Annual
			 reports
								(A)In
			 generalNot later than 60 days after the end of each fiscal year
			 beginning with fiscal year 2012, the Secretary shall submit a report on the
			 operation of the Fund during the fiscal year to—
									(i)the
			 Committees on Appropriations of the House of Representatives and of the
			 Senate;
									(ii)the
			 Committee on Energy and Natural Resources of the Senate; and
									(iii)the
			 Committee on Energy and Commerce of the House of Representatives.
									(B)ContentsEach
			 report shall include, for the fiscal year covered by the report, the
			 following:
									(i)A statement
			 of the amounts deposited into the Fund.
									(ii)A
			 description of the expenditures made from the Fund for the fiscal year,
			 including the purpose of the expenditures.
									(iii)Recommendations
			 for additional authorities to fulfill the purpose of the Fund.
									(iv)A statement
			 of the balance remaining in the Fund at the end of the fiscal year.
									(5)Separate
			 appropriations accountSection 1105(a) of title 31, United States
			 Code, is amended—
								(A)by
			 redesignating the second paragraph (37) (relating to lists of plans and
			 reports) as paragraph (39); and
								(B)by adding at
			 the end the following:
									
										(40)a separate
				statement for the 500-mile Battery Fund established under section 132(h) of the
				Fulfilling U.S. Energy Leadership Act of
				2011, which shall include the estimated amount of deposits into
				the Fund, obligations, and outlays from the
				Fund.
										.
								(i)Authorization
			 of appropriationsThere is authorized to be appropriated—
							(1)$10,000,000
			 to carry out subsection (g)(1); and
							(2)$1,000,000 to
			 carry out subsection (g)(2).
							133.Study on
			 the supply of raw materials
						(a)In
			 generalThe Secretary of the Interior, in consultation with the
			 Secretary and the Task Force, shall conduct a study that—
							(1)identifies
			 the raw materials needed for the manufacture of plug-in electric drive
			 vehicles, batteries, and other components for plug-in electric drive vehicles,
			 and for the infrastructure needed to support plug-in electric drive
			 vehicles;
							(2)describes the
			 primary or original sources and known reserves and resources of those raw
			 materials;
							(3)assesses, in
			 consultation with the National Academy of Sciences, the degree of risk to the
			 manufacture, maintenance, deployment, and use of plug-in electric drive
			 vehicles associated with the supply of those raw materials; and
							(4)identifies
			 pathways to securing reliable and resilient supplies of those raw
			 materials.
							(b)ReportNot
			 later than 3 years after the date of enactment of this Act, the Secretary of
			 the Interior shall submit to Congress a report that describes the results of
			 the study.
						(c)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $1,500,000.
						134.Study on
			 the collection and preservation of data collected from plug-in electric drive
			 vehicles
						(a)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary, in consultation with the Committee, shall enter into
			 an agreement with the National Academy of Sciences under which the Academy
			 shall conduct a study that—
							(1)identifies—
								(A)the data that
			 may be collected from plug-in electric drive vehicles, including data on the
			 location, charging patterns, and usage of plug-in electric drive
			 vehicles;
								(B)the
			 scientific, economic, commercial, security, and historic potential of the data
			 described in subparagraph (A); and
								(C)any laws or
			 regulations that relate to the data described in subparagraph (A); and
								(2)analyzes and
			 provides recommendations on matters that include procedures, technologies, and
			 rules relating to the collection, storage, and preservation of the data
			 described in paragraph (1)(A).
							(b)ReportNot
			 later than 15 months after the date of an agreement between the Secretary and
			 the Academy under subsection (a), the National Academy of Sciences shall submit
			 to the appropriate committees of Congress a report that describes the results
			 of the study under subsection (a).
						(c)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $1,000,000.
						IIIMiscellaneous
					141.Utility
			 planning for plug-in electric drive vehicles
						(a)In
			 generalThe Public Utility
			 Regulatory Policies Act of 1978 (16 U.S.C. 2601 et seq.) is amended—
							(1)in section
			 111(d) (16 U.S.C. 2621(d)), by adding at the end the following:
								
									(20)Plug-in
				electric drive vehicle planning
										(A)Utility
				plan for plug-in electric drive vehicles
											(i)In
				generalNot later than 2 years after the date of enactment of
				this paragraph, each electric utility shall develop a plan to support the use
				of plug-in electric drive vehicles, including medium- and heavy-duty hybrid
				electric vehicles in the service area of the electric utility.
											(ii)RequirementsA
				plan under clause (i) shall investigate—
												(I)various
				levels of potential penetration of plug-in electric drive vehicles in the
				utility service area;
												(II)the
				potential impacts that the various levels of penetration and charging scenarios
				(including charging rates and daily hours of charging) would have on
				generation, distribution infrastructure, and the operation of the transmission
				grid; and
												(III)the role of
				third parties in providing reliable and economical charging services.
												(iii)Waiver
												(I)In
				generalAn electric utility that determines that the electric
				utility will not be impacted by plug-in electric drive vehicles during the
				5-year period beginning on the date of enactment of this paragraph may petition
				the Secretary to waive clause (i) for 5 years.
												(II)ApprovalApproval
				of a waiver under subclause (I) shall be in the sole discretion of the
				Secretary.
												(iv)Updates
												(I)In
				generalEach electric utility shall update the plan of the
				electric utility every 5 years.
												(II)Resubmission
				of waiverAn electric utility that received a waiver under clause
				(iii) and wants the waiver to continue after the expiration of the waiver shall
				be required to resubmit the waiver.
												(v)ExemptionIf
				the Secretary determines that a plan required by a State regulatory authority
				meets the requirements of this paragraph, the Secretary may accept that plan
				and exempt the electric utility submitting the plan from the requirements of
				clause (i).
											(B)Support
				requirementsEach State regulatory authority (in the case of each
				electric utility for which the authority has ratemaking authority) and each
				municipal and cooperative utility shall—
											(i)participate
				in any local plan for the deployment of recharging infrastructure in
				communities located in the footprint of the authority or utility;
											(ii)require that
				charging infrastructure deployed is interoperable with products of all auto
				manufacturers to the maximum extent practicable; and
											(iii)consider
				adopting minimum requirements for deployment of electrical charging
				infrastructure and other appropriate requirements necessary to support the use
				of plug-in electric drive vehicles.
											(C)Cost
				recoveryEach State regulatory authority (in the case of each
				electric utility for which the authority has ratemaking authority) and each
				municipal and cooperative utility may consider whether, and to what extent, to
				allow cost recovery for plans and implementation of plans.
										(D)DeterminationNot
				later than 3 years after the date of enactment of this paragraph, each State
				regulatory authority (with respect to each electric utility for which the
				authority has ratemaking authority), and each municipal and cooperative
				electric utility, shall complete the consideration, and shall make the
				determination, referred to in subsection (a) with respect to the standard
				established by this
				paragraph.
										;
							(2)in section
			 112(c) (16 U.S.C. 2622(c))—
								(A)in the first
			 sentence, by striking Each State and inserting the
			 following:
									
										(1)In
				generalEach
				State
										;
								(B)in the second
			 sentence, by striking In the case and inserting the
			 following:
									
										(2)Specific
				standards
											(A)Net
				metering and fossil fuel generation efficiencyIn the
				case
											; 
								(C)in the third
			 sentence, by striking In the case and inserting the
			 following:
									
										(B)Time-based
				metering and communicationsIn the
				case
										;
								(D)in the fourth
			 sentence—
									(i)by striking
			 In the case and inserting the following:
										
											(C)InterconnectionIn
				the case
											;
				and
									(ii)by striking
			 paragraph (15) and inserting paragraph (15) of section
			 111(d);
									(E)in the fifth
			 sentence, by striking In the case and inserting the
			 following:
									
										(D)Integrated
				resource planning, rate design modifications, smart grid investments, smart
				grid informationIn the
				case
										;
				and
								(F)by adding at
			 the end the following:
									
										(E)Plug-in
				electric drive vehicle planningIn the case of the standards
				established by paragraph (20) of section 111(d), the reference contained in
				this subsection to the date of enactment of this Act shall be deemed to be a
				reference to the date of enactment of that
				paragraph.
										;
				and
								(3)in section
			 112(d) (16 U.S.C. 2622(d)), in the matter preceding paragraph (1), by striking
			 (19) and inserting (20).
							(b)Report
							(1)In
			 generalThe Secretary, in consultation with the Technical
			 Advisory Committee, shall convene a group of utility stakeholders, charging
			 infrastructure providers, third party aggregators, and others, as appropriate,
			 to discuss and determine the potential models for the technically and
			 logistically challenging issues involved in using electricity as a fuel for
			 vehicles, including—
								(A)accommodation
			 for billing for charging a plug-in electric drive vehicle, both at home and at
			 publicly available charging infrastructure;
								(B)plans for
			 anticipating vehicle to grid applications that will allow batteries in cars as
			 well as banks of batteries to be used for grid storage, ancillary services
			 provision, and backup power;
								(C)integration
			 of plug-in electric drive vehicles with smart grid, including protocols and
			 standards, necessary equipment, and information technology systems; and
								(D)any other
			 barriers to installing sufficient and appropriate charging
			 infrastructure.
								(2)ReportNot
			 later than 2 years after the date of enactment of this Act and biennially
			 thereafter, the Secretary shall submit to the appropriate committees of
			 Congress a report that includes—
								(A)the issues
			 and model solutions described in paragraph (1); and
								(B)any other
			 issues that the Task Force and Secretary determine to be appropriate.
								142.Loan
			 guarantees
						(a)Loan guarantees
			 for advanced battery purchases for use in stationary
			 applicationsSubtitle B of title I of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17011 et seq.) is amended by adding at the end
			 the following:
							
								137.Loan
				guarantees for advanced battery purchases
									(a)DefinitionsIn
				this section:
										(1)Qualified
				automotive batteryThe term qualified automotive
				battery means a battery that—
											(A)has at least
				4 kilowatt hours of battery capacity; and
											(B)is designed
				for use in qualified plug-in electric drive motor vehicles but is purchased for
				nonautomotive applications.
											(2)Eligible
				entityThe term eligible entity means—
											(A)an original
				equipment manufacturer;
											(B)an electric
				utility;
											(C)any provider
				of range extension infrastructure; or
											(D)any other
				qualified entity, as determined by the Secretary.
											(b)Loan
				guarantees
										(1)In
				generalThe Secretary shall guarantee loans made to eligible
				entities for the aggregate purchase of not less than 200 qualified automotive
				batteries in a calendar year that have a total minimum power rating of 1
				megawatt and use advanced battery technology.
										(2)RestrictionAs
				a condition of receiving a loan guarantee under this section, an entity
				purchasing qualified automotive batteries with loan funds guaranteed under this
				section shall comply with the provisions of the Buy American Act (41 U.S.C. 10a
				et seq.).
										(c)RegulationsThe
				Secretary shall promulgate such regulations as are necessary to carry out this
				section.
									(d)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section
				$50,000,000.
									.
						(b)Loan guarantees
			 for charging infrastructureSection 1705(a) of the Energy Policy
			 Act of 2005 (42 U.S.C. 16516(a)) is amended by adding at the end the
			 following:
							
								(4)Charging
				infrastructure and networks of charging infrastructure for plug-in drive
				electric vehicles, if the charging infrastructure will be operational prior to
				December 31,
				2016.
								.
						143.Prohibition
			 on disposing of advanced batteries in landfills
						(a)Definition of
			 advanced battery
							(1)In
			 generalIn this section, the term advanced battery
			 means a battery that is a secondary (rechargeable) electrochemical energy
			 storage device that has enhanced energy capacity.
							(2)ExclusionsThe
			 term advanced battery does not include—
								(A)a primary
			 (nonrechargeable) battery; or
								(B)a lead-acid
			 battery that is used to start or serve as the principal electrical power source
			 for a plug-in electric drive vehicle.
								(b)RequirementAn
			 advanced battery from a plug-in electric drive vehicle shall be disposed of in
			 accordance with the Solid Waste Disposal
			 Act (42 U.S.C. 6901 et seq.) (commonly known as the
			 Resource Conservation and Recovery Act of
			 1976).
						144.Plug-In
			 Electric Drive Vehicle Technical Advisory Committee
						(a)In
			 generalThere is established
			 the Plug-in Electric Drive Vehicle Technical Advisory Committee to advise the
			 Secretary on the programs and activities under this subtitle.
						(b)MissionThe
			 mission of the Committee shall be to advise the Secretary on technical matters,
			 including—
							(1)the
			 priorities for research and development;
							(2)means of
			 accelerating the deployment of safe, economical, and efficient plug-in electric
			 drive vehicles for mass market adoption;
							(3)the
			 development and deployment of charging infrastructure;
							(4)the
			 development of uniform codes, standards, and safety protocols for plug-in
			 electric drive vehicles and charging infrastructure; and
							(5)reporting on
			 the competitiveness of the United States in plug-in electric drive vehicle and
			 infrastructure research, manufacturing, and deployment.
							(c)Membership
							(1)Members
								(A)In
			 generalThe Committee shall consist of not less than 12, but not
			 more than 25, members.
								(B)RepresentationThe
			 Secretary shall appoint the members to Committee from among representatives
			 of—
									(i)domestic
			 industry;
									(ii)institutions
			 of higher education;
									(iii)professional
			 societies;
									(iv)Federal,
			 State, and local governmental agencies (including the National Laboratories);
			 and
									(v)financial,
			 transportation, labor, environmental, electric utility, or other appropriate
			 organizations or individuals with direct experience in deploying and marketing
			 plug-in electric drive vehicles, as the Secretary determines to be
			 necessary.
									(2)Terms
								(A)In
			 generalThe term of a Committee member shall not be longer than 3
			 years.
								(B)Staggered
			 termsThe Secretary may appoint members to the Committee for
			 differing term lengths to ensure continuity in the functioning of the
			 Committee.
								(C)ReappointmentsA
			 member of the Committee whose term is expiring may be reappointed.
								(3)ChairpersonThe
			 Committee shall have a chairperson, who shall be elected by and from the
			 members.
							(d)ReviewThe
			 Committee shall review and make recommendations to the Secretary on the
			 implementation of programs and activities under this subtitle.
						(e)Response
							(1)In
			 generalThe Secretary shall consider and may adopt any
			 recommendation of the Committee under subsection (c).
							(2)Biennial
			 report
								(A)In
			 generalNot later than 2 years after the date of enactment of
			 this Act and every 2 years thereafter, the Secretary shall submit to the
			 appropriate committees of Congress a report describing any new recommendations
			 of the Committee.
								(B)ContentsThe
			 report shall include—
									(i)a description
			 of the manner in which the Secretary has implemented or plans to implement the
			 recommendations of the Committee; or
									(ii)an
			 explanation of the reason that a recommendation of the Committee has not been
			 implemented.
									(C)TimingThe
			 report described in this paragraph shall be submitted by the Secretary at the
			 same time the President submits the budget proposal for the Department of
			 Energy to Congress.
								(f)CoordinationThe
			 Committee shall—
							(1)hold joint annual
			 meetings with the Hydrogen and Fuel Cell Technical Advisory Committee
			 established by section 807 of the Energy Policy Act of
			 2005 (42 U.S.C. 16156) to help coordinate the work and
			 recommendations of the Committees; and
							(2)coordinate
			 efforts, to the maximum extent practicable, with all existing independent,
			 departmental, and other advisory Committees, as determined to be appropriate by
			 the Secretary.
							(g)SupportThe
			 Secretary shall provide to the Committee the resources necessary to carry out
			 this section, as determined to be necessary by the Secretary.
						145.Plug-In
			 Electric Drive Vehicle Interagency Task Force
						(a)In
			 generalNot later than 120 days after the date of enactment of
			 this Act, the President shall establish the Plug-in Electric Drive Vehicle
			 Interagency Task Force, to be chaired by the Secretary and which shall consist
			 of at least 1 representative from each of—
							(1)the Office of
			 Science and Technology Policy;
							(2)the Council
			 on Environmental Quality;
							(3)the
			 Department of Energy;
							(4)the
			 Department of Transportation;
							(5)the
			 Department of Defense;
							(6)the
			 Department of Commerce (including the National Institute of Standards and
			 Technology);
							(7)the
			 Environmental Protection Agency;
							(8)the General
			 Services Administration; and
							(9)any other
			 Federal agencies that the President determines to be appropriate.
							(b)MissionThe
			 mission of the Task Force shall be to ensure awareness, coordination, and
			 integration of the activities of the Federal Government relating to plug-in
			 electric drive vehicles, including—
							(1)plug-in
			 electric drive vehicle research and development (including necessary
			 components);
							(2)the
			 development of widely accepted smart-grid standards and protocols for charging
			 infrastructure;
							(3)the
			 relationship of plug-in electric drive vehicle charging practices to electric
			 utility regulation;
							(4)the
			 relationship of plug-in electric drive vehicle deployment to system reliability
			 and security;
							(5)the general
			 deployment of plug-in electric drive vehicles in the Federal, State, and local
			 governments and for private use;
							(6)the
			 development of uniform codes, standards, and safety protocols for plug-in
			 electric drive vehicles and charging infrastructure; and
							(7)the alignment
			 of international plug-in electric drive vehicle standards.
							(c)Activities
							(1)In
			 generalIn carrying out this section, the Task Force may—
								(A)organize
			 workshops and conferences;
								(B)issue
			 publications; and
								(C)create
			 databases.
								(2)Mandatory
			 activitiesIn carrying out this section, the Task Force
			 shall—
								(A)foster the
			 exchange of generic, nonproprietary information and technology among industry,
			 academia, and the Federal Government;
								(B)integrate and
			 disseminate technical and other information made available as a result of the
			 programs and activities under this subtitle;
								(C)support
			 education about plug-in electric drive vehicles;
								(D)monitor,
			 analyze, and report on the effects of plug-in electric drive vehicle deployment
			 on the environment and public health, including air emissions from vehicles and
			 electricity generating units; and
								(E)review and
			 report on—
									(i)opportunities
			 to use Federal programs (including laws, regulations, and guidelines) to
			 promote the deployment of plug-in electric drive vehicles; and
									(ii)any barriers
			 to the deployment of plug-in electric drive vehicles, including barriers that
			 are attributable to Federal programs (including laws, regulations, and
			 guidelines).
									(d)Agency
			 cooperationA Federal agency—
							(1)shall
			 cooperate with the Task Force; and
							(2)provide, on
			 request of the Task Force, appropriate assistance in carrying out this section,
			 in accordance with applicable Federal laws (including regulations).
							CTax
			 provisions
				151.Consumer tax
			 credits for advanced vehicles
					(a)Plug-In
			 electric drive motor vehicle creditSection 30D of the Internal
			 Revenue Code of 1986 is amended to read as follows:
						
							30D.New qualified
				plug-in electric drive motor vehicles
								(a)Allowance of
				credit
									(1)In
				generalThere shall be allowed as a credit against the tax
				imposed by this chapter for the taxable year an amount equal to the applicable
				amount with respect to each new qualified plug-in electric drive motor vehicle
				placed in service by the taxpayer during the taxable year.
									(2)Applicable
				amountFor purposes of paragraph (1), the applicable amount is
				sum of—
										(A)$2,500,
				plus
										(B)$400 for each
				kilowatt hour of traction battery capacity in excess of 6 kilowatt
				hours.
										(b)Limitations
									(1)Limitation
				based on weightThe amount of the credit allowed under subsection
				(a) by reason of subsection (a)(2) shall not exceed—
										(A)$7,500, in the
				case of any new qualified plug-in electric drive motor vehicle with a gross
				vehicle weight rating of not more than 10,000 pounds,
										(B)$10,000, in the case of any new qualified
				plug-in electric drive motor vehicle with a gross vehicle weight rating of more
				than 10,000 pounds but not more than 14,000 pounds,
										(C)$12,500, in the case of any new qualified
				plug-in electric drive motor vehicle with a gross vehicle weight rating of more
				than 14,000 pounds but not more than 26,000 pounds, and
										(D)$15,000, in the case of any new qualified
				plug-in electric drive motor vehicle with a gross vehicle weight rating of more
				than 26,000 pounds.
										(2)Limitation on
				number of passenger vehicles and light trucks eligible for credit
										(A)In
				generalIn the case of a new qualified plug-in electric drive
				motor vehicle sold during the phaseout period, only the applicable percentage
				of the credit otherwise allowable under subsection (a) shall be allowed.
										(B)Phaseout
				periodFor purposes of this subsection, the phaseout period is
				the period beginning with the second calendar quarter following the calendar
				quarter which includes the first date on which the total number of such new
				qualified plug-in electric drive motor vehicles sold for use in the United
				States after December 31, 2009, is at least 200,000.
										(C)Applicable
				percentageFor purposes of
				subparagraph (A), the applicable percentage is—
											(i)50 percent for
				the first 2 calendar quarters of the phaseout period,
											(ii)25 percent for
				the 3d and 4th calendar quarters of the phaseout period, and
											(iii)0 percent for
				each calendar quarter thereafter.
											(D)Controlled
				groupsRules similar to the rules of section 30B(f)(4) shall
				apply for purposes of this subsection.
										(c)New qualified
				plug-In electric drive motor vehicleFor purposes of this section, the term
				new qualified plug-in electric drive motor vehicle means a motor
				vehicle—
									(1)which draws propulsion primarily using a
				traction battery with at least 6 kilowatt hours of capacity,
									(2)which uses an offboard source of energy to
				recharge such battery,
									(3)which, in the case of a passenger vehicle
				or light truck which has a gross vehicle weight rating of not more than 8,500
				pounds, has received a certificate of conformity under the Clean Air Act and
				meets or exceeds the equivalent qualifying California low emission vehicle
				standard under section 243(e)(2) of the Clean Air Act for that make and model
				year, and
										(A)in the case of a
				vehicle having a gross vehicle weight rating of 6,000 pounds or less, the Bin 5
				Tier II emission standard established in regulations prescribed by the
				Administrator of the Environmental Protection Agency under section 202(i) of
				the Clean Air Act for that make and model year vehicle, and
										(B)in the case of a
				vehicle having a gross vehicle weight rating of more than 6,000 pounds but not
				more than 8,500 pounds, the Bin 8 Tier II emission standard which is so
				established,
										(4)the original use
				of which commences with the taxpayer,
									(5)which is acquired
				for use or lease by the taxpayer and not for resale, and
									(6)which is made by
				a manufacturer.
									(d)Application
				with other credits
									(1)Business credit
				treated as part of general business creditSo much of the credit which would be
				allowed under subsection (a) for any taxable year (determined without regard to
				this subsection) that is attributable to property of a character subject to an
				allowance for depreciation shall be treated as a credit listed in section 38(b)
				for such taxable year (and not allowed under subsection (a)).
									(2)Refundable
				personal credit
										(A)In
				generalFor purposes of this title, the credit allowed under
				subsection (a) for any taxable year (determined after application of paragraph
				(1)) shall be treated as a credit allowable under subpart C for such taxable
				year (and not allowed under subsection (a)).
										(B)Refundable
				credit may be transferred
											(i)In
				generalA taxpayer may, in connection with the purchase of a new
				qualified fuel-efficient motor vehicle, transfer any refundable credit
				described in subparagraph (A) to any person who is in the trade or business of
				selling new qualified fuel-efficient motor vehicles and who sold such vehicle
				to the taxpayer, but only if such person clearly discloses to such taxpayer,
				through the use of a window sticker attached to the new qualified
				fuel-efficient vehicle—
												(I)the amount of the
				refundable credit described in subparagraph (A) with respect to such vehicle,
				and
												(II)a notification
				that the taxpayer will not be eligible for any credit under section 30 or 30B
				with respect to such vehicle unless the taxpayer elects not to have this
				section apply with respect to such vehicle.
												(ii)CertificationA
				transferee of a refundable credit described in subparagraph (A) may not claim
				such credit unless such claim is accompanied by a certification to the
				Secretary that the transferee reduced the price the taxpayer paid for the new
				qualified fuel-efficient motor vehicle by the entire amount of such refundable
				credit.
											(iii)Consent
				required for revocationAny transfer under clause (i) may be
				revoked only with the consent of the Secretary.
											(iv)RegulationsThe
				Secretary may prescribe such regulations as necessary to ensure that any
				refundable credit described in clause (i) is claimed once and not retransferred
				by a transferee.
											(e)Other
				definitions and special rulesFor purposes of this
				section—
									(1)Motor
				vehicleThe term motor vehicle has the meaning given
				such term by section 30(c)(2).
									(2)Other
				termsThe terms passenger automobile, light
				truck, and manufacturer have the meanings given such terms
				in regulations prescribed by the Administrator of the Environmental Protection
				Agency for purposes of the administration of title II of the Clean Air Act (42
				U.S.C. 7521 et seq.).
									(3)Traction
				battery capacityTraction battery capacity shall be measured in
				kilowatt hours from a 100 percent state of charge to a zero percent state of
				charge.
									(4)Reduction in
				basisFor purposes of this subtitle, the basis of any property
				for which a credit is allowable under subsection (a) shall be reduced by the
				amount of such credit so allowed.
									(5)No double
				benefitThe amount of any deduction or other credit allowable
				under this chapter for a new qualified plug-in electric drive motor vehicle
				shall be reduced by the amount of credit allowed under subsection (a) for such
				vehicle for the taxable year.
									(6)Property used
				by tax-exempt entityIn the case of a vehicle the use of which is
				described in paragraph (3) or (4) of section 50(b) and which is not subject to
				a lease, the person who sold such vehicle to the person or entity using such
				vehicle shall be treated as the taxpayer that placed such vehicle in service,
				but only if such person clearly discloses to such person or entity in a
				document the amount of any credit allowable under subsection (a) with respect
				to such vehicle (determined without regard to subsection (b)(2)).
									(7)Property used
				outside United States, etc., not qualifiedNo credit shall be
				allowable under subsection (a) with respect to any property referred to in
				section 50(b)(1) or with respect to the portion of the cost of any property
				taken into account under section 179.
									(8)RecaptureThe
				Secretary shall, by regulations, provide for recapturing the benefit of any
				credit allowable under subsection (a) with respect to any property which ceases
				to be property eligible for such credit (including recapture in the case of a
				lease period of less than the economic life of a vehicle).
									(9)Election to not
				take creditNo credit shall be allowed under subsection (a) for
				any vehicle if the taxpayer elects not to have this section apply to such
				vehicle.
									(10)Interaction
				with air quality and motor vehicle safety standardsUnless
				otherwise provided in this section, a motor vehicle shall not be considered
				eligible for a credit under this section unless such vehicle is in compliance
				with—
										(A)the applicable
				provisions of the Clean Air Act for the applicable make and model year of the
				vehicle (or applicable air quality provisions of State law in the case of a
				State which has adopted such provision under a waiver under section 209(b) of
				the Clean Air Act), and
										(B)the motor vehicle
				safety provisions of sections 30101 through 30169 of title 49, United States
				Code.
										(f)Regulations
									(1)In
				generalExcept as provided in paragraph (2), the Secretary shall
				promulgate such regulations as necessary to carry out the provisions of this
				section.
									(2)Coordination in
				prescription of certain regulationsThe Secretary of the
				Treasury, in coordination with the Secretary of Transportation and the
				Administrator of the Environmental Protection Agency, shall prescribe such
				regulations as necessary to determine whether a motor vehicle meets the
				requirements to be eligible for a credit under this section.
									(g)TerminationThis
				section shall not apply to property purchased after December 31,
				2016.
								.
					(b)Conforming
			 amendmentSection 6501(m) of such Code is amended by striking
			 30D(e)(4) and inserting 30D(e)(9).
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
					152.Credit for
			 fuel-efficient motor vehicles
					(a)In
			 generalSubpart B of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
						
							30E.Fuel-efficient
				motor vehicle credit
								(a)Allowance of
				credit
									(1)In
				generalThere shall be allowed as a credit against the tax
				imposed by this chapter for the taxable year an amount equal to the amount
				determined under paragraph (2) with respect to any new fuel-efficient motor
				vehicle placed in service by the taxpayer during the taxable year.
									(2)Credit
				amountThe amount determined under this paragraph shall
				be—
										(A)$500, if the new
				fuel-efficient motor vehicle achieves a combined fuel economy which is greater
				than 35 miles per gallon but not greater than 40 miles per gallon,
										(B)$1,000, if the
				new fuel-efficient motor vehicle achieves a combined fuel economy which is
				greater than 40 miles per gallon but less than 45 miles per gallon,
										(C)$1,500, if the
				new fuel-efficient motor vehicle achieves a combined fuel economy which is
				greater than 45 miles per gallon but less than 50 miles per gallon, and
										(D)$2,500, if the
				new fuel-efficient motor vehicle achieves a combined fuel economy which is
				greater than 50 miles per gallon.
										(b)New
				fuel-Efficient motor vehicleFor purposes of this section, the
				term new fuel-efficient motor vehicle means any motor
				vehicle—
									(1)which has a gross
				vehicle weight rating of not more than 8,500 pounds,
									(2)which achieves a
				combined fuel economy of at least 35 miles per gallon,
									(3)the original use
				of which commences with the taxpayer,
									(4)which is acquired
				by the taxpayer for use or lease, but not for resale, and
									(5)which is made by
				a manufacturer.
									(c)Other
				definitions and special rulesFor purposes of this
				section—
									(1)Combined fuel
				economyThe combined fuel economy with respect to any
				gasoline-fueled vehicle shall be measured in a manner which is substantially
				similar to the manner combined fuel economy is measured in accordance with
				procedures under part 600 of subchapter Q of chapter I of title 40, Code of
				Federal Regulations, as in effect on the date of the enactment of this
				section.
									(2)ManufacturerThe
				term manufacturer has the meaning given such term under section
				30B(h).
									(3)Basis
				reductionThe basis of any property for which a credit is
				allowable under subsection (a) shall be reduced by the amount of such
				credit.
									(4)Recapture;
				property used outside the United States; election not to take
				creditFor purposes of this section, rules similar to the rules
				of paragraphs (2), (3), and (4) of section 30(d) shall apply.
									(5)Denial of
				double benefitNo credit shall be allowed under this section with
				respect to any new fuel-efficient motor vehicle if a credit is allowable with
				respect to such vehicle under section 30B (determined without regard to
				subsection (f) thereof) or 30D (determined without regard to subsection (b)(2)
				thereof).
									(d)Application
				with other credits
									(1)Business credit
				treated as part of general business creditSo much of the credit
				which would be allowed under subsection (a) for any taxable year (determined
				without regard to this subsection) that is attributable to property of a
				character subject to an allowance for depreciation shall be treated as a credit
				listed in section 38(b) for such taxable year (and not allowed under subsection
				(a)).
									(2)Personal
				credit
										(A)In
				generalFor purposes of this title, the credit allowed under
				subsection (a) for any taxable year (determined after application of paragraph
				(1)) shall be treated as a credit allowable under subpart A for such taxable
				year.
										(B)Limitation
				based on amount of taxThe credit allowed under subsection (a)
				(after the application of paragraph (1)) for any taxable year shall not exceed
				the excess (if any) of—
											(i)the regular tax
				liability (as defined in section 26(b)) reduced by the sum of the credits
				allowable under subpart A and sections 27, 30, 30B, and 30D, over
											(ii)the tentative
				minimum tax for the taxable year.
											(e)Limitation on
				number of new fuel-Efficient motor vehicles eligible for credit
									(1)In
				generalNo credit shall be allowed under subsection (a) with
				respect to any new fuel-efficient motor vehicle sold in any calendar quarter
				after the calendar quarter following the calendar quarter which includes the
				first date on which the number of new fuel-efficient motor vehicles
				manufactured by such manufacturer and sold for use in the United States after
				the date of the enactment of this section is at least 65,000.
									(2)Controlled
				groupsRules similar to the rules of section 30B(f)(4) shall
				apply for purposes of this subsection.
									(f)TerminationThis
				section shall not apply to property placed in service after December 31,
				2013.
								.
					(b)Conforming
			 amendments
						(1)Section 38(b) of
			 the Internal Revenue Code of 1986 is amended by striking plus at
			 the end of paragraph (35), by striking the period at the end of paragraph (36)
			 and inserting , plus, and by adding at the end the following new
			 paragraph:
							
								(37)the portion of
				the new fuel-efficient motor vehicle credit to which section 30E(d)(1)
				applies.
								.
						(2)Section 55(c)(3)
			 of such Code is amended by inserting 30E(d)(2), after
			 30C(d)(2),.
						(3)Section 1016(a) of such Code is amended by
			 striking and at the end of paragraph (36), by striking the
			 period at the end of paragraph (37) and inserting , and, and by
			 adding at the end the following new paragraph:
							
								(38)to the extent provided in section
				30E(c)(3).
								.
						(4)Section 6501(m) of such Code, as amended by
			 this Act, is amended by inserting 30E(c)(4), after
			 30D(e)(9),.
						(c)Clerical
			 amendmentThe table of sections for subpart B of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new item:
						
							
								Sec. 30E. Fuel-efficient motor vehicle
				credit.
							
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
					153.Idling
			 reduction tax credit
					(a)In
			 GeneralSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
						
							45S.Idling
				reduction credit
								(a)General
				RuleFor purposes of section 38, the idling reduction tax credit
				determined under this section for the taxable year is an amount equal to 25
				percent of the amount paid or incurred for each qualifying idling reduction
				device placed in service by the taxpayer during the taxable year.
								(b)LimitationThe
				maximum amount allowed as a credit under subsection (a) shall not exceed $1,000
				per device.
								(c)DefinitionsFor
				purposes of subsection (a)—
									(1)Qualifying
				idling reduction deviceThe term qualifying idling
				reduction device means any device or system of devices that—
										(A)is installed on a
				heavy-duty diesel-powered on-highway vehicle,
										(B)is designed to
				provide to such vehicle those services (such as heat, air conditioning, or
				electricity) that would otherwise require the operation of the main drive
				engine while the vehicle is temporarily parked or remains stationary,
										(C)the original use
				of which commences with the taxpayer,
										(D)is acquired for
				use by the taxpayer and not for resale, and
										(E)is determined by
				the Administrator of the Environmental Protection Agency, in consultation with
				the Secretary of Energy and the Secretary of Transportation, to reduce idling
				of such vehicle at a motor vehicle rest stop or other location where such
				vehicles are temporarily parked or remain stationary.
										(2)Heavy-duty
				diesel-powered on-highway vehicleThe term heavy-duty
				diesel-powered on-highway vehicle means any vehicle, machine, tractor,
				trailer, or semi-trailer propelled or drawn by mechanical power and used upon
				the highways in the transportation of passengers or property, or any
				combination thereof determined by the Federal Highway Administration. Such term
				includes any diesel fuel hybrid highway vehicle which has a gross vehicle
				weight rating of more than 8,500 pounds.
									(3)Long-duration
				idlingThe term long-duration idling means the
				operation of a main drive engine, for a period greater than 15 consecutive
				minutes, where the main drive engine is not engaged in gear. Such term does not
				apply to routine stoppages associated with traffic movement or
				congestion.
									(d)No Double
				BenefitFor purposes of this section—
									(1)Reduction in
				basisIf a credit is determined under this section with respect
				to any property by reason of expenditures described in subsection (a), the
				basis of such property shall be reduced by the amount of the credit so
				determined.
									(2)Other
				deductions and creditsNo deduction or credit shall be allowed
				under any other provision of this chapter with respect to the amount of the
				credit determined under this section.
									(e)Election Not To
				Claim CreditThis section shall not apply to a taxpayer for any
				taxable year if such taxpayer elects to have this section not apply for such
				taxable
				year.
								.
					(b)Credit To Be
			 Part of General Business CreditSubsection (b) of section 38 of
			 the Internal Revenue Code of 1986, as amended by this Act, is amended by
			 striking plus at the end of paragraph (36), by striking the
			 period at the end of paragraph (37) and inserting , plus, and by
			 adding at the end the following new paragraph:
						
							(38)the idling
				reduction tax credit determined under section
				45S(a).
							.
					(c)Conforming
			 Amendments
						(1)The table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after the item relating to section
			 45R the following new item:
							
								
									Sec. 45S. Idling reduction
				credit.
								
								.
						(2)Section 1016(a)
			 of such Code, as amended by this Act, is amended by striking and
			 at the end of paragraph (37), by striking the period at the end of paragraph
			 (38) and inserting , and, and by adding at the end the
			 following:
							
								(39)in the case of a
				facility with respect to which a credit was allowed under section 45S, to the
				extent provided in section
				45S(d)(A).
								.
						(3)Section 6501(m)
			 of such Code is amended by inserting 45S(e) after
			 45C(d)(4).
						(d)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
					IIOil
			 and gas development
			201.Production of
			 oil and gas on outer Continental Shelf
				(a)In
			 generalSection 18 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1344) is
			 amended by adding at the end the following:
					
						(i)Production of
				oil and gas on outer Continental Shelf
							(1)DefinitionsIn
				this subsection:
								(A)Coastal
				political subdivisionThe term coastal political
				subdivision means a political subdivision of a Gulf producing State or a
				Southeastern State any part of which political subdivision is—
									(i)within the
				coastal zone (as defined in section 304 of the Coastal Zone Management Act of
				1972 (16 U.S.C. 1453)) of the Gulf producing State as of the date of enactment
				of this Act; and
									(ii)not more than
				200 nautical miles from the geographic center of any leased tract.
									(B)Gulf producing
				StateThe term Gulf producing State means each of
				the States of Alabama, Florida, Louisiana, Mississippi, and Texas.
								(C)Moratorium
				areaThe term moratorium area means any area of the
				outer Continental Shelf with respect to which Congress has prohibited the use
				of appropriated funds or other means for preleasing, leasing, or related
				activities.
								(D)Qualified outer
				Continental Shelf revenues
									(i)In
				generalThe term qualified outer Continental Shelf
				revenues means all rentals, royalties, bonus bids, and other sums due
				and payable to the United States from leases entered into under this
				subsection.
									(ii)ExclusionsThe
				term qualified outer Continental Shelf revenues does not
				include—
										(I)revenues from the
				forfeiture of a bond or other surety securing obligations other than royalties,
				civil penalties, or royalties taken by the Secretary in-kind and not sold;
				or
										(II)revenues
				generated from leases subject to section 8(g).
										(E)Southeastern
				StateThe term Southeastern State means the each of
				the States of Georgia, North Carolina, South Carolina, and Virginia.
								(2)Outer
				Continental Shelf leasing areas
								(A)Gulf of
				Mexico
									(i)In
				generalNot later than 180 days after the date on which any
				necessary environmental analyses are completed under the National
				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), the
				Secretary may offer for leasing, preleasing, or any related activity under this
				Act any moratorium area in the Gulf of Mexico that is more than 50 miles off
				the coastline of the Gulf of Mexico.
									(ii)Consultation
				with Secretary of DefenseThe Secretary shall consult with the
				Secretary of Defense to ensure that any activity conducted under clause (i) is
				carried out in a manner that is consistent with national security.
									(B)Southeastern
				States
									(i)In
				generalThe Governor, with the concurrence of the Legislature, of
				a Southeastern State may submit to the Secretary a petition requesting that the
				Secretary make available for leasing any area in the administrative boundaries
				of the Southeastern State that is more than 50 miles off the coastline of the
				Southeastern State.
									(ii)Action by
				SecretaryNot later than 90 days after the date of receipt of a
				petition under clause (i) and not later than 180 days after the date on which
				any necessary environmental analyses are completed under the National
				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), the Secretary shall
				approve the petition unless the Secretary determines that leasing in the
				affected area presents a significant likelihood of incidents associated with
				the development of resources that would cause serious harm or damage to the
				marine resources of the covered area or of an adjacent State.
									(iii)Failure to
				actIf the Secretary fails to approve or deny a petition in
				accordance with clause (ii), the petition shall be considered to be approved as
				of the later of—
										(I)the date that is
				90 days after the date of receipt of the petition; or
										(II)the date that is
				180 days after the date on which any necessary environmental analyses are
				completed under the National Environmental Policy Act of
				1969 (42 U.S.C. 4321 et seq.).
										(iv)TreatmentNotwithstanding
				any other provision of this section, not later than 180 days after the date on
				which a petition is approved, or considered to be approved, under clause (ii)
				or (iii), the Secretary shall treat the petition of the Governor or the
				Legislature of a Southeastern State under clause (i) as a proposed revision to
				a leasing program under this section.
									(C)AdministrationNotwithstanding
				the omission of any areas made available for leasing under subparagraph (A) or
				(B) from the applicable 5-year plan developed by the Secretary pursuant to this
				section, the areas shall be offered for leasing under this section in
				accordance with the completed environmental analyses referred to in
				subparagraph (A)(i) or (B)(ii), respectively.
								(D)Inclusion in
				5-year program
									(i)In
				generalExcept as provided in clause (ii), if areas are made
				available for leasing under subparagraph (A) or (B), the Secretary shall
				initiate a new 5-year outer Continental Shelf oil and gas leasing program to
				replace the outer Continental Shelf oil and gas leasing program in effect as of
				that date, which shall include any lease sale for any area made available for
				leasing under subparagraph (A) or (B).
									(ii)Inclusion in
				programIf there are less than 18 months remaining in the 5-year
				outer Continental Shelf oil and gas leasing program described in clause (i),
				the Secretary shall include the areas made available for leasing under
				subparagraph (A) or (B) in lease sales under the proposed 5-year outer
				Continental Shelf oil and gas leasing program.
									(iii)Environmental
				assessmentBefore modifying a 5-year outer Continental Shelf oil
				and gas leasing program for the next 5-year period, the Secretary shall
				complete an environmental assessment that describes any anticipated
				environmental effect of leasing in the areas made available for leasing under
				subparagraph (A) or (B).
									(3)Disposition of
				qualified outer Continental Shelf revenues
								(A)Gulf of
				MexicoNotwithstanding section 9, qualified outer Continental
				Shelf revenues derived from leasing moratorium areas in the Gulf of Mexico
				under paragraph (2)(A) shall be disbursed to Gulf producing States (including
				the State of Florida) and coastal political subdivisions of those Gulf
				producing States in accordance with section 105 of the Gulf of Mexico
				Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law
				109–432).
								(B)Southeastern
				States
									(i)In
				generalExcept as provided in clause (ii), if the Governor or the
				Legislature of a Southeastern State submits to the Secretary a petition
				requesting that the Secretary make available for leasing any portion of a
				moratorium area in the administrative boundaries of the Southeastern State that
				is more than 50 miles off the coastline of the Southeastern State and the
				Secretary approves the petition, the Secretary shall—
										(I)disburse to the
				Southeastern State 37.5 percent of any qualified outer Continental Shelf
				revenues that are derived from leasing any portion of a moratorium area in the
				administrative boundaries of the Southeastern State that is more than 50 miles,
				but less than 100 miles, off the coastline of the Southeastern State;
				and
										(II)pay 20 percent
				of the allocable share of the Southeastern State to the coastal political
				subdivisions of the Southeastern State in accordance with subparagraphs (B),
				(C), and (E) of section 31(b)(4).
										(ii)Contiguous
				StatesIf 2 or more contiguous Southeastern States submit
				petitions described in clause (i) and the Secretary approves the petitions, the
				Secretary shall—
										(I)disburse to the
				contiguous Southeastern States 50 percent of any qualified outer Continental
				Shelf revenues that are derived from leasing any portion of a moratorium area
				in the administrative boundaries of the Southeastern States that is more than
				50 miles, but less than 100 miles, off the coastline of the Southeastern
				States;
										(II)allocate the
				amount made available under subclause (I) to the contiguous Southeastern States
				in amounts that are inversely proportional to the respective distances between
				the point on the coastline of each Southeastern State that is closest to the
				geographical center of each historical lease site and the geographical center
				of the historical lease site, as determined by the Secretary; and
										(III)pay 20 percent
				of the allocable share of each contiguous Southeastern State to the coastal
				political subdivisions of the Southeastern State in accordance with
				subparagraphs (B), (C), and (E) of section 31(b)(4).
										(4)Prohibition on
				exportAll oil and natural gas produced on the outer Continental
				Shelf of the United States under this subsection shall be made available for
				refining and sale solely within the United States.
							(5)Alternative
				Fuel Trust Fund
								(A)EstablishmentThere
				is established in the Treasury of the United States a revolving fund, to be
				known as the Alternative Fuel Trust Fund, consisting of all
				qualified outer Continental Shelf revenues payable to the Federal Government
				under this subsection (as determined by the Secretary).
								(B)Expenditures
				from FundSubject to appropriations and on request by the
				Secretary of Energy, the Secretary of the Treasury shall transfer from the Fund
				to the Secretary of Energy such amounts as the Secretary of Energy determines
				are necessary to carry out—
									(i)research,
				development, and commercialization programs for alternative fuels and
				alternative fuel technologies; and
									(ii)similar programs
				established under the Fulfilling U.S. Energy
				Leadership Act of 2011 and amendments made by that Act.
									(C)Transfers of
				amounts
									(i)In
				generalThe amounts required to be transferred to the Fund under
				this paragraph shall be transferred at least monthly from the general fund of
				the Treasury to the Fund on the basis of estimates made by the Secretary of the
				Treasury.
									(ii)AdjustmentsProper
				adjustment shall be made in amounts subsequently transferred to the extent
				prior estimates were in excess of or less than the amounts required to be
				transferred.
									.
				(b)Conforming
			 amendments
					(1)Section 104 of
			 the Department of the Interior, Environment, and Related Agencies
			 Appropriations Act, 2008 (Public Law 110–161; 121 Stat. 2118) is
			 amended—
						(A)by inserting
			 and after North Atlantic;; and
						(B)by striking
			 ; and the eastern and all that follows through
			 longitude.
						(2)Section 105 of
			 the Department of the Interior, Environment, and Related Agencies
			 Appropriations Act, 2008 (Public Law 110–161; 121 Stat. 2118) is
			 repealed.
					(3)Section 104 of
			 the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law
			 109–432) is amended—
						(A)by striking
			 subsection (a);
						(B)in subsection
			 (b), by striking Notwithstanding subsection (a), the and
			 inserting The;
						(C)in subsection
			 (c)(1), by inserting (as it existed before the amendment made by section
			 201(c)(1) of the Fulfilling U.S. Energy
			 Leadership Act of 2011) after subsection
			 (a); and
						(D)by redesignating
			 subsections (b) and (c) as subsections (a) and (b), respectively.
						202.Implementation
			 of inventory of outer Continental Shelf resources
				(a)In
			 generalSection 357 of the Energy Policy Act of 2005 (42 U.S.C.
			 15912) is amended—
					(1)in subsection
			 (a)—
						(A)by striking the
			 first sentence of the matter preceding paragraph (1) and inserting the
			 following: The Secretary shall conduct a seismic inventory of oil and
			 natural gas, and prepare a summary (the latter prepared with the assistance of,
			 and based on information provided by, the heads of appropriate Federal
			 agencies) of the information obtained under paragraph (3), for the waters of
			 the United States Outer Continental Shelf (referred to in this section as the
			 OCS) in the Atlantic Region, the Eastern Gulf of Mexico, and the
			 Alaska Region.;
						(B)in paragraph
			 (2)—
							(i)by
			 striking 3-D and inserting 2-D and 3-D;
			 and
							(ii)by
			 adding and at the end; and
							(C)by striking
			 paragraphs (3) through (5) and inserting in the following:
							
								(3)use existing
				inventories and mapping of marine resources undertaken by the National
				Oceanographic and Atmospheric Administration and with the assistance of and
				based on information provided by the Department of Defense and other Federal
				and State agencies possessing relevant data, and use any available data
				regarding alternative energy potential, navigation uses, fisheries, aquaculture
				uses, recreational uses, habitat, conservation, and military
				uses.
								;
				and
						(2)by striking
			 subsection (b) and inserting the following:
						
							(b)ImplementationThe
				Secretary shall carry out the inventory and analysis under subsection (a) in 3
				phases, with priority given to all or part of applicable planning areas of the
				outer Continental Shelf—
								(1)estimated to have
				the greatest potential for energy development in barrel of oil equivalent;
				and
								(2)outside of any
				leased area or area scheduled for leasing prior to calendar year 2011 under any
				outer Continental Shelf 5-year leasing program or amendment to the program
				under section 18 of the Outer Continental Shelf Lands Act
				(43 U.S.C. 1344).
								(c)Reports
								(1)In
				generalNot later than 90 days after the date of enactment of
				this paragraph, the Secretary shall submit to the Committee on Energy and
				Natural Resources of the Senate and the Committee on Natural Resources of the
				House of Representatives a report that provides a plan for executing the
				seismic inventories required under this section, including an estimate of the
				costs to complete the seismic inventory by region and environmental and
				permitting activities to facilitate expeditious completion.
								(2)First
				phaseNot later than 2 years after the date of enactment of this
				paragraph, the Secretary shall submit to Congress a report describing the
				results of the first phase of the inventory and analysis under subsection
				(a).
								(3)Subsequent
				phasesNot later than 2 years after the date on which the report
				is submitted under paragraph (2) and 2 years thereafter, the Secretary shall
				submit to Congress a report describing the results of the second and third
				phases, respectively, of the inventory and analysis under subsection
				(a).
								(4)Public
				availabilityA report submitted under paragraph (2) or (3) shall
				be—
									(A)made publicly
				available; and
									(B)updated not less
				frequently than once every 5
				years.
									.
					(b)Relationship to
			 5-Year ProgramThe requirement that the Secretary of the Interior
			 carry out the inventory required by the amendment made by subsection (a) shall
			 not be considered to require, authorize, or provide a basis or justification
			 for delay by the Secretary of the Interior or any other agency of the issuance
			 of any outer Continental Shelf leasing program or amendment to the program
			 under section 18 of the Outer Continental Shelf Lands Act
			 (43 U.S.C. 1344), or any lease sale pursuant to that section.
				(c)PermitsNothing
			 in this section or an amendment made by this section precludes the issuance by
			 the Secretary of the Interior of a permit to conduct geological and geophysical
			 exploration of the outer Continental Shelf in accordance with the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.)
			 and other applicable law.
				(d)FundingSection
			 999H(d) of the Energy Policy Act of 2005 (42 U.S.C.
			 16378(d)) is amended—
					(1)by striking
			 paragraph (1) and inserting the following:
						
							(1)Thirty-five
				percent shall be used for activities under section 999A(b)(1), except that for
				each of fiscal years 2010 through 2015 the amount made available under this
				paragraph shall be used to carry out section 357 (for the completion of
				necessary environmental analyses under the National Environmental Policy Act of 1969 (42
				U.S.C. 4321 et seq.), with a priority given to completion of programmatic
				environmental impact statements necessary to carry out the seismic inventory or
				portions of the inventory required by section 357, and the use of seismic
				technology to obtain accurate resource
				estimates).
							;
				and
					(2)in paragraph
			 (4)—
						(A)by inserting
			 (A) except as provided in subparagraph (B), before
			 25; and
						(B)by adding at the
			 end the following:
							
								(B)notwithstanding
				subparagraph (A), for each of fiscal years 2010 through 2015—
									(i)15 percent shall
				be used for the purposes described in subparagraph (A); and
									(ii)10 percent shall
				be used for the activities described in paragraph
				(1).
									.
						(e)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section and the amendments made by this section, to remain
			 available until expended without fiscal year limitation—
					(1)$100,000,000 for
			 each of fiscal years 2012 through 2017; and
					(2)$50,000,000 for
			 each of fiscal years 2018 through 2020.
					203.Offshore
			 safety bureau
				(a)In
			 generalThe Outer Continental Shelf Lands
			 Act (43 U.S.C. 1331 et seq.) is amended by adding to the end the
			 following:
					
						32.Offshore safety
				bureau
							(a)Establishment
				of bureau
								(1)Establishment
									(A)In
				generalSubject to the discretion granted by Reorganization Plan
				Number 3 of 1950 (64 Stat. 1262; 43 U.S.C. 1451 note), the Secretary shall
				establish in the Department of the Interior a bureau to carry out the safety
				and environmental regulatory functions vested in the Secretary by this Act and
				the Federal Oil and Gas Royalty Management Act of 1982 (30
				U.S.C. 1701 et seq.) related to the outer Continental Shelf.
									(B)Conflicts of
				interestIn establishing the bureau under subparagraph (A), the
				Secretary shall ensure, to the maximum extent practicable, that any potential
				organizational conflicts of interest related to environmental protection and
				safety are eliminated.
									(2)DirectorThe
				bureau shall be headed by a Director, who shall be appointed by the President,
				by and with the advice and consent of the Senate.
								(3)CompensationThe
				Director shall be compensated at the rate provided for level V of the Executive
				Schedule under section 5316 of title 5, United States Code.
								(4)QualificationsThe
				Director shall be a person who, by reason of professional background and
				demonstrated ability and experience, is specially qualified to carry out the
				duties of the office.
								(b)Special
				personnel authorities
								(1)Direct hiring
				authority for critical personnel
									(A)In
				generalNotwithstanding sections 3104, 3304, and 3309 through
				3318 of title 5, United States Code, the Secretary may, on a determination that
				there is a severe shortage of candidates or a critical hiring need for
				particular positions, recruit and directly appoint highly qualified
				accountants, scientists, engineers, or critical technical personnel into the
				competitive service, as officers or employees of the organizational unit
				established under this section.
									(B)RequirementsIn
				exercising the authority granted under subparagraph (A), the Secretary shall
				ensure that any action taken by the Secretary—
										(i)is consistent
				with the merit principles of chapter 23 of title 5, United States Code;
				and
										(ii)complies with
				the public notice requirements of section 3327 of title 5, United States
				Code.
										(2)Critical pay
				authority
									(A)In
				generalNotwithstanding section 5377 of title 5, United States
				Code, and without regard to the provisions of that title governing appointments
				in the competitive service or the Senior Executive Service and chapters 51 and
				53 of that title (relating to classification and pay rates), the Secretary may
				establish, fix the compensation of, and appoint individuals to critical
				positions needed to carry out the functions of the organizational unit
				established under this section, if the Secretary certifies that—
										(i)the
				positions—
											(I)require expertise
				of an extremely high level in a scientific or technical field; and
											(II)the
				organizational unit established in this section would not successfully
				accomplish an important mission without such an individual; and
											(ii)exercise of the
				authority is necessary to recruit an individual exceptionally well qualified
				for the position.
										(B)LimitationsThe
				authority granted under subparagraph (A) shall be subject to the following
				conditions:
										(i)The number of
				critical positions authorized by subparagraph (A) may not exceed 40 at any one
				time in the bureau established under this section.
										(ii)The term of an
				appointment under subparagraph (A) may not exceed 4 years.
										(iii)An individual
				appointed under subparagraph (A) may not have been an employee of the
				Department of the Interior during the 2-year period prior to the date of
				appointment.
										(iv)Total annual
				compensation for any individual appointed under subparagraph (A) may not exceed
				the highest total annual compensation payable at the rate determined under
				section 104 of title 3, United States Code.
										(v)An individual
				appointed under subparagraph (A) may not be considered to be an employee for
				purposes of subchapter II of chapter 75 of title 5, United States Code.
										(C)NotificationEach
				year, the Secretary shall submit to Congress a notification that lists each
				individual appointed under this paragraph.
									(3)Reemployment of
				civilian retirees
									(A)In
				generalNotwithstanding part 553 of title 5, Code of Federal
				Regulations (relating to reemployment of civilian retirees to meet exceptional
				employment needs), or successor regulations, the Secretary may approve the
				reemployment of an individual to a particular position without reduction or
				termination of annuity if the hiring of the individual is necessary to carry
				out a critical function of any of the organizational units established under
				this section for which suitably qualified candidates do not exist.
									(B)LimitationsAn
				annuitant hired with full salary and annuities under the authority granted by
				subparagraph (A)—
										(i)shall not be
				considered an employee for purposes of subchapter III of chapter 83 and chapter
				84 of title 5, United States Code;
										(ii)may not elect to
				have retirement contributions withheld from the pay of the annuitant;
										(iii)may not use any
				employment under this paragraph as a basis for a supplemental or recomputed
				annuity; and
										(iv)may not
				participate in the Thrift Savings Plan under subchapter III of chapter 84 of
				title 5, United States Code.
										(C)Limitation on
				termThe term of employment of any individual hired under
				subparagraph (A) may not exceed an initial term of 2 years, with an additional
				2-year appointment under exceptional circumstances.
									(c)Continuity of
				authoritySubject to the discretion granted by Reorganization
				Plan Number 3 of 1950 (64 Stat. 1262; 43 U.S.C. 1451 note), any reference in
				any law, rule, regulation, directive, or instruction, or certificate or other
				official document, in force immediately prior to the date of enactment of this
				section—
								(1)to the Minerals
				Management Service that pertains to any of the duties and authorities described
				in this section shall be deemed to refer and apply to the bureau established
				under this section;
								(2)to the Director
				of the Minerals Management Service that pertains to any of the duties and
				authorities described in this section shall be considered to refer and apply to
				the Director of the bureau under this section to whom the Secretary has
				assigned the respective duty or authority; and
								(3)to any other
				position in the Minerals Management Service that pertains to any of the duties
				and authorities described in this section shall be considered to refer and
				apply to that same or equivalent position in the bureau established under this
				section.
								.
				(b)Conforming
			 amendmentSection 5316 of title 5, United States Code, is amended
			 by striking Director, Bureau of Mines, Department of the
			 Interior and inserting the following:
					
							Bureau Directors, Department of the Interior
				  (2).
						.
				IIIAlternative
			 fuel deployment
			AEnergy
			 provisions
				301.Bioenergy
			 research and developmentSection 932 of the Energy Policy Act of 2005
			 (42 U.S.C. 16232) is amended—
					(1)by redesignating subsections (g) and (h) as
			 subsections (f) and (g), respectively; and
					(2)by adding at the
			 end the following:
						
							(h)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section—
								(1)$2,898,000,000
				for fiscal year 2009, of which $150,000,000 shall be for subsection (d);
				and
								(2)$2,919,000,000
				for fiscal year 2010, of which $150,000,000 shall be for subsection
				(d).
								.
					302.Alternative
			 fueled automobile production requirement
					(a)Definition of alternative fueled
			 vehicleSection 32901 of title 49, United States Code, is amended
			 by striking paragraph (2) and inserting the following:
						
							(2)(A)alternative
				fueled automobile means an automobile that is a—
									(i)dedicated automobile; or
									(ii)dual fueled automobile.
									(B)The term alternative fueled
				automobile does not include a dedicated automobile that operates
				exclusively on gasoline or diesel
				fuel.
								.
					(b)RequirementSection 32905 of title 49, United States
			 Code is amended by adding at the end the following:
						
							(g)Alternative
				fueled automobilesEach manufacturer that manufactures
				automobiles for sale or use in the United States shall ensure that—
								(1)not less than 75
				percent of such automobiles manufactured for each of model years 2016 through
				2019 are alternative fueled automobiles; and
								(2)100 percent of
				such automobiles manufactured for model year 2020 and each subsequent model
				year are alternative fueled
				automobiles.
								.
					303.Definition of
			 renewable biomassSection
			 211(o)(1) of the Clean Air Act (42 U.S.C. 7545(o)(1)) is amended by striking
			 subparagraph (I) and inserting the following:
					
						(I)Renewable
				biomassThe term renewable biomass means—
							(i)materials,
				pre-commercial thinnings, or invasive species from National Forest System land
				and public lands (as defined in section 103 of the
				Federal Land Policy and Management Act of
				1976 (43 U.S.C. 1702)) that—
								(I)are byproducts of
				preventive treatments that are removed—
									(aa)to
				reduce hazardous fuels;
									(bb)to
				reduce or contain disease or insect infestation; or
									(cc)to
				restore ecosystem health;
									(II)would not
				otherwise be used for higher-value products; and
								(III)are harvested
				in accordance with—
									(aa)applicable law
				and land management plans; and
									(bb)the requirements
				for—
										(AA)old-growth
				maintenance, restoration, and management direction of paragraphs (2), (3), and
				(4) of subsection (e) of section 102 of the Healthy Forests Restoration Act of
				2003 (16 U.S.C. 6512); and
										(BB)large-tree
				retention of subsection (f) of that section; or
										(ii)any organic
				matter that is available on a renewable or recurring basis from non-Federal
				land or land belonging to an Indian or Indian tribe that is held in trust by
				the United States or subject to a restriction against alienation imposed by the
				United States, including—
								(I)renewable plant
				material, including—
									(aa)feed
				grains;
									(bb)other
				agricultural commodities;
									(cc)other plants and
				trees; and
									(dd)algae;
				and
									(II)waste material,
				including—
									(aa)crop
				residue;
									(bb)other vegetative
				waste material (including wood waste and wood residues);
									(cc)animal waste and
				byproducts (including fats, oils, greases, and manure); and
									(dd)food waste and
				yard
				waste.
									.
				304.Loan
			 guarantees for renewable fuel pipelinesSubtitle C of title II of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17051 et seq.) is amended by
			 adding at the end the following:
					
						249.Loan guarantees for renewable fuel
				pipelines
							(a)DefinitionsIn
				this section:
								(1)CostThe
				term cost has the meaning given the term cost of a loan
				guarantee in section 502(5)(C) of the Federal Credit Reform Act of 1990
				(2 U.S.C. 661a(5)(C)).
								(2)Eligible
				projectThe term eligible project means a project
				described in subsection (b)(1).
								(3)Guarantee
									(A)In
				generalThe term guarantee has the meaning given the
				term loan guarantee in section 502 of the Federal Credit Reform
				Act of 1990 (2 U.S.C. 661a).
									(B)InclusionThe
				term guarantee includes a loan guarantee commitment (as defined in
				section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a)).
									(4)Renewable
				fuelThe term renewable fuel means fuel that is
				produced from renewable biomass and that is used to replace or reduce the
				quantity of fossil fuel present in a transportation fuel.
								(5)Renewable fuel
				pipelineThe term renewable fuel pipeline means a
				common carrier pipeline for transporting renewable fuel.
								(b)Loan
				guarantees
								(1)In
				generalThe Secretary shall make guarantees under this section
				for projects that provide for—
									(A)the construction
				of new renewable fuel pipelines; or
									(B)the modification
				of pipelines to transport renewable fuel.
									(2)EligibilityIn
				determining the eligibility of a project for a guarantee under this section,
				the Secretary shall consider—
									(A)the volume of
				renewable fuel to be moved by the renewable fuel pipeline;
									(B)the size of the
				markets to be served by the renewable fuel pipeline;
									(C)the existence of
				sufficient storage to facilitate access to the markets served by the renewable
				fuel pipeline;
									(D)the proximity of
				the renewable fuel pipeline to renewable fuel production facilities;
									(E)the investment of
				the entity carrying out the proposed project in terminal infrastructure;
									(F)the experience of
				the entity carrying out the proposed project in working with renewable
				fuel;
									(G)the ability of
				the entity carrying out the proposed project to maintain the quality of the
				renewable fuel through—
										(i)the terminal
				system of the entity; and
										(ii)the dedicated
				pipeline system;
										(H)the ability of
				the entity carrying out the proposed project to complete the project in a
				timely manner; and
									(I)the ability of
				the entity carrying out the proposed project to secure property rights-of-way
				in order to move the proposed project forward in a timely manner.
									(3)AmountUnless
				otherwise provided by law, a guarantee by the Secretary under this section
				shall not exceed an amount equal to 90 percent of the eligible project cost of
				the renewable fuel pipeline that is the subject of the guarantee, as estimated
				at the time at which the guarantee is issued or subsequently modified while the
				eligible project is under construction.
								(4)Terms and
				conditionsGuarantees under this section shall be provided in
				accordance with section 1702 of the Energy Policy Act of 2005 (42 U.S.C.
				16512), except that subsection (c) of that section shall not apply to
				guarantees made under this section.
								(5)Final
				ruleNot later than 90 days after the date of enactment of this
				section, the Secretary shall publish in the Federal Register a final rule
				directing the Director of the Department of Energy Loan Guarantee Program
				Office to initiate the loan guarantee program under this section in accordance
				with this section.
								(c)Funding
								(1)In
				generalThere are authorized to be appropriated such sums as are
				necessary to provide $4,000,000,000 in guarantees under this section.
								(2)Use of other
				appropriated fundsTo the extent that the amounts made available
				under title XVII of the Energy Policy Act of 2005 (42 U.S.C. 16511 et seq.)
				have not been disbursed to programs under that title, the Secretary may use the
				amounts to carry out this
				section.
								.
				BTax
			 provisions
				311.Variable VEETC rate
			 based on price of crude oil
					(a)Excise tax
			 credit
						(1)In
			 generalSubparagraph (A) of section 6426(b)(2) of the Internal
			 Revenue Code of 1986 is amended—
							(A)by striking
			 and at the end of clause (i),
							(B)by striking
			 calendar years beginning after 2008, 45 cents. in clause (ii)
			 and inserting calendar quarters beginning after 2008 and before July 1,
			 2011, 45 cents, and, and
							(C)by adding at the
			 end the following new clause:
								
									(iii)in the case of
				calendar quarters beginning after June 30, 2011, the applicable rate determined
				in accordance with the following table:
										
											
												
													If the average price of crude oil
						The applicable rate for 
													
													 during the preceding calendar quarter
						is: the calendar quarter is:
													
												
												
													Not more than $50/barrel30 cents
													
													More than $50 but not more than
						$60/barrel24
						cents
													
													More than $60 but not more than
						$70/barrel18
						cents
													
													More than $70 but not more than
						$80/barrel12
						cents
													
													More than $80 but not more than
						$90/barrel6
						cents
													
													More than $90/barrel0 cents.
													
												
											
										
										For purposes
				of the preceding table, the average price of crude oil for any calendar quarter
				shall be the average 3-month futures price on the New York Mercantile Exchange
				for light sweet crude oil for such calendar quarter. Each applicable rate under
				the preceding table shall be reduced by 2 cents for each calendar year
				beginning after
				2011..
							(2)Extension of
			 tax credit or paymentSections 6426(b)(6) and 6427(e)(6)(A) of
			 such Code are each amended by striking 2011 and inserting
			 2014.
						(b)Income tax
			 credit
						(1)In
			 generalThe table contained in section 40(h)(2) of the Internal
			 Revenue Code of 1986 is amended—
							(A)by striking
			 calendar year in the heading for the first column,
							(B)by inserting
			 Calendar year before 2001,
							(C)by inserting
			 Calendar year before 2003,
							(D)by inserting
			 Calendar year before 2005,
							(E)by inserting
			 Calendar years before 2009,
							(F)by striking
			 2011 and inserting the last calendar quarter beginning
			 before July 1, 2011,
							(G)by striking the
			 period at the end of the table, and
							(H)by adding at the
			 end the following:
								
									
										
										
											
												Any calendar quarter
						beginning after June 30, 2011, and before 2015 1st applicable
						rate 2d applicable rate.
												
											
										
									.
							(2)Applicable
			 ratesParagraph (3) of section 40(h) of such Code is amended to
			 read as follows:
							
								(3)Applicable
				ratesFor purposes of this subsection, the 1st applicable rate
				and the 2d applicable rate shall be determined in accordance with the following
				table:
									
										
											
												If the average price of crude oil during the
						preceding calendar quarter is:The 1st applicable rate for the
						calendar quarter is:The 2d applicable rate for the
						calendar quarter is:
												
											
											
												Not more than $50/barrel30
						cents22.20 cents
												
												More than $50 but not more than $60/barrel24
						cents17.76 cents
												
												More than $60 but not more than $70/barrel18
						cents13.33 cents
												
												More than $70 but not more than $80/barrel12
						cents8.88 cents
												
												More than $80 but not more than $90/barrel6
						cents4.44 cents
												
												More than $90/barrel0 cents0
						cents.
												
											
										
									
									For
				purposes of the preceding table, the average price of crude oil for any
				calendar quarter shall be the average 3-month futures price on the New York
				Mercantile Exchange for light sweet crude oil for such calendar quarter. Each
				1st applicable rate under the preceding table shall be reduced by 2 cents for
				each calendar year beginning after 2011 and each 2d applicable rate under such
				table shall be reduced by 1.48 cents for each such
				year..
						(3)Extension of
			 tax creditSection 40 of such Code is amended—
							(A)by striking
			 2011 in subsection (e)(1)(A) and inserting
			 2014,
							(B)by striking
			 2012 in subsection (e)(1)(B) and inserting 2015,
			 and
							(C)by striking
			 2011 in subsection (h)(1) and inserting
			 2014.
							(c)Repeal of
			 deadwoodSection 6426(b)(2) of the Internal Revenue Code of 1986
			 is amended by striking subparagraph (C).
					(d)Effective
			 DateThe amendments made by this section shall apply to any sale,
			 use, or removal for any period after June 30, 2011.
					312.Extension of
			 cellulosic biofuel producer credit through 2016
					(a)In
			 generalSection 40(b)(6) of
			 the Internal Revenue Code of 1986 is amended by striking subparagraph
			 (H).
					(b)Conforming
			 amendmentSection 40(e) of
			 the Internal Revenue Code of 1986 is amended by striking paragraph (3).
					313.Extension and
			 modification of alternative fuel vehicle refueling property credit
					(a)ExtensionSubsection
			 (g) of section 30C of the Internal Revenue Code of 1986 is amended by striking
			 placed in service and all that follows and inserting
			 placed in service after December 31, 2016..
					(b)Only certain
			 ethanol blends eligible for creditSubparagraph (A) of section
			 30C(c)(2) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
						
							(A)Any fuel—
								(i)at least 85
				percent of the volume of which consists of one or more of the following:
				natural gas, compressed natural gas, liquified natural gas, liquefied petroleum
				gas, or hydrogen, or
								(ii)at least 85
				percent of the volume of which consists of—
									(I)ethanol,
				or
									(II)ethanol and one
				or more of the fuels described in clause (i), but only if at least 20 percent
				and not more than 85 percent of the volume of such fuel consists of
				ethanol.
									.
					(c)Credit for
			 dual-Use refueling propertySubsection (e) of section 30C of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 paragraph:
						
							(6)Dual-use
				refueling property
								(A)In
				generalIn the case of any dual-use refueling property, 100
				percent of the cost of such property shall be treated as qualified alternative
				fuel refueling property if the taxpayer certifies, in such time and manner as
				the Secretary shall prescribe, that such property will be used in more than a
				de minimis capacity for the purposes described in section 179A(d)(3)(A)
				(applied as specified in subsection (c)(2)).
								(B)RecaptureIf
				at any time within 5 years after the date of the certification under
				subparagraph (A) the dual-use refueling property ceases to be used as required
				under such subparagraph, 100 percent of the cost of such property shall be
				subject to recapture under paragraph (5).
								(C)Dual-use
				refueling propertyFor purposes of this paragraph, the term
				dual-use refueling property means property that is both qualified
				alternative fuel vehicle refueling property and property used—
									(i)to store or
				dispense fuels not described in subsection (c)(2), or
									(ii)to store fuels
				described in subsection (c)(2) for any purpose other than delivery of such fuel
				into the fuel tank of a motor
				vehicle.
									.
					(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2011.
					314.Extension of
			 special depreciation allowance for cellulosic biofuel plant
			 propertySubparagraph (D) of
			 section 168(l)(2) of the Internal Revenue Code of 1986 is amended by striking
			 January 1, 2013 and inserting January 1,
			 2017.
				315.Incentives for
			 biodiesel and renewable diesel
					(a)Credits for
			 biodiesel and renewable diesel used as fuelSubsection (g) of
			 section 40A of the Internal Revenue Code of 1986 is amended by striking
			 December 31, 2011 and inserting December 31,
			 2016.
					(b)Excise tax
			 credits and outlay payments for biodiesel and renewable diesel fuel
			 mixtures
						(1)Paragraph (6) of
			 section 6426(c) is amended by striking December 31, 2011 and
			 inserting December 31, 2016.
						(2)Subparagraph (B)
			 of section 6427(e)(6) is amended by striking December 31, 2011
			 and inserting December 31, 2016.
						(c)Effective
			 dateThe amendments made by this section shall apply to fuel sold
			 or used after December 31, 2011.
					316.Alternative
			 fuels excise tax credits
					(a)In
			 generalSections 6426(d)(5), 6426(e)(3), and 6427(e)(6)(C) of the
			 Internal Revenue Code of 1986 are each amended by striking December 31,
			 2011 and inserting December 31, 2016.
					(b)Effective
			 dateThe amendments made by this section shall apply to fuel sold
			 or used after December 31, 2011.
					IVCleaner sources
			 of electricity
			AEnergy
			 provisions
				401.Clean energy
			 standard
					(a)In
			 generalThe Secretary of Energy shall establish a clean energy
			 standard that promotes the use of renewable and other low-carbon sources of
			 electricity.
					(b)AdministrationIn
			 establishing the clean energy standard, the Secretary shall, to the maximum
			 extent practicable, take into account the likely timelines for the availability
			 of new electricity technologies to ensure that the standard is technically
			 achievable and affordable for energy consumers.
					402.Large-scale
			 carbon storage program
					(a)In
			 generalSubtitle F of title
			 IX of the Energy Policy Act of 2005 (42 U.S.C. 16291 et
			 seq.) is amended by inserting after section 963 (42 U.S.C. 16293) the
			 following:
						
							963A.Large-scale
				carbon storage program
								(a)DefinitionsIn
				this section:
									(1)Industrial
				sourceThe term industrial source means any source
				of carbon dioxide that is not naturally occurring.
									(2)Large-scaleThe
				term large-scale means the injection of over 1,000,000 tons of
				carbon dioxide each year from industrial sources into a geological
				formation.
									(3)Secretary
				concernedThe term Secretary concerned means—
										(A)the Secretary of
				Agriculture (acting through the Chief of the Forest Service), with respect to
				National Forest System land; and
										(B)the Secretary of
				the Interior, with respect to land managed by the Bureau of Land Management
				(including land held for the benefit of an Indian tribe).
										(b)ProgramIn
				addition to the research, development, and demonstration program authorized by
				section 963, the Secretary shall carry out a program to demonstrate the
				commercial application of integrated systems for the capture, injection,
				monitoring, and long-term geological storage of carbon dioxide from industrial
				sources.
								(c)Authorized
				assistanceIn carrying out the program, the Secretary may enter
				into cooperative agreements to provide financial and technical assistance to up
				to 10 demonstration projects.
								(d)Project
				selectionThe Secretary shall competitively select recipients of
				cooperative agreements under this section from among applicants that—
									(1)provide the
				Secretary with sufficient geological site information (including
				hydrogeological and geophysical information) to establish that the proposed
				geological storage unit is capable of long-term storage of the injected carbon
				dioxide, including—
										(A)the location,
				extent, and storage capacity of the geological storage unit at the site into
				which the carbon dioxide will be injected;
										(B)the principal
				potential modes of geomechanical failure in the geological storage unit;
										(C)the ability of
				the geological storage unit to retain injected carbon dioxide; and
										(D)the measurement,
				monitoring, and verification requirements necessary to ensure adequate
				information on the operation of the geological storage unit during and after
				the injection of carbon dioxide;
										(2)possess the land
				or interests in land necessary for—
										(A)the injection and
				storage of the carbon dioxide at the proposed geological storage unit;
				and
										(B)the closure,
				monitoring, and long-term stewardship of the geological storage unit;
										(3)possess or have a
				reasonable expectation of obtaining all necessary permits and authorizations
				under applicable Federal and State laws (including regulations); and
									(4)agree to comply
				with each requirement of subsection (e).
									(e)Terms and
				conditionsThe Secretary shall condition receipt of financial
				assistance pursuant to a cooperative agreement under this section on the
				recipient agreeing to—
									(1)comply with all
				applicable Federal and State laws (including regulations), including a
				certification by the appropriate regulatory authority that the project will
				comply with Federal and State requirements to protect drinking water
				supplies;
									(2)in the case of
				industrial sources subject to the Clean Air Act (42 U.S.C.
				7401 et seq.), inject only carbon dioxide captured from industrial sources in
				compliance with that Act;
									(3)comply with all
				applicable construction and operating requirements for deep injection
				wells;
									(4)measure, monitor,
				and test to verify that carbon dioxide injected into the injection zone is
				not—
										(A)escaping from or
				migrating beyond the confinement zone; or
										(B)endangering an
				underground source of drinking water;
										(5)comply with
				applicable well-plugging, post-injection site care, and site closure
				requirements, including—
										(A)(i)maintaining financial
				assurances during the post-injection closure and monitoring phase until a
				certificate of closure is issued by the Secretary; and
											(ii)promptly undertaking remediation
				activities for any leak from the geological storage unit that would endanger
				public health or safety or natural resources; and
											(B)complying with
				subsection (f);
										(6)comply with
				applicable long-term care requirements;
									(7)maintain
				financial protection in a form and in an amount acceptable to—
										(A)the
				Secretary;
										(B)the Secretary
				with jurisdiction over the land; and
										(C)the Administrator
				of the Environmental Protection Agency; and
										(8)provide the
				assurances described in section 963(c)(4)(B).
									(f)Post injection
				closure and monitoring elementsIn assessing whether a project
				complies with site closure requirements under subsection (e)(5), the Secretary,
				in consultation with the Administrator of the Environmental Protection Agency,
				shall determine whether the recipient of financial assistance has demonstrated
				continuous compliance with each of the following over a period of not less than
				10 consecutive years after the plume of carbon dioxide has stabilized within
				the geologic formation that comprises the geologic storage unit following the
				cessation of injection activities:
									(1)The estimated
				location and extent of the project footprint (including the detectable plume of
				carbon dioxide and the area of elevated pressure resulting from the project)
				has not substantially changed and is contained within the geologic storage
				unit.
									(2)The injection
				zone formation pressure has ceased to increase following cessation of carbon
				dioxide injection into the geologic storage unit.
									(3)There is no
				leakage of either carbon dioxide or displaced formation fluid from the geologic
				storage unit that is endangering public health and safety, including
				underground sources of drinking water and natural resources.
									(4)The injected or
				displaced formation fluids are not expected to migrate in the future in a
				manner that encounters a potential leakage pathway.
									(5)The injection
				wells at the site completed into or through the injection zone or confining
				zone are plugged and abandoned in accordance with the applicable requirements
				of Federal or State law governing the wells.
									(g)Indemnification
				agreements
									(1)Definition of
				liabilityIn this subsection, the term liability
				means any legal liability for—
										(A)bodily injury,
				sickness, disease, or death;
										(B)loss of or damage
				to property, or loss of use of property; or
										(C)injury to or
				destruction or loss of natural resources, including fish, wildlife, and
				drinking water supplies.
										(2)AgreementsNot
				later than 1 year after the date of the receipt by the Secretary of a completed
				application for a demonstration project, the Secretary may agree to indemnify
				and hold harmless the recipient of a cooperative agreement under this section
				from liability arising out of or resulting from a demonstration project in
				excess of the amount of liability covered by financial protection maintained by
				the recipient under subsection (e)(7).
									(3)Exception for
				gross negligence and intentional misconductNotwithstanding
				paragraph (1), the Secretary may not indemnify the recipient of a cooperative
				agreement under this section from liability arising out of conduct of a
				recipient that is grossly negligent or that constitutes intentional
				misconduct.
									(4)Collection of
				fees
										(A)In
				generalThe Secretary shall collect a fee from any person with
				whom an agreement for indemnification is executed under this subsection in an
				amount that is equal to the net present value of payments made by the United
				States to cover liability under the indemnification agreement.
										(B)AmountThe
				Secretary shall establish, by regulation, criteria for determining the amount
				of the fee, taking into account—
											(i)the likelihood of
				an incident resulting in liability to the United States under the
				indemnification agreement; and
											(ii)other factors
				pertaining to the hazard of the indemnified project.
											(C)Use of
				feesFees collected under this paragraph shall be deposited in
				the Treasury and credited to miscellaneous receipts.
										(5)Contracts in
				advance of appropriations
										(A)In
				generalSubject to subparagraph (B), the Secretary The Secretary
				may enter into agreements of indemnification under this subsection in advance
				of appropriations and incur obligations without regard to section 1341 of title
				31, United States Code (commonly known as the Anti-Deficiency
				Act), or section 11 of title 41, United States Code
				(commonly known as the Adequacy of Appropriations
				Act).
										(B)LimitationThe
				amount of indemnification under this subsection shall not exceed
				$10,000,000,000 (adjusted not less than once during each 5-year period
				following the date of enactment of this section, in accordance with the
				aggregate percentage change in the Consumer Price Index since the previous
				adjustment under this subparagraph), in the aggregate, for all persons
				indemnified in connection with an agreement and for each project, including
				such legal costs as are approved by the Secretary.
										(6)Conditions of
				agreements of indemnification
										(A)In
				generalAn agreement of indemnification under this subsection may
				contain such terms as the Secretary considers appropriate to carry out the
				purposes of this section.
										(B)AdministrationThe
				agreement shall provide that, if the Secretary makes a determination the United
				States will probably be required to make indemnity payments under the
				agreement, the Attorney General—
											(i)shall collaborate
				with the recipient of an award under this subsection; and
											(ii)may—
												(I)approve the
				payment of any claim under the agreement of indemnification;
												(II)appear on behalf
				of the recipient;
												(III)take charge of
				an action; and
												(IV)settle or defend
				an action.
												(C)Settlement of
				claims
											(i)In
				generalThe Attorney General shall have final authority on behalf
				of the United States to settle or approve the settlement of any claim under
				this subsection on a fair and reasonable basis with due regard for the purposes
				of this subsection.
											(ii)ExpensesThe
				settlement shall not include expenses in connection with the claim incurred by
				the recipient.
											(h)Federal
				land
									(1)In
				generalThe Secretary concerned may authorize the siting of a
				project on Federal land under the jurisdiction of the Secretary concerned in a
				manner consistent with applicable laws and land management plans and subject to
				such terms and conditions as the Secretary concerned determines to be
				necessary.
									(2)Framework for
				geological carbon sequestration on public landIn determining
				whether to authorize a project on Federal land, the Secretary concerned shall
				take into account the framework for geological carbon sequestration on public
				land prepared in accordance with section 714 of the Energy
				Independence and Security Act of 2007 (Public Law 110–140; 121 Stat.
				1715).
									(i)Acceptance of
				title and long-term monitoring
									(1)In
				generalAs a condition of a cooperative agreement under this
				section, the Secretary may accept title to, or transfer of administrative
				jurisdiction from another Federal agency over, any land or interest in land
				necessary for the monitoring, remediation, or long-term stewardship of a
				project site.
									(2)Long-term
				monitoring activitiesAfter accepting title to, or transfer of, a
				site closed in accordance with this section, the Secretary shall monitor the
				site and conduct any remediation activities to ensure the geological integrity
				of the site and prevent any endangerment of public health or safety.
									(3)FundingThere
				is appropriated to the Secretary, out of funds of the Treasury not otherwise
				appropriated, such sums as are necessary to carry out paragraph
				(2).
									.
					(b)Conforming
			 amendments
						(1)Section 963 of the Energy Policy
			 Act of 2005 (42 U.S.C. 16293) is amended—
							(A)by redesignating
			 subsections (a) through (d) as subsections (b) through (e),
			 respectively;
							(B)by inserting
			 before subsection (b) (as so redesignated) the following:
								
									(a)DefinitionsIn
				this section:
										(1)Industrial
				sourceThe term industrial source means any source
				of carbon dioxide that is not naturally occurring.
										(2)Large-scaleThe
				term large-scale means the injection of over 1,000,000 tons of
				carbon dioxide from industrial sources over the lifetime of the
				project.
										;
							(C)in subsection (b)
			 (as so redesignated), by striking In general and inserting
			 Program;
							(D)in subsection (c)
			 (as so redesignated), by striking subsection (a) and inserting
			 subsection (b); and
							(E)in subsection
			 (d)(3) (as so redesignated), by striking subparagraph (D).
							(2)Sections
			 703(a)(3) and 704 of the Energy Independence and Security Act of
			 2007 (42 U.S.C. 17251(a)(3), 17252) are amended by striking
			 section 963(c)(3) of the Energy Policy Act of 2005
			 (42 U.S.C. 16293(c)(3)) each place it appears and inserting
			 section 963(d)(3) of the Energy Policy Act of 2005
			 (42 U.S.C. 16293(d)(3)).
						403.Loan
			 guarantees for nuclear power and other innovative sourcesSection 20320(a) of the Continuing
			 Appropriations Resolution, 2007 (42 U.S.C. 16515(a)) is amended by
			 striking $4,000,000,000 and inserting
			 $40,000,000,000.
				404.Nuclear energy
			 workforceSection 1101 of the
			 Energy Policy Act of 2005 (42 U.S.C. 16411) is
			 amended—
					(1)in subsection
			 (b)(1)—
						(A)in subparagraph
			 (A), by striking and at the end;
						(B)in subparagraph
			 (B), by striking the period and inserting ; and; and
						(C)by adding at the
			 end the following:
							
								(C)nuclear utility
				and nuclear energy product and service
				industries.
								;
						(2)by redesignating
			 subsection (d) as subsection (e); and
					(3)by inserting
			 after subsection (c) the following:
						
							(d)Workforce
				training
								(1)In
				generalThe Secretary of Labor, in cooperation with the
				Secretary, shall promulgate regulations to implement a program to provide
				grants to enhance workforce training for any occupation in the workforce of the
				nuclear utility and nuclear energy products and services industries for which a
				shortage is identified or predicted in the report under subsection
				(b)(2).
								(2)ConsultationIn
				carrying out this subsection, the Secretary of Labor shall consult with
				representatives of the nuclear utility and nuclear energy products and services
				industries, including organized labor organizations and multiemployer
				associations that jointly sponsor apprenticeship programs that provide training
				for skills needed in those industries.
								(3)Authorization
				of appropriationsThere are authorized to be appropriated to the
				Secretary of Labor, working in coordination with the Secretary and the
				Secretary of Education to carry out this subsection $20,000,000 for each of
				fiscal years 2012 through
				2016.
								.
					405. Interagency
			 Working Group to promote domestic manufacturing base for nuclear components and
			 equipment
					(a)PurposesThe
			 purposes of this section are—
						(1)to increase the
			 competitiveness of the United States nuclear energy products and services
			 industries;
						(2)to identify the
			 stimulus or incentives necessary to cause United States manufacturers of
			 nuclear energy products to expand manufacturing capacity;
						(3)to facilitate the
			 export of United States nuclear energy products and services;
						(4)to reduce the
			 trade deficit of the United States through the export of United States nuclear
			 energy products and services;
						(5)to retain and
			 create nuclear energy manufacturing and related service jobs in the United
			 States;
						(6)to integrate the
			 objectives described in paragraphs (1) through (5), in a manner consistent with
			 the interests of the United States, into the foreign policy of the United
			 States; and
						(7)to authorize
			 funds for increasing United States capacity to manufacture nuclear energy
			 products and supply nuclear energy services.
						(b)Establishment
						(1)In
			 generalThere is established an interagency working group
			 (referred to in this section as the Working Group) that, in
			 consultation with representative industry organizations and manufacturers of
			 nuclear energy products, shall make recommendations to coordinate the actions
			 and programs of the Federal Government in order to promote increasing domestic
			 manufacturing capacity and export of domestic nuclear energy products and
			 services.
						(2)CompositionThe
			 Working Group shall be composed of—
							(A)the Secretary of
			 Energy (or a designee), who shall serve as Chairperson of the Working Group;
			 and
							(B)representatives
			 of—
								(i)the
			 Department of Energy;
								(ii)the Department
			 of Commerce;
								(iii)the Department
			 of Defense;
								(iv)the Department
			 of Treasury;
								(v)the
			 Department of State;
								(vi)the
			 Environmental Protection Agency;
								(vii)the United
			 States Agency for International Development;
								(viii)the
			 Export-Import Bank of the United States;
								(ix)the Trade and
			 Development Agency;
								(x)the
			 Small Business Administration;
								(xi)the Office of
			 the United States Trade Representative; and
								(xii)other Federal
			 agencies, as determined by the President.
								(c)Duties of
			 Working GroupThe Working Group shall—
						(1)not later than
			 180 days after the date of enactment of this Act, identify the actions
			 necessary to promote the safe development and application in foreign countries
			 of nuclear energy products and services—
							(A)to increase
			 electricity generation from nuclear energy sources through development of new
			 generation facilities;
							(B)to improve the
			 efficiency, safety, and reliability of existing nuclear generating facilities
			 through modifications; and
							(C)enhance the safe
			 treatment, handling, storage, and disposal of used nuclear fuel;
							(2)not later than
			 180 days after the date of enactment of this Act, identify—
							(A)mechanisms
			 (including tax stimuli for investment, loans and loan guarantees, and grants)
			 necessary for United States companies to increase—
								(i)the
			 capacity of the companies to produce or provide nuclear energy products and
			 services; and
								(ii)exports of
			 nuclear energy products and services; and
								(B)administrative or
			 legislative initiatives that are necessary—
								(i)to
			 encourage United States companies to increase the manufacturing capacity of the
			 companies for nuclear energy products;
								(ii)to
			 provide technical and financial assistance and support to small and mid-sized
			 businesses to establish quality assurance programs in accordance with domestic
			 and international nuclear quality assurance code requirements;
								(iii)to encourage,
			 through financial incentives, private sector capital investment to expand
			 manufacturing capacity; and
								(iv)to
			 provide technical assistance and financial incentives to small and mid-sized
			 businesses to develop the workforce necessary to increase manufacturing
			 capacity and meet domestic and international nuclear quality assurance code
			 requirements;
								(3)not later than
			 270 days after the date of enactment of this Act, submit to Congress a report
			 that describes the findings of the Working Group under paragraphs (1) and (2),
			 including recommendations for new legislative authority, as necessary;
			 and
						(4)encourage the
			 agencies represented by membership in the Working Group—
							(A)to provide
			 technical training and education for international development personnel and
			 local users in other countries;
							(B)to provide
			 financial and technical assistance to nonprofit institutions that support the
			 marketing and export efforts of domestic companies that provide nuclear energy
			 products and services;
							(C)to develop
			 nuclear energy projects in foreign countries;
							(D)to provide
			 technical assistance and training materials to loan officers of the World Bank,
			 international lending institutions, commercial and energy attaches at embassies
			 of the United States, and other appropriate personnel in order to provide
			 information about nuclear energy products and services to foreign governments
			 or other potential project sponsors;
							(E)to support,
			 through financial incentives, private sector efforts to commercialize and
			 export nuclear energy products and services in accordance with the subsidy
			 codes of the World Trade Organization; and
							(F)to augment
			 budgets for trade and development programs in order to support prefeasibility
			 or feasibility studies for projects that use nuclear energy products and
			 services.
							(d)Personnel and
			 service mattersThe Secretary and the heads of agencies
			 represented by membership in the Working Group shall detail such personnel and
			 furnish such services to the Working Group, with or without reimbursement, as
			 are necessary to carry out the functions of the Working Group.
					(e)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Secretary to carry out this section $20,000,000 for each of fiscal years 2012
			 through 2016.
					BTax
			 provisions
				411.Seven-year
			 amortization for certain systems installed on coal-fired electric generation
			 units
					(a)In
			 generalSubsection (d) of section 169 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
						
							(6)Special rule for
				systems installed on coal-fired electric generation units
								(A)In
				generalAny mechanical or electronic system—
									(i)which is installed on a coal-fired electric
				generation unit after the date of the enactment of this paragraph, and
									(ii)which reduces
				carbon dioxide emissions per net megawatt hour of electricity generation by 1
				or more of the means described in subparagraph (B) or any other means,
									shall
				be treated for purposes of this section as a new identifiable treatment
				facility which abates or controls atmospheric pollution or contamination by
				removing, altering, disposing, storing, or preventing the creation or emission
				of pollutants, contaminants, wastes, or heat. Paragraph (1)(C) of this
				subsection, and subsection (e), shall not apply to any system which is so
				treated.(B)Means for
				reducing emissionsThe means described in this subparagraph
				are—
									(i)optimizing
				combustion,
									(ii)optimizing
				sootblowing and heat transfer,
									(iii)upgrading steam
				temperature control capabilities,
									(iv)reducing exit gas
				temperatures (air heater modifications),
									(v)predrying low rank
				coals using power plant waste heat,
									(vi)modifying steam
				turbines or change the steam path/blading,
									(vii)replacing single
				speed motors with variable speed drives for fans and pumps, and
									(viii)improving
				operational controls, including neural networks.
									(C)Special rule for
				minimum taxSection 56(a)(5) shall not apply to property to which
				this paragraph
				applies.
								.
					(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
					412.Credit for
			 carbon sequestration from coal facilities
					(a)In
			 generalSubpart E of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after section 48D the following new section:
						
							48E.Qualifying
				carbon dioxide capture, transport, and storage equipment credit
								(a)General
				ruleFor purposes of section
				46, the qualifying carbon dioxide capture, transport, and storage equipment
				credit for any taxable year is an amount equal to 30 percent of the qualified
				investment for such taxable year.
								(b)Qualified
				investment
									(1)In
				generalFor purposes of
				subsection (a), the qualified investment for any taxable year is the basis of
				eligible carbon dioxide capture, transport, and storage property placed in
				service by the taxpayer during such taxable year which is part of a qualifying
				clean coal project—
										(A)(i)the construction, reconstruction, or
				erection of which is completed by the taxpayer, or
											(ii)which is acquired by the taxpayer
				if the original use of such property commences with the taxpayer, and
											(B)with respect to
				which depreciation (or amortization in lieu of depreciation) is
				allowable.
										(2)Special rule for
				certain subsidized propertyRules similar to section 48(a)(4) shall
				apply for purposes of this section.
									(3)Certain
				qualified progress expenditures rules made applicableRules similar to the rules of subsections
				(c)(4) and (d) of section 46 (as in effect on the day before the enactment of
				the Revenue Reconciliation Act of 1990) shall apply for purposes of this
				section.
									(c)DefinitionsFor
				purposes of this section—
									(1)Qualifying
				clean coal project
										(A)In
				generalThe term qualifying clean coal project means
				any project if such project—
											(i)uses—
												(I)gasification
				technology (as defined in section 48B(c)(2)), or
												(II)the processing
				of coal, biomass, or both
												to produce
				electricity, qualified transportation fuels, or substitute natural gas,
				and(ii)(I)is a new project which
				is designed to meet the requirements of subparagraphs (B), (C), and (D), as
				applicable, or
												(II)consists of retrofits to existing
				equipment such that the project meets the requirements of subparagraphs (B),
				(C), and (D), as applicable.
												(B)Requirements
				for electricity production
											(i)In
				generalIn the case of a qualifying clean coal project which is
				used to produce electricity, the project shall meet the emission requirement of
				clause (ii) and the carbon capture requirement of clause (iii).
											(ii)Emission
				requirementThe requirement of this clause is met if the project
				is designed—
												(I)to emit carbon
				dioxide at an average annual rate of less than 1,100 pounds per net megawatt
				hour of electrical generation, or
												(II)such that the
				carbon dioxide emissions of such project are no greater than half of the
				average carbon dioxide emissions for facilities producing electricity during
				2005 from the same coal rank as such project, as determined under regulations
				prescribed by the Secretary in consultation with the Secretary of Energy and
				the Administrator of the Environmental Protection Agency.
												(iii)Carbon
				capture requirementThe requirement of this clause is met—
												(I)if such unit is
				among the first 1,000 megawatts of electric generation units certified by the
				Secretary under subsection (e), to capture and sequester not less than 500,000
				metric tons per year of carbon dioxide,
												(II)if such unit is among the next 3,000
				megawatts of electric generation units certified by the Secretary under
				subsection (e), to capture and sequester not less than 1,000,000 metric tons
				per year of carbon dioxide, and
												(III)for any other
				unit, to capture and sequester not less than 2,000,000 metric tons per year of
				carbon dioxide.
												(C)Requirements
				for transportation fuels
											(i)In
				generalIn the case of any qualifying clean coal project which is
				used to produce qualified transportation fuels, such project shall be designed
				such that the cycle-wide carbon dioxide emissions for such fuels are no greater
				than half of the average cycle-wide carbon dioxide emissions for comparable
				products during 2005, as determined under regulations prescribed by the
				Secretary in consultation with the Secretary of Energy and the Administrator of
				the Environmental Protection Agency.
											(ii)Cycle-wide
				carbon dioxide emissionsFor purposes of this subparagraph, the
				term cycle-wide carbon dioxide emissions means the total emissions
				of carbon dioxide in production and consumption of a product.
											(iii)Comparable
				productsFor purposes of this subparagraph, the term
				comparable product means any transportation fuel derived from
				crude oil or coal.
											(D)Requirements
				for substitute natural gasIn the case of any qualifying clean
				coal project which is used to produce substitute natural gas, such project
				shall be designed such that the cycle-wide carbon dioxide emissions for such
				gas is no greater than half of the average cycle-wide carbon dioxide emissions
				for such gas during 2005, as determined under regulations prescribed by the
				Secretary in consultation with the Secretary of Energy and the Administrator of
				the Environmental Protection Agency. For purposes of this subparagraph, the
				term cycle-wide carbon dioxide emissions means the total emissions
				of carbon dioxide in production and consumption of a product.
										(2)Eligible carbon
				dioxide capture, transport, and storage propertyThe term
				eligible carbon dioxide capture, transport, and storage property
				means any property—
										(A)which is used to
				capture, transport, or store carbon dioxide emitted at a qualifying clean coal
				project, including equipment used to separate and pressurize carbon dioxide for
				transport (including equipment to operate such equipment),
										(B)(i)the construction,
				reconstruction, or erection of which is completed by the taxpayer, or
											(ii)which is acquired by the taxpayer
				if the original use of such property commences with the taxpayer, and
											(C)with respect to
				which depreciation (or amortization in lieu of depreciation) is
				allowable.
										(3)Qualified
				transportation fuelThe term qualified transportation
				fuel means any liquid fuel derived from the co-processing of coal and
				renewable biomass (as defined in section 9001(12) of the Food, Conservation,
				and Energy Act of 2008).
									(4)CoalThe term coal means bituminous
				coal, subbituminous coal, and lignite.
									(d)Aggregate
				credits
									(1)In
				generalNo credit shall be allowed under this section with
				respect to any qualifying clean coal project unless such project is certified
				by the Secretary under subsection (e).
									(2)Limitation on
				projects certifiedThe Secretary may certify under subsection (e)
				no more than—
										(A)20 projects
				described in subsection (c)(1)(A)(ii)(I), and
										(B)20 projects
				described in subsection (c)(1)(A)(ii)(II).
										(e)Certification
									(1)Certification
				processThe Secretary, in
				consultation with the Secretary of Energy and the Administrator of the
				Environmental Protection Agency, shall establish a certification process to
				determine if a project meets all criteria and other requirements to be
				recognized as a qualifying clean coal project.
									(2)Feedstock
				requirementsAfter the date
				of publication by the Secretary of the final certification process referred to
				in paragraph (1), the Secretary shall allocate the limitation in subsection
				(d)(2) in equal amounts among—
										(A)projects using
				bituminous coal as a primary feedstock,
										(B)projects using
				subbituminous coal as a primary feedstock, and
										(C)projects using
				lignite as a primary feedstock.
										(3)RedistributionThe Secretary may reallocate credits if the
				Secretary determines that there is an insufficient quantity of qualifying
				applications for certification, pending at the time of review, to comply with
				the feedstock requirements of paragraph (2). The Secretary may conduct an
				additional program for applications for certification and reallocate available
				credits without regard to the feedstock requirement which was not satisfied as
				a result of insufficient applications for certification.
									(4)Requirements for
				applications for certificationAn application for certification
				shall contain such information as the Secretary may require in order to make a
				determination to accept or reject the application and establish applicable
				credit entitlement. Any information contained in the application shall be
				protected as provided in section 552(b)(4) of title 5, United States
				Code.
									(f)Denial of double
				benefitNo credit shall be allowed under this section for any
				property for which credit is allowed under sections 48A, 48B, or
				48C.
								.
					(b)Conforming
			 amendments
						(1)Section 46 of such Code (relating to amount
			 of credit) is amended by striking and at the end of paragraph
			 (5), by striking the period at the end of paragraph (6) and inserting ,
			 and, and by adding at the end the following new paragraph:
							
								(7)the qualifying carbon dioxide capture,
				transport, and storage equipment
				credit.
								.
						(2)Subparagraph (C) of section 49(a)(1) of
			 such Code is amended by striking and at the end of clause (v),
			 by striking the period at the end of clause (vi) and inserting ,
			 and, and by adding after clause (vi) the following new clause:
							
								(vii)the basis of any qualifying carbon dioxide
				capture, transport, and storage equipment under section
				48E.
								.
						(3)The table of sections for subpart E of part
			 IV of subchapter A of chapter 1 of such Code is amended by inserting after the
			 item relating to section 48D the following new item:
							
								
									Sec. 48E. Qualifying carbon dioxide capture, transport, and
				storage equipment
				credit.
								
								.
						(c)Effective
			 dateThe amendments made by
			 this section shall apply to periods after the date of the enactment of this Act
			 under rules similar to the rules of section 48(m) of the Internal Revenue Code
			 of 1986 (as in effect on the day before the date of the enactment of the
			 Revenue Reconciliation Act of 1990).
					413.Modifications
			 to credit for carbon dioxide sequestration
					(a)Credit allowed
			 for uses other than tertiary injectants
						(1)In
			 generalParagraph (2) of section 45Q(a) of the Internal Revenue
			 Code of 1986 is amended to read as follows:
							
								(2)$10 per metric
				ton of qualified carbon dioxide which is—
									(A)captured by the
				taxpayer at a qualified facility, and
									(B)either—
										(i)used as a
				tertiary injectant in a qualified enhanced oil or natural gas recovery project
				and disposed of in secure geological storage, or
										(ii)converted to a
				stable form in which such carbon dioxide is securely and permanently
				sequestered and used for a beneficial economic
				purpose.
										.
						(2)Credit allowed
			 for other secure storageSubparagraph (B) of section 45Q(a)(1) of
			 such Code is amended—
							(A)by striking
			 by the taxpayer each place it appears; and
							(B)by inserting
			 or converted to a stable form in which it is securely and permanently
			 sequestered after secure geological storage.
							(3)Securely and
			 permanently sequesteredParagraph (2) of section 45Q(d) is
			 amended—
							(A)by striking all
			 that precedes in consultation with the Administrator and
			 inserting the following:
								
									(2)Secure
				geological storage and permanent sequestration
										(A)Secure
				geological storageThe
				Secretary
										;
				
							(B)by striking
			 (2)(C) and inserting (2)(B)(i); and
							(C)by adding at the
			 end the following new subparagraph:
								
									(B)Secure
				permanent sequestrationThe Secretary, in consultation with the
				Administrator of the Environmental Protection Agency, shall establish
				regulations for determining adequate security measures for the permanent
				sequestration of carbon dioxide for uses described in paragraph (1)(B) or
				(2)(B)(ii) of subsection (a) such that the carbon dioxide does not escape into
				the
				atmosphere.
									.
							(4)Conforming
			 amendmentSubparagraph (B) of section 45Q(1) of such Code is
			 amended by inserting or through secure and permanent
			 sequestration after secure geological storage.
						(b)Modification to
			 definition of qualified carbon dioxideSubparagraph (A) of
			 section 45Q(b)(1) of the Internal Revenue Code of 1986 is amended by striking
			 otherwise and inserting , but for the capture and
			 sequestration or conversion to a stable form,.
					(c)Person entitled
			 to credit
						(1)In
			 generalParagraph (5) of section 45Q(d) of the Internal Revenue
			 Code of 1986 is amended to read as follows:
							
								(5)Credit
				attributable to taxpayer
									(A)In
				generalExcept as provided in subparagraph (B), any credit under
				this section shall be attributable to the person that captures and physically
				or contractually ensures the disposal of or the use as a tertiary injectant of
				the qualified carbon dioxide.
									(B)Transfer of
				creditA taxpayer may transfer the credit under subsection (a) to
				the person responsible for disposing, converting, or using the qualified carbon
				dioxide. Such transfer shall only be effective if the taxpayer submits to the
				Secretary, at such time and in such manner as the Secretary prescribes, a
				statement concerning the transfer which contains—
										(i)the name,
				address, and taxpayer identification number of the taxpayer transferring the
				credit,
										(ii)the name,
				address, and taxpayer identification number of the taxpayer receiving the
				transfer, and
										(iii)such other
				information relating to such transfer as the Secretary may
				require.
										.
						(2)RulesNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of the Treasury shall prescribe rules relating to the transfer of credits under
			 section 45Q of the Internal Revenue Code of 1986 pursuant to subparagraph (B)
			 section 45Q(d)(5) of such Code, as added by paragraph (1).
						(d)Extension of
			 credit
						(1)Credit allowed
			 for 10-year credit periodParagraphs (1)(A) and (2)(A) of section
			 45Q(a) of the Internal Revenue Code of 1986 are each amended by inserting
			 during the 10-year period beginning on the date the carbon capture
			 equipment described in subsection (c)(2) is placed in service before
			 the comma at the end.
						(2)TerminationParagraph
			 (2) of section 45Q(c) of such Code is amended by inserting by the
			 taxpayer before January 1, 2018 before the comma at the end.
						(3)Conforming
			 amendmentSection 45Q of such Code is amended by striking
			 subsection (e).
						(e)Effective
			 dateThe amendments made by this section shall apply to carbon
			 dioxide captured after the date of the enactment of this Act.
					414.Clean energy
			 coal bonds
					(a)In
			 general
						(1)Treatment as
			 tax credit bondsSubpart I of
			 part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new section:
							
								54G.Clean energy
				coal bonds
									(a)Clean energy
				coal bondFor purposes of this subchapter—
										(1)In
				generalThe term clean energy coal bond means any
				bond issued as part of an issue if—
											(A)the bond is
				issued by a qualified issuer pursuant to an allocation by the Secretary to such
				issuer of a portion of the national clean energy coal bond limitation under
				subsection (b)(2),
											(B)100 percent of
				the available project proceeds from the sale of such issue are to be used for
				capital expenditures incurred by qualified borrowers for 1 or more qualified
				projects,
											(C)the qualified
				issuer designates such bond for purposes of this section and the bond is in
				registered form, and
											(D)in lieu of the
				requirements of section 54A(d)(2), the issue meets the requirements of
				subsection (c).
											(2)Qualified
				project; special use rules
											(A)In
				generalThe term qualified project means a qualified
				clean coal project (as defined in subsection (f)(1)) placed in service by a
				qualified borrower.
											(B)Refinancing
				rulesFor purposes of paragraph (1)(B), a qualified project may
				be refinanced with proceeds of a clean energy coal bond only if the
				indebtedness being refinanced (including any obligation directly or indirectly
				refinanced by such indebtedness) was originally incurred by a qualified
				borrower after the date of the enactment of this section.
											(C)ReimbursementFor
				purposes of paragraph (1)(B), a clean energy coal bond may be issued to
				reimburse a qualified borrower for amounts paid after the date of the enactment
				of this section with respect to a qualified project, but only if—
												(i)prior to the
				payment of the original expenditure, the qualified borrower declared its intent
				to reimburse such expenditure with the proceeds of a clean energy coal
				bond,
												(ii)not later than
				60 days after payment of the original expenditure, the qualified issuer adopts
				an official intent to reimburse the original expenditure with such proceeds,
				and
												(iii)reimbursement
				is not made later than 18 months after the date the original expenditure is
				paid or the date the project is placed in service or abandoned, but in no event
				more than 3 years after the original expenditure is paid.
												(D)Treatment of
				changes in useFor purposes of paragraph (1)(B), the proceeds of
				an issue shall not be treated as used for a qualified project to the extent
				that a qualified borrower takes any action within its control which causes such
				proceeds not to be used for a qualified project. The Secretary shall prescribe
				regulations specifying remedial actions that may be taken (including conditions
				to taking such remedial actions) to prevent an action described in the
				preceding sentence from causing a bond to fail to be a clean energy coal
				bond.
											(b)Limitation on
				amount of bonds designated
										(1)National
				limitationThere is a national clean energy coal bond limitation
				of $5,000,000,000.
										(2)Allocation by
				SecretaryThe Secretary shall allocate the amount described in
				paragraph (1) among qualified projects in such manner as the Secretary
				determines appropriate.
										(c)Special rules
				relating to expenditures
										(1)In
				generalAn issue shall be treated as meeting the requirements of
				this subsection if, as of the date of issuance, the qualified issuer reasonably
				expects—
											(A)100 percent or
				more of the available project proceeds from the sale of the issue are to be
				spent for 1 or more qualified projects within the 5-year period beginning on
				the date of issuance of the clean energy bond,
											(B)a binding
				commitment with a third party to spend at least 10 percent of such available
				project proceeds from the sale of the issue will be incurred within the 6-month
				period beginning on the date of issuance of the clean energy bond or, in the
				case of a clean energy bond the available project proceeds of which are to be
				loaned to 2 or more qualified borrowers, such binding commitment will be
				incurred within the 6-month period beginning on the date of the loan of such
				proceeds to a qualified borrower, and
											(C)such projects
				will be completed with due diligence and the available project proceeds from
				the sale of the issue will be spent with due diligence.
											(2)Extension of
				periodUpon submission of a request prior to the expiration of
				the period described in paragraph (1)(A), the Secretary may extend such period
				if the qualified issuer establishes that the failure to satisfy the 5-year
				requirement is due to reasonable cause and the related projects will continue
				to proceed with due diligence.
										(3)Failure to
				spend required amount of bond proceeds within 5 yearsTo the
				extent that less than 100 percent of the available project proceeds of such
				issue are expended by the close of the 5-year period beginning on the date of
				issuance (or if an extension has been obtained under paragraph (2), by the
				close of the extended period), the qualified issuer shall redeem all of the
				nonqualified bonds within 90 days after the end of such period. For purposes of
				this paragraph, the amount of the nonqualified bonds required to be redeemed
				shall be determined in the same manner as under section 142.
										(d)Reduced credit
				amountThe annual credit determined under section 54A(b) with
				respect to any clean coal energy bond shall be 70 percent of the amount so
				determined without regard to this subsection.
									(e)Cooperative
				electric company; qualified energy tax credit bond lender; governmental body;
				qualified borrowerFor purposes of this section—
										(1)Cooperative
				electric companyThe term cooperative electric
				company means a mutual or cooperative electric company described in
				section 501(c)(12) or section 1381(a)(2)(C), or a not-for-profit electric
				utility which has received a loan or loan guarantee under the Rural
				Electrification Act.
										(2)Clean energy
				bond lenderThe term clean energy bond lender means
				a lender which is a cooperative which is owned by, or has outstanding loans to,
				100 or more cooperative electric companies and is in existence on February 1,
				2002, and shall include any affiliated entity which is controlled by such
				lender.
										(3)Public power
				entityThe term public power entity means a State
				utility with a service obligation, as such terms are defined in section 217 of
				the Federal Power Act (as in effect on the date of enactment of this
				paragraph).
										(4)Qualified
				issuerThe term qualified issuer means—
											(A)a clean energy
				bond lender,
											(B)a cooperative
				electric company, or
											(C)a public power
				entity.
											(5)Qualified
				borrowerThe term qualified borrower means—
											(A)a mutual or
				cooperative electric company described in section 501(c)(12) or 1381(a)(2)(C),
				or
											(B)a public power
				entity.
											(f)Special rules
				relating to pool bondsNo portion of a pooled financing bond may
				be allocable to any loan unless the borrower has entered into a written loan
				commitment for such portion prior to the issue date of such issue.
									(g)Other
				definitions and special rulesFor purposes of this
				section—
										(1)Qualified clean
				coal projectFor purposes of this section, the term
				qualified clean coal project means—
											(A)an atmospheric
				pollution control facility (within the meaning of section 169(d)(6)),
											(B)a qualifying
				clean coal project (within the meaning of section 48E(c)(1)), or
											(C)a qualified
				facility (within the meaning of section 45Q(c)).
											(2)Pooled
				financing bondThe term pooled financing bond shall
				have the meaning given such term by section
				149(f)(4)(A).
										.
						(2)Bonds not
			 subject to maturity limitationParagraph (5) of section 54A(d) of
			 such Code is amended by adding at the end the following new
			 subparagraph:
							
								(C)Special rule
				for clean energy coal bondsThe requirements of this paragraph
				shall not apply to a clean energy coal bond under section
				54G.
								.
						(3)Conforming
			 amendments
							(A)Paragraph (1) of
			 section 54A(d) of the Internal Revenue Code of 1986 is amended by striking
			 or at the end of subparagraph (D), by inserting
			 or at the end of subparagraph (E), and by inserting after
			 subparagraph (E) the following new subparagraph:
								
									(F)a clean energy
				coal
				bond,
									.
							(B)The table of
			 sections for subpart I of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 item:
								
									
										Sec. 54G. Clean energy coal
				bonds.
									
									.
							(b)Bonds treated
			 as specified tax credit bonds
						(1)In
			 generalSection 6431(f)(3)(A) of the Internal Revenue Code of
			 1986 is amended by striking or at the end of clause (iii), by
			 striking and at the end of clause (iv) and inserting
			 or, and by adding at the end the following new clause:
							
								(v)a
				clean energy coal bond (as defined in section 54G),
				and
								.
						(2)Special
			 ruleParagraph (2) of section 6431(f) of such Code is
			 amended—
							(A)by striking
			 clause (i) or (ii) and inserting clause (i), (ii), or
			 (v); and
							(B)by striking the
			 heading and inserting Special rule for certain bonds.
							(c)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
					415.New clean
			 renewable energy bonds
					(a)In
			 generalSubsection (c) of section 54C of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
						
							(5)Second
				additional limitationSubject to paragraph (4), the national new
				clean renewable energy bond limitation shall be increased by $1,600,000,000.
				Such increase shall be allocated by the Secretary consistent with the rules of
				paragraphs (2) and
				(3).
							.
					(b)Effective
			 dateThe amendment made by this section shall apply to
			 allocations after December 31, 2010.
					416.Seven-year
			 accelerated depreciation for new nuclear power facilities
					(a)In
			 generalSubparagraph (C) of section 168(e)(3) of the Internal
			 Revenue Code of 1986 (relating to 7-year property) is amended—
						(1)by striking
			 and at the end of clause (iv);
						(2)by redesignating
			 clause (v) as clause (vi); and
						(3)by inserting
			 after clause (iv) the following new clause:
							
								(v)any qualified
				nuclear power facility the original use of which commences with the
				taxpayer.
								.
						(b)Qualified
			 nuclear power facilitySection 168(e) of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
						
							(9)Qualified
				nuclear power facilityThe term qualified nuclear power
				facility means an advanced nuclear facility (as defined in section
				45J(d)(2))—
								(A)which, when
				placed in service, will use nuclear power to produce electricity,
								(B)the construction
				of which is approved by the Nuclear Regulatory Commission on or before December
				31, 2013, and
								(C)which is placed
				in service before January 1,
				2021.
								.
					(c)Conforming
			 amendmentSection 168(e)(3)(E)(vii) of the Internal Revenue Code
			 of 1986 is amended by inserting and not described in subparagraph (C)(v)
			 of this paragraph after section 1245(a)(3).
					(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service in taxable years beginning after the date of enactment of
			 this Act.
					417.Long term
			 extension of renewable electricity production creditSubsection (d) of section 45 of the Internal
			 Revenue Code of 1986 is amended—
					(1)by striking
			 January 1, 2013 in paragraph (1) and inserting January 1,
			 2017; and
					(2)by striking
			 January 1, 2014 each place it appears in paragraphs (2), (3),
			 (4), (6), (7), (9), and (11) and inserting January 1,
			 2017.
					VDomestic energy
			 deployment
			AClean energy
			 financing
				501.PurposeThe purpose of this subtitle is to promote
			 the domestic development and deployment of clean energy technologies required
			 for the 21st century through the improvement of existing programs and the
			 establishment of a self-sustaining Clean Energy Deployment Administration that
			 will provide for an attractive investment environment through partnership with
			 and support of the private capital market in order to promote access to
			 affordable financing for accelerated and widespread deployment of—
					(1)clean energy
			 technologies;
					(2)advanced or
			 enabling energy infrastructure technologies;
					(3)energy efficiency
			 technologies in residential, commercial, and industrial applications, including
			 end-use efficiency in buildings; and
					(4)manufacturing
			 technologies for any of the technologies or applications described in this
			 section.
					502.DefinitionsIn this subtitle:
					(1)AdministrationThe
			 term Administration means the Clean Energy Deployment
			 Administration established by section 505.
					(2)AdministratorThe
			 term Administrator means the Administrator of the
			 Administration.
					(3)Advisory
			 CouncilThe term Advisory Council means the Energy
			 Technology Advisory Council of the Administration.
					(4)Breakthrough
			 technologyThe term breakthrough technology means a
			 clean energy technology that—
						(A)presents a
			 significant opportunity to advance the goals developed under section 504, as
			 assessed under the methodology established by the Advisory Council; but
						(B)has generally not
			 been considered a commercially ready technology as a result of high perceived
			 technology risk or other similar factors.
						(5)Clean energy
			 technologyThe term clean energy technology means a
			 technology related to the production, use, transmission, storage, control, or
			 conservation of energy that will—
						(A)reduce the need
			 for additional energy supplies by using existing energy supplies with greater
			 efficiency or by transmitting, distributing, or transporting energy with
			 greater effectiveness through the infrastructure of the United States;
						(B)diversify the
			 sources of energy supply of the United States to strengthen energy security and
			 to increase supplies with a favorable balance of environmental effects if the
			 entire technology system is considered; or
						(C)contribute to a
			 stabilization of atmospheric greenhouse gas concentrations through reduction,
			 avoidance, or sequestration of energy-related emissions.
						(6)CostThe
			 term cost has the meaning given the term in section 502 of the
			 Federal Credit Reform Act of 1990
			 (2 U.S.C. 661a).
					(7)Direct
			 loanThe term direct loan has the meaning given the
			 term in section 502 of the Federal Credit Reform Act of
			 1990 (2 U.S.C. 661a).
					(8)FundThe
			 term Fund means the Clean Energy Investment Fund established by
			 section 503(a).
					(9)Loan
			 guaranteeThe term loan guarantee has the meaning
			 given the term in section 502 of the Federal Credit Reform Act of
			 1990 (2 U.S.C. 661a).
					(10)National
			 LaboratoryThe term National Laboratory has the
			 meaning given the term in section 2 of the Energy Policy Act of
			 2005 (42 U.S.C. 15801).
					(11)SecretaryThe
			 term Secretary means the Secretary of Energy.
					(12)SecurityThe
			 term security has the meaning given the term in section 2 of the
			 Securities Act of 1933 (15 U.S.C. 77b).
					(13)StateThe
			 term State means—
						(A)a State;
						(B)the District of
			 Columbia;
						(C)the Commonwealth
			 of Puerto Rico; and
						(D)any other
			 territory or possession of the United States.
						(14)Technology
			 riskThe term technology risk means the risks during
			 construction or operation associated with the design, development, and
			 deployment of clean energy technologies (including the cost, schedule,
			 performance, reliability and maintenance, and accounting for the perceived
			 risk), from the perspective of commercial lenders, that may be increased as a
			 result of the absence of adequate historical construction, operating, or
			 performance data from commercial applications of the technology.
					503.Improvements
			 to existing programs
					(a)Clean Energy
			 Investment Fund
						(1)EstablishmentThere
			 is established in the Treasury of the United States a revolving fund, to be
			 known as the Clean Energy Investment Fund, consisting of—
							(A)such amounts as
			 have been appropriated for administrative expenses to carry out title XVII of
			 the Energy Policy Act of 2005 (42 U.S.C. 16511 et
			 seq.);
							(B)such amounts as
			 are deposited in the Fund under this subtitle and amendments made by this
			 subtitle; and
							(C)such sums as may
			 be appropriated to supplement the Fund.
							(2)Expenditures
			 from Fund
							(A)In
			 generalNotwithstanding section 1705(e) of the Energy
			 Policy Act of 2005 (42 U.S.C. 16516(e)), amounts in the Fund shall
			 be available to the Secretary for obligation without fiscal year limitation, to
			 remain available until expended.
							(B)Administrative
			 expenses
								(i)FeesFees
			 collected for administrative expenses shall be available without limitation to
			 cover applicable expenses.
								(ii)FundTo
			 the extent that administrative expenses are not reimbursed through fees, an
			 amount not to exceed 1.5 percent of the amounts in the Fund as of the beginning
			 of each fiscal year shall be available to pay the administrative expenses for
			 the fiscal year necessary to carry out title XVII of the Energy
			 Policy Act of 2005 (42 U.S.C. 16511 et seq.).
								(3)Transfers of
			 amounts
							(A)In
			 generalThe amounts required to be transferred to the Fund under
			 this subsection shall be transferred at least monthly from the general fund of
			 the Treasury to the Fund on the basis of estimates made by the Secretary of the
			 Treasury.
							(B)Cash
			 flowsCash flows associated with costs of the Fund described in
			 section 502(5)(B) of the Federal Credit Reform Act of 1990
			 (2 U.S.C. 661a(5)(B)) shall be transferred to appropriate credit
			 accounts.
							(C)AdjustmentsProper
			 adjustment shall be made in amounts subsequently transferred to the extent
			 prior estimates were in excess of or less than the amounts required to be
			 transferred.
							(b)Revisions to
			 loan guarantee program authority
						(1)Definition of
			 commercial technologySection 1701(1) of the Energy
			 Policy Act of 2005 (42 U.S.C. 16511(1)) is amended by striking
			 subparagraph (B) and inserting the following:
							
								(B)ExclusionThe
				term commercial technology does not include a technology if the
				sole use of the technology is in connection with—
									(i)a
				demonstration project; or
									(ii)a project for
				which the Secretary approved a loan
				guarantee.
									.
						(2)Specific
			 appropriation or contributionSection 1702 of the
			 Energy Policy Act of 2005 (42 U.S.C. 16512) is amended by
			 striking subsection (b) and inserting the following:
							
								(b)Specific
				appropriation or contribution
									(1)In
				generalNo guarantee shall be made unless sufficient amounts to
				account for the cost are available—
										(A)in unobligated
				balances within the Clean Energy Investment Fund established under section
				503(a) of the Fulfilling U.S. Energy
				Leadership Act of 2011;
										(B)as a payment from
				the borrower and the payment is deposited in the Clean Energy Investment Fund;
				or
										(C)in any
				combination of balances and payments described in subparagraphs (A) and (B),
				respectively.
										(2)LimitationThe
				source of payments received from a borrower under paragraph (1)(B) shall not be
				a loan or other debt obligation that is made or guaranteed by the Federal
				Government.
									(3)Relation to
				other lawsSection 504(b) of the Federal Credit Reform
				Act of 1990 (2 U.S.C. 661c(b)) shall not apply to a loan or loan
				guarantee under this
				section.
									.
						(3)SubrogationSection
			 1702(g)(2) of the Energy Policy Act of 2005 (42 U.S.C.
			 16512(g)(2)) is amended by striking subparagraphs (B) and (C) and inserting the
			 following:
							
								(B)Superiority of
				rightsExcept as provided in subparagraph (C), the rights of the
				Secretary, with respect to any property acquired pursuant to a guarantee or
				related agreements, shall be superior to the rights of any other person with
				respect to the property.
								(C)Terms and
				conditionsA guarantee agreement shall include such detailed
				terms and conditions as the Secretary determines appropriate to—
									(i)protect the
				interests of the United States in the case of default;
									(ii)have available
				all the patents and technology necessary for any person selected, including the
				Secretary, to complete and operate the project;
									(iii)provide for
				sharing the proceeds received from the sale of project assets with other
				creditors or control the disposition of project assets if necessary to protect
				the interests of the United States in the case of default; and
									(iv)provide such
				lien priority in project assets as necessary to protect the interests of the
				United States in the case of a
				default.
									.
						(4)FeesSection
			 1702(h) of the Energy Policy Act of 2005 (42 U.S.C. 16512(h)) is amended by
			 striking paragraph (2) and inserting the following:
							
								(2)AvailabilityFees
				collected under this subsection shall—
									(A)be deposited by
				the Secretary in the Clean Energy Investment Fund established under section
				503(a) of the Fulfilling U.S. Energy
				Leadership Act of 2011; and
									(B)remain available
				to the Secretary for expenditure, without further appropriation or fiscal year
				limitation, for administrative expenses incurred in carrying out this
				title.
									(3)AdjustmentThe
				Secretary may adjust the amount or manner of collection of fees under this
				title as the Secretary determines is necessary to promote, to the maximum
				extent practicable, eligible projects under this title.
								(4)Excess
				feesOf the amount of a fee imposed on an applicant at the
				conditional commitment stage, 75 percent of the amount shall be refundable to
				the applicant if there is no financial close on the application, unless the
				Secretary determines that the administrative costs of the Department have
				exceeded the amount retained.
								(5)Credit
				reportIf, in the opinion of the Secretary, the credit rating of
				an applicant is not relevant to the determination of whether or not support
				will be provided and the applicant agrees to accept the credit rating assigned
				to the applicant by the Secretary, the Secretary may waive any requirement to
				provide a third-party credit
				report.
								.
						(5)ProcessingSection
			 1702 of the Energy Policy Act of 2005 (42 U.S.C. 16512) is
			 amended by adding at the end the following:
							
								(k)Accelerated
				reviewsTo the maximum extent practicable and consistent with
				sound business practices, the Secretary shall seek to conduct necessary reviews
				concurrently of an application for a loan guarantee under this title such that
				decisions as to whether to enter into a commitment on the application can be
				issued not later than 180 days after the date of submission of a completed
				application.
								.
						(6)Wage
			 ratesSection 1705(c) of the Energy Policy Act of
			 2005 (42 U.S.C. 16516(c)) is amended by striking support
			 under this section and inserting support under this
			 title.
						504.Energy
			 technology deployment goals
					(a)GoalsNot
			 later than 1 year after the date of enactment of this Act, the Secretary, after
			 consultation with the Advisory Council, shall develop and publish for review
			 and comment in the Federal Register near-, medium-, and long-term goals
			 (including numerical performance targets at appropriate intervals to measure
			 progress toward those goals) for the deployment of clean energy technologies
			 through the credit support programs established by this subtitle (including an
			 amendment made by this subtitle) to promote—
						(1)sufficient
			 electric generating capacity using clean energy technologies to meet the energy
			 needs of the United States;
						(2)clean energy
			 technologies in vehicles and fuels that will substantially reduce the reliance
			 of the United States on foreign sources of energy and insulate consumers from
			 the volatility of world energy markets;
						(3)a domestic
			 commercialization and manufacturing capacity that will establish the United
			 States as a world leader in clean energy technologies across multiple
			 sectors;
						(4)installation of
			 sufficient infrastructure to allow for the cost-effective deployment of clean
			 energy technologies appropriate to each region of the United States;
						(5)the
			 transformation of the building stock of the United States to zero net energy
			 consumption;
						(6)the recovery,
			 use, and prevention of waste energy;
						(7)domestic
			 manufacturing of clean energy technologies on a scale that is sufficient to
			 achieve price parity with conventional energy sources;
						(8)domestic
			 production of commodities and materials (such as steel, chemicals, polymers,
			 and cement) using clean energy technologies so that the United States will
			 become a world leader in environmentally sustainable production of the
			 commodities and materials;
						(9)a robust,
			 efficient, and interactive electricity transmission grid that will allow for
			 the incorporation of clean energy technologies, distributed generation, smart
			 grid functions, and demand-response in each regional electric grid;
						(10)sufficient
			 availability of financial products to allow owners and users of residential,
			 retail, commercial, and industrial buildings to make energy efficiency and
			 distributed generation technology investments with reasonable payback periods;
			 and
						(11)such other goals
			 as the Secretary, in consultation with the Advisory Council, determines to be
			 consistent with the purposes of this subtitle.
						(b)RevisionsThe
			 Secretary shall revise the goals established under subsection (a), from time to
			 time as appropriate, to account for advances in technology and changes in
			 energy policy.
					505.Clean Energy
			 Deployment Administration
					(a)Establishment
						(1)In
			 generalThere is established in the Department of Energy an
			 administration to be known as the Clean Energy Deployment Administration, under
			 the direction of the Administrator and the Board of Directors.
						(2)Status
							(A)In
			 generalThe Administration (including officers, employees, and
			 agents of the Administration) shall not be responsible to, or subject to the
			 authority, direction, or control of, any other officer, employee, or agent of
			 the Department of Energy other than the Secretary, acting through the
			 Administrator.
							(B)Exemption from
			 reorganizationThe Administration shall be exempt from the
			 reorganization authority provided under section 643 of the Department of Energy
			 Organization Act (42 U.S.C. 7253).
							(C)Inspector
			 generalSection 12 of the Inspector General Act of 1978 (5 U.S.C.
			 App.) is amended—
								(i)in
			 paragraph (1), by inserting the Administrator of the Clean Energy
			 Deployment Administration; after Export-Import Bank;;
			 and
								(ii)in
			 paragraph (2), by inserting the Clean Energy Deployment
			 Administration, after Export-Import Bank,.
								(3)Offices
							(A)Principal
			 officeThe Administration shall—
								(i)maintain the
			 principal office of the Administration in the District of Columbia; and
								(ii)for purposes of
			 venue in civil actions, be considered to be a resident of the District of
			 Columbia.
								(B)Other
			 officesThe Administration may establish other offices in such
			 other places as the Administration considers necessary or appropriate for the
			 conduct of the business of the Administration.
							(b)Administrator
						(1)In
			 generalThe Administrator shall be—
							(A)appointed by the
			 President, with the advice and consent of the Senate, for a 5-year term;
			 and
							(B)compensated at
			 the annual rate of basic pay prescribed for level II of the Executive Schedule
			 under section 5313 of title 5, United States Code.
							(2)DutiesThe
			 Administrator shall—
							(A)serve as the
			 Chief Executive Officer of the Administration and Chairman of the Board;
							(B)ensure
			 that—
								(i)the
			 Administration operates in a safe and sound manner, including maintenance of
			 adequate capital and internal controls (consistent with section 404 of the
			 Sarbanes-Oxley Act of 2002 (15 U.S.C. 7262));
								(ii)the operations
			 and activities of the Administration foster liquid, efficient, competitive, and
			 resilient energy and energy efficiency finance markets;
								(iii)the
			 Administration carries out the purposes of this subtitle only through
			 activities that are authorized under and consistent with this subtitle;
			 and
								(iv)the activities
			 of the Administration and the manner in which the Administration is operated
			 are consistent with the public interest;
								(C)develop policies
			 and procedures for the Administration that will—
								(i)promote a
			 self-sustaining portfolio of investments that will maximize the value of
			 investments to effectively promote clean energy technologies;
								(ii)promote
			 transparency and openness in Administration operations;
								(iii)afford the
			 Administration with sufficient flexibility to meet the purposes of this
			 subtitle;
								(iv)provide for the
			 efficient processing of applications;
								(v)promote,
			 consistent with the purposes of this Act, the participation of private
			 financial institutions and other sources of private capital, on commercially
			 reasonable terms, if and to the extent the capital is available; and
								(vi)promote the
			 availability of financial products to small business through working with
			 entities that have appropriate expertise extending credit or other relevant
			 financial services to small companies developing clean energy technologies;
			 and
								(D)with the
			 concurrence of the Board, set expected loss reserves for the support provided
			 by the Administration consistent with section 506(a)(1)(C).
							(c)Board of
			 Directors
						(1)In
			 generalThe Board of Directors of the Administration shall
			 consist of—
							(A)the Secretary or
			 the designee of the Secretary, who shall serve as an ex-officio voting member
			 of the Board of Directors;
							(B)the
			 Administrator, who shall serve as the Chairman of the Board of Directors;
			 and
							(C)7 additional
			 members who shall—
								(i)be
			 appointed by the President, with the advice and consent of the Senate, for
			 staggered 5-year terms; and
								(ii)have experience
			 in banking or financial services relevant to the operations of the
			 Administration, including individuals with substantial experience in the
			 development of energy projects, the electricity generation sector, the
			 transportation sector, the manufacturing sector, and the energy efficiency
			 sector.
								(2)DutiesThe
			 Board of Directors shall—
							(A)oversee the
			 operations of the Administration and ensure industry best practices are
			 followed in all financial transactions involving the Administration;
							(B)consult with the
			 Administrator on the general policies and procedures of the Administration to
			 ensure the interests of the taxpayers are protected;
							(C)ensure the
			 portfolio of investments are consistent with purposes of this subtitle and with
			 the long-term financial stability of the Administration;
							(D)ensure that the
			 operations and activities of the Administration are consistent with the
			 development of a robust private sector that can provide commercial loans or
			 financing products; and
							(E)not serve on a
			 full-time basis, except that the Board of Directors shall meet at least
			 quarterly to review, as appropriate, applications for credit support and set
			 policies and procedures as necessary.
							(3)RemovalAn
			 appointed member of the Board of Directors may be removed from office by the
			 President for good cause.
						(4)VacanciesAn
			 appointed seat on the Board of Directors that becomes vacant shall be filled by
			 appointment by the President, but only for the unexpired portion of the term of
			 the vacating member.
						(5)Compensation of
			 membersAn appointed member of the Board of Directors shall be
			 compensated at a rate equal to the daily equivalent of the annual rate of basic
			 pay prescribed for level III of the Executive Schedule under section 5314 of
			 title 5, United States Code, for each day (including travel time) during which
			 the member is engaged in the performance of the duties of the Board of
			 Directors.
						(d)Energy
			 Technology Advisory Council
						(1)In
			 generalThe Administration shall have an Energy Technology
			 Advisory Council consisting of—
							(A)5 members
			 selected by the Secretary; and
							(B)3 members
			 selected by the Board of Directors of the Administration.
							(2)QualificationsThe
			 members of the Advisory Council shall—
							(A)have relevant
			 scientific expertise; and
							(B)in the case of
			 the members selected by the Secretary under paragraph (1)(A), include
			 representatives of—
								(i)the
			 academic community;
								(ii)the private
			 research community;
								(iii)National
			 Laboratories;
								(iv)the technology
			 or project development community; and
								(v)the
			 commercial energy financing and operations sector.
								(3)DutiesThe
			 Advisory Council shall—
							(A)develop and
			 publish for comment in the Federal Register a methodology for assessment of
			 clean energy technologies that will allow the Administration to evaluate
			 projects based on the progress likely to be achieved per-dollar invested in
			 maximizing the attributes of the definition of clean energy technology, taking
			 into account the extent to which support for a clean energy technology is
			 likely to accrue subsequent benefits that are attributable to a commercial
			 scale deployment taking place earlier than that which otherwise would have
			 occurred without the support; and
							(B)advise on the
			 technological approaches that should be supported by the Administration to meet
			 the technology deployment goals established by the Secretary pursuant to
			 section 504.
							(4)Term
							(A)In
			 generalMembers of the Advisory Council shall have 5-year
			 staggered terms, as determined by the Secretary and the Administrator.
							(B)ReappointmentA
			 member of the Advisory Council may be reappointed.
							(5)CompensationA
			 member of the Advisory Council, who is not otherwise compensated as a Federal
			 employee, shall be compensated at a rate equal to the daily equivalent of the
			 annual rate of basic pay prescribed for level IV of the Executive Schedule
			 under section 5315 of title 5, United States Code, for each day (including
			 travel time) during which the member is engaged in the performance of the
			 duties of the Advisory Council.
						(e)Staff
						(1)In
			 generalThe Administrator, in consultation with the Board of
			 Directors, may—
							(A)appoint and
			 terminate such officers, attorneys, employees, and agents as are necessary to
			 carry out this subtitle; and
							(B)vest those
			 personnel with such powers and duties as the Administrator may
			 determine.
							(2)Direct hire
			 authority
							(A)In
			 generalNotwithstanding section 3304 and sections 3309 through
			 3318 of title 5, United States Code, the Administrator may, on a determination
			 that there is a severe shortage of candidates or a critical hiring need for
			 particular positions, recruit and directly appoint highly qualified critical
			 personnel with specialized knowledge important to the function of the
			 Administration into the competitive service.
							(B)ExceptionThe
			 authority granted under subparagraph (A) shall not apply to positions in the
			 excepted service or the Senior Executive Service.
							(C)RequirementsIn
			 exercising the authority granted under subparagraph (A), the Administrator
			 shall ensure that any action taken by the Administrator—
								(i)is
			 consistent with the merit principles of section 2301 of title 5, United States
			 Code; and
								(ii)complies with
			 the public notice requirements of section 3327 of title 5, United States
			 Code.
								(D)Termination of
			 effectivenessThe authority provided by this paragraph terminates
			 effective on the date that is 2 years after the date of enactment of this
			 Act.
							(3)Critical pay
			 authority
							(A)In
			 generalNotwithstanding section 5377 of title 5, United States
			 Code, and without regard to the provisions of that title governing appointments
			 in the competitive service or the Senior Executive Service and chapters 51 and
			 53 of that title (relating to classification and pay rates), the Administrator
			 may establish, fix the compensation of, and appoint individuals to critical
			 positions needed to carry out the functions of the Administration, if the
			 Administrator certifies that—
								(i)the
			 positions require expertise of an extremely high level in a financial,
			 technical, or scientific field;
								(ii)the
			 Administration would not successfully accomplish an important mission without
			 such an individual; and
								(iii)exercise of the
			 authority is necessary to recruit an individual who is exceptionally well
			 qualified for the position.
								(B)LimitationsThe
			 authority granted under subparagraph (A) shall be subject to the following
			 conditions:
								(i)The
			 number of critical positions authorized by subparagraph (A) may not exceed 20
			 at any one time in the Administration.
								(ii)The term of an
			 appointment under subparagraph (A) may not exceed 4 years.
								(iii)An individual
			 appointed under subparagraph (A) may not have been an Administration employee
			 at any time during the 2-year period preceding the date of appointment.
								(iv)Total annual
			 compensation for any individual appointed under subparagraph (A) may not exceed
			 the highest total annual compensation payable at the rate determined under
			 section 104 of title 3, United States Code.
								(v)An
			 individual appointed under subparagraph (A) may not be considered to be an
			 employee for purposes of subchapter II of chapter 75 of title 5, United States
			 Code.
								(C)NotificationEach
			 year, the Administrator shall submit to Congress a notification that lists each
			 individual appointed under this paragraph.
							506.Administration
			 functions
					(a)Operational
			 units
						(1)Direct
			 support
							(A)In
			 generalThe Administration may issue direct loans, letters of
			 credit, loan guarantees, insurance products, or such other credit enhancements
			 (including through participation as a co-lender or a lending member of a
			 syndication) as the Administrator considers appropriate to deploy clean energy
			 technologies if the Administrator has determined that deployment of the
			 technologies would benefit or be accelerated by the support.
							(B)Eligibility
			 criteriaIn carrying out this paragraph and awarding credit
			 support to projects, the Administrator shall account for—
								(i)how
			 the technology rates based on an evaluation methodology established by the
			 Advisory Council;
								(ii)how the project
			 fits with the goals established under section 504; and
								(iii)the potential
			 for the applicant to successfully complete the project.
								(C)Risk
								(i)Expected loan
			 loss reserveThe Administrator shall establish an expected loan
			 loss reserve to account for estimated losses attributable to activities under
			 this section that is consistent with the purposes of—
									(I)developing
			 breakthrough technologies to the point at which technology risk is largely
			 mitigated;
									(II)achieving
			 widespread deployment and advancing the commercial viability of clean energy
			 technologies; and
									(III)advancing the
			 goals established under section 504.
									(ii)Initial
			 expected loan loss reserveUntil such time as the Administrator
			 determines sufficient data exist to establish an expected loan loss reserve
			 that is appropriate, the Administrator shall consider establishing an initial
			 rate of 10 percent for the portfolio of investments under this subtitle.
								(iii)Portfolio
			 investment approachThe Administration shall—
									(I)use a portfolio
			 investment approach to mitigate risk and diversify investments across
			 technologies;
									(II)to the maximum
			 extent practicable and consistent with long-term self-sufficiency, weigh the
			 portfolio of investments in projects to advance the goals established under
			 section 504; and
									(III)consistent with
			 the expected loan loss reserve established under this subparagraph, the
			 purposes of this subtitle, and section 505(b)(2)(B), provide the maximum
			 practicable percentage of support to promote breakthrough technologies.
									(iv)Loss rate
			 review
									(I)In
			 generalThe Board of Directors shall review on an annual basis
			 the loss rates of the portfolio to determine the adequacy of the
			 reserves.
									(II)ReportNot
			 later than 90 days after the date of the initiation of the review, the
			 Administrator shall submit to the Committee on Energy and Natural Resources of
			 the Senate and the Committee on Energy and Commerce of the House of
			 Representatives a report describing the results of the review and any
			 recommended policy changes.
									(D)Application
			 review
								(i)In
			 generalTo the maximum extent practicable and consistent with
			 sound business practices, the Administration shall seek to consolidate reviews
			 of applications for credit support under this subtitle such that final
			 decisions on applications can generally be issued not later than 180 days after
			 the date of submission of a completed application.
								(ii)Environmental
			 reviewIn carrying out this subtitle, the Administration shall,
			 to the maximum extent practicable—
									(I)avoid duplicating
			 efforts that have already been undertaken by other agencies (including State
			 agencies acting under Federal programs); and
									(II)with the advice
			 of the Council on Environmental Quality and any other applicable agencies, use
			 the administrative records of similar reviews conducted throughout the
			 executive branch to develop the most expeditious review process
			 practicable.
									(E)Wage rate
			 requirements
								(i)In
			 generalNo credit support shall be issued under this section
			 unless the borrower has provided to the Administrator reasonable assurances
			 that all laborers and mechanics employed by contractors and subcontractors in
			 the performance of construction work financed in whole or in part by the
			 Administration will be paid wages at rates not less than those prevailing on
			 projects of a character similar to the contract work in the civil subdivision
			 of the State in which the contract work is to be performed as determined by the
			 Secretary of Labor in accordance with subchapter IV of chapter 31 of part A of
			 subtitle II of title 40, United States Code.
								(ii)Labor
			 standardsWith respect to the labor standards specified in this
			 section, the Secretary of Labor shall have the authority and functions set
			 forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.)
			 and section 3145 of title 40, United States Code.
								(2)Indirect
			 support
							(A)In
			 generalThe Administration shall work to develop financial
			 products and arrangements to both promote the widespread deployment of, and
			 mobilize private sector support of credit and investment institutions for,
			 clean energy technologies by facilitating aggregation of small projects and by
			 providing indirect credit support, including credit enhancement.
							(B)Financial
			 productsThe Administration—
								(i)in
			 cooperation with Federal, State, local, and private sector entities, shall
			 develop debt instruments that provide for the aggregation of, or directly
			 aggregate, projects for clean energy technology deployments on a scale
			 appropriate for residential or commercial applications; and
								(ii)may insure,
			 purchase, and make commitments to purchase, any debt instrument associated with
			 the deployment of clean energy technologies (including instruments secured by
			 liens or other collateral related to the funding of clean energy technology)
			 for the purposes of enhancing the availability of private financing for clean
			 energy technology deployments.
								(C)Disposition of
			 debt or interestThe Administration may acquire, hold, and sell
			 or otherwise dispose of, pursuant to commitments or otherwise, any debt
			 associated with the deployment of clean energy technologies or interest in the
			 debt.
							(D)Pricing
								(i)In
			 generalThe Administrator may establish requirements, and impose
			 charges or fees, which may be regarded as elements of pricing, for different
			 classes of sellers, servicers, or services.
								(ii)Classification
			 of sellers and servicersFor the purpose of clause (i), the
			 Administrator may classify sellers and servicers as necessary to promote
			 transparency and liquidity and properly characterize the risk of
			 default.
								(E)EligibilityThe
			 Administrator shall establish—
								(i)eligibility
			 criteria for loan originators, sellers, and servicers seeking support for
			 portfolios of financial obligations relating to clean energy technologies so as
			 to ensure the capability of the loan originators, sellers, and servicers to
			 perform the functions required to maintain the expected performance of the
			 portfolios; and
								(ii)such criteria,
			 standards, guidelines, and mechanisms such that, to the maximum extent
			 practicable, loan originators and sellers will be able to determine the
			 eligibility of loans for resale at the time of initial lending.
								(F)Secondary
			 market support
								(i)In
			 generalThe Administration may lend on the security of, and make
			 commitments to lend on the security of, any debt that the Administration has
			 issued or is authorized to purchase under this section.
								(ii)Authorized
			 actionsOn such terms and conditions as the Administrator may
			 prescribe, the Administration may, based on the debt and with the concurrence
			 of the Board of Directors—
									(I)give security or
			 guarantee;
									(II)pay interest or
			 other return; and
									(III)issue notes,
			 debentures, bonds, or other obligations or securities.
									(G)Lending
			 activities
								(i)In
			 generalThe Administrator shall determine—
									(I)the volume of the
			 lending activities of the Administration; and
									(II)the types of
			 loan ratios, risk profiles, interest rates, maturities, and charges or fees in
			 the secondary market operations of the Administration.
									(ii)ObjectivesDeterminations
			 under clause (i) shall be consistent with the objectives of—
									(I)providing an
			 attractive investment environment for clean energy technologies;
									(II)making the
			 operations of the Administration self-supporting over the long term; and
									(III)advancing the
			 goals established under section 504.
									(H)Exempt
			 securitiesAll securities issued or guaranteed by the
			 Administration shall, to the same extent as securities that are direct
			 obligations of or obligations guaranteed as to principal or interest by the
			 United States, be considered to be exempt securities within the meaning of the
			 laws administered by the Securities and Exchange Commission.
							(b)Other
			 authorized programs
						(1)In
			 generalThe Secretary may delegate to the Administration the
			 provision of financial services and program management for grant, loan, and
			 other credit enhancement programs authorized under any other provision of
			 law.
						(2)AdministrationIn
			 administering any other program delegated by the Secretary, the Administration
			 shall, to the maximum extent practicable (as determined by the
			 Administrator)—
							(A)administer the
			 program in a manner that is consistent with the terms and conditions of this
			 subtitle; and
							(B)minimize the
			 administrative costs to the Federal Government.
							507.Federal Credit
			 Authority
					(a)Transfer of
			 functions and authority
						(1)In
			 generalSubject to paragraph (2), on a finding by the Secretary
			 and the Administrator that the Administration is sufficiently ready to assume
			 the functions and that applicants to those programs will not be unduly
			 adversely affected but in no case later than 18 months after the date of
			 enactment of this Act, all of the functions and authority of the Secretary
			 under title XVII of the Energy Policy Act of 2005 (42 U.S.C. 16511 et seq.) and
			 authorities established by this subtitle shall be transferred to the
			 Administration.
						(2)Failure to
			 transfer functionsIf the functions and authorities are not
			 transferred to the Administration in accordance with paragraph (1), the
			 Secretary and the Administrator shall submit to Congress a report on the
			 reasons for delay and an expected timetable for transfer of the functions and
			 authorities to the Administration.
						(3)Effect on
			 existing rights and obligationsThe transfer of functions and
			 authority under this subsection shall not affect the rights and obligations of
			 any party that arise under a predecessor program or authority prior to the
			 transfer under this subsection.
						(4)Transfer of
			 fund authority
							(A)In
			 generalOn transfer of functions pursuant to paragraph (1), the
			 Administration shall have all authorities to make use of the Fund reserved for
			 the Secretary before the transfer.
							(B)Administrative
			 expensesEffective beginning on the date of enactment of this
			 Act, the Administrator may make use of up to 1.5 percent of the amounts in the
			 Fund as of the beginning of each fiscal year to pay administrative expenses for
			 that fiscal year to carry out the purposes of this Act.
							(5)Use
							(A)In
			 generalAmounts in the Fund shall be available for discharge of
			 liabilities and all other expenses of the Administration, including subsequent
			 transfer to the respective credit accounts.
							(B)LiabilityAll
			 activities of the Administration that could result in a liability for the
			 United States shall be transparently accounted for and no obligation or
			 liability may be incurred unless—
								(i)the
			 appropriate amounts are transferred to credit accounts for activities pursuant
			 to the Federal Credit Reform Act of 1990 (2 U.S.C. 661a); or
								(ii)sufficient
			 amounts are reserved within the Fund to account for such liabilities.
								(6)Initial
			 investment
							(A)In
			 generalOn transfer of functions pursuant to paragraph (1), out
			 of any funds in the Treasury not otherwise appropriated, the Secretary of the
			 Treasury shall transfer to the Fund to carry out this subtitle $10,000,000,000,
			 to remain available until expended.
							(B)Receipt and
			 acceptanceThe Fund shall be entitled to receive and shall
			 accept, and shall be used to carry out this subtitle, the funds transferred to
			 the Fund under subparagraph (A), without further appropriation.
			 
							(7)Authorization
			 of appropriationsIn addition to funds made available by
			 paragraphs (1) through (6), there are authorized to be appropriated to the Fund
			 such sums as are necessary to carry out this subtitle.
						(b)Payments of
			 liabilities
						(1)In
			 generalAny payment to discharge liabilities arising from
			 agreements under this subtitle shall be made exclusively out of the Fund or the
			 associated credit account, as appropriate.
						(2)SecuritySubject
			 to paragraph (1), the full faith and credit of the United States is pledged to
			 the payment of all obligations entered into by the Administration pursuant to
			 this subtitle.
						(c)Fees
						(1)In
			 generalConsistent with achieving the purposes of this subtitle,
			 the Administrator shall charge fees or collect compensation generally in
			 accordance with commercial rates.
						(2)Availability of
			 feesAll fees collected by the Administration may be retained by
			 the Administration and placed in the Fund and may remain available to the
			 Administration, without further appropriation or fiscal year limitation, for
			 use in carrying out the purposes of this subtitle.
						(3)Breakthrough
			 technologiesThe Administration shall charge the minimum amount
			 in fees or compensation practicable for breakthrough technologies, consistent
			 with the long-term viability of the Administration, unless the Administration
			 first determines that a higher charge will not impede the development of the
			 technology.
						(4)Alternative fee
			 arrangementsThe Administration may use such alternative
			 arrangements (such as profit participation, contingent fees, and other valuable
			 contingent interests) as the Administration considers appropriate to compensate
			 the Administration for the expenses of the Administration and the risk inherent
			 in the support of the Administration.
						(d)Cost transfer
			 authorityAmounts collected by the Administration for the cost of
			 a loan or loan guarantee shall be transferred by the Administration to the
			 respective credit program accounts.
					(e)Supplemental
			 Borrowing AuthorityIn order to maintain sufficient liquidity for
			 activities authorized under section 506(a)(2), the Administration may issue
			 notes, debentures, bonds, or other obligations for purchase by the Secretary of
			 the Treasury.
					(f)Public debt
			 transactionsFor the purpose of subsection (e)—
						(1)the Secretary of
			 the Treasury may use as a public debt transaction the proceeds of the sale of
			 any securities issued under chapter 31 of title 31, United States Code;
			 and
						(2)the purposes for
			 which securities may be issued under that chapter are extended to include any
			 purchase under this subsection.
						(g)Maximum
			 outstanding holdingThe Secretary of the Treasury shall purchase
			 instruments issued under subsection (e) to the extent that the purchase would
			 not increase the aggregate principal amount of the outstanding holdings of
			 obligations under subsection (e) by the Secretary of the Treasury to an amount
			 that is greater than $2,000,000,000.
					(h)Rate of
			 returnEach purchase of obligations by the Secretary of the
			 Treasury under this section shall be on terms and conditions established to
			 yield a rate of return determined by the Secretary of the Treasury to be
			 appropriate, taking into account the current average rate on outstanding
			 marketable obligations of the United States as of the last day of the month
			 preceding the purchase.
					(i)Sale of
			 obligationsThe Secretary of the Treasury may at any time sell,
			 on terms and conditions and at prices determined by the Secretary of the
			 Treasury, any of the obligations acquired by the Secretary of the Treasury
			 under this section.
					(j)Public debt
			 transactionsAll redemptions, purchases, and sales by the
			 Secretary of the Treasury of obligations under this section shall be treated as
			 public debt transactions of the United States.
					508.General
			 provisions
					(a)Immunity from
			 impairment, limitation, or restriction
						(1)In
			 generalAll rights and remedies of the Administration (including
			 any rights and remedies of the Administration on, under, or with respect to any
			 mortgage or any obligation secured by a mortgage) shall be immune from
			 impairment, limitation, or restriction by or under—
							(A)any law (other
			 than a law enacted by Congress expressly in limitation of this paragraph) that
			 becomes effective after the acquisition by the Administration of the subject or
			 property on, under, or with respect to which the right or remedy arises or
			 exists or would so arise or exist in the absence of the law; or
							(B)any
			 administrative or other action that becomes effective after the
			 acquisition.
							(2)State
			 lawThe Administrator may conduct the business of the
			 Administration without regard to any qualification or law of any State relating
			 to incorporation.
						(b)Use of other
			 agenciesWith the consent of a department, establishment, or
			 instrumentality (including any field office), the Administration may—
						(1)use and act
			 through any department, establishment, or instrumentality; or
						(2)use, and pay
			 compensation for, information, services, facilities, and personnel of the
			 department, establishment, or instrumentality.
						(c)ProcurementThe
			 Administrator shall be the senior procurement officer for the Administration
			 for purposes of section 16(a) of the Office of Federal Procurement Policy Act
			 (41 U.S.C. 414(a)).
					(d)Financial
			 matters
						(1)InvestmentsFunds
			 of the Administration may be invested in such investments as the Board of
			 Directors may prescribe.
						(2)Fiscal
			 agentsAny Federal Reserve bank or any bank as to which at the
			 time of the designation of the bank by the Administrator there is outstanding a
			 designation by the Secretary of the Treasury as a general or other depository
			 of public money, may be designated by the Administrator as a depositary or
			 custodian or as a fiscal or other agent of the Administration.
						(e)JurisdictionNotwithstanding
			 section 1349 of title 28, United States Code, or any other provision of
			 law—
						(1)the
			 Administration shall be considered a corporation covered by sections 1345 and
			 1442 of title 28, United States Code;
						(2)all civil actions
			 to which the Administration is a party shall be considered to arise under the
			 laws of the United States, and the district courts of the United States shall
			 have original jurisdiction of all such actions, without regard to amount or
			 value; and
						(3)any civil or
			 other action, case or controversy in a court of a State, or in any court other
			 than a district court of the United States, to which the Administration is a
			 party may at any time before trial be removed by the Administration, without
			 the giving of any bond or security and by following any procedure for removal
			 of causes in effect at the time of the removal—
							(A)to the district
			 court of the United States for the district and division embracing the place in
			 which the same is pending; or
							(B)if there is no
			 such district court, to the district court of the United States for the
			 district in which the principal office of the Administration is located.
							(f)Periodic
			 reportsNot later than 1 year after commencement of operation of
			 the Administration and at least biannually thereafter, the Administrator shall
			 submit to the Committee on Energy and Natural Resources of the Senate and the
			 Committee on Energy and Commerce of the House of Representatives a report that
			 includes a description of—
						(1)the technologies
			 supported by activities of the Administration and how the activities advance
			 the purposes of this subtitle; and
						(2)the performance
			 of the Administration on meeting the goals established under section
			 504.
						(g)Audits by the
			 Comptroller General
						(1)In
			 generalThe programs, activities, receipts, expenditures, and
			 financial transactions of the Administration shall be subject to audit by the
			 Comptroller General of the United States under such rules and regulations as
			 may be prescribed by the Comptroller General.
						(2)AccessThe
			 representatives of the Government Accountability Office shall—
							(A)have access to
			 the personnel and to all books, accounts, documents, records (including
			 electronic records), reports, files, and all other papers, automated data,
			 things, or property belonging to, under the control of, or in use by the
			 Administration, or any agent, representative, attorney, advisor, or consultant
			 retained by the Administration, and necessary to facilitate the audit;
							(B)be afforded full
			 facilities for verifying transactions with the balances or securities held by
			 depositories, fiscal agents, and custodians;
							(C)be authorized to
			 obtain and duplicate any such books, accounts, documents, records, working
			 papers, automated data and files, or other information relevant to the audit
			 without cost to the Comptroller General; and
							(D)have the right of
			 access of the Comptroller General to such information pursuant to section
			 716(c) of title 31, United States Code.
							(3)Assistance and
			 cost
							(A)In
			 generalFor the purpose of conducting an audit under this
			 subsection, the Comptroller General may, in the discretion of the Comptroller
			 General, employ by contract, without regard to section 3709 of the Revised
			 Statutes (41 U.S.C. 5), professional services of firms and organizations of
			 certified public accountants for temporary periods or for special
			 purposes.
							(B)Reimbursement
								(i)In
			 generalOn the request of the Comptroller General, the
			 Administration shall reimburse the General Accountability Office for the full
			 cost of any audit conducted by the Comptroller General under this
			 subsection.
								(ii)CreditingSuch
			 reimbursements shall—
									(I)be credited to
			 the appropriation account entitled Salaries and Expenses, Government
			 Accountability Office at the time at which the payment is received;
			 and
									(II)remain available
			 until expended.
									(h)Annual
			 independent audits
						(1)In
			 generalThe Administrator shall—
							(A)have an annual
			 independent audit made of the financial statements of the Administration by an
			 independent public accountant in accordance with generally accepted auditing
			 standards; and
							(B)submit to the
			 Secretary the results of the audit.
							(2)ContentIn
			 conducting an audit under this subsection, the independent public accountant
			 shall determine and report on whether the financial statements of the
			 Administration—
							(A)are presented
			 fairly in accordance with generally accepted accounting principles; and
							(B)comply with any
			 disclosure requirements imposed under this subtitle.
							(i)Financial
			 reports
						(1)In
			 generalThe Administrator shall submit to the Secretary annual
			 and quarterly reports of the financial condition and operations of the
			 Administration, which shall be in such form, contain such information, and be
			 submitted on such dates as the Secretary shall require.
						(2)Contents of
			 annual reportsEach annual report shall include—
							(A)financial
			 statements prepared in accordance with generally accepted accounting
			 principles;
							(B)any supplemental
			 information or alternative presentation that the Secretary may require;
			 and
							(C)an assessment (as
			 of the end of the most recent fiscal year of the Administration), signed by the
			 chief executive officer and chief accounting or financial officer of the
			 Administration, of—
								(i)the
			 effectiveness of the internal control structure and procedures of the
			 Administration; and
								(ii)the compliance
			 of the Administration with applicable safety and soundness laws.
								(3)Special
			 reportsThe Secretary may require the Administrator to submit
			 other reports on the condition (including financial condition), management,
			 activities, or operations of the Administration, as the Secretary considers
			 appropriate.
						(4)AccuracyEach
			 report of financial condition shall contain a declaration by the Administrator
			 or any other officer designated by the Board of Directors of the Administration
			 to make the declaration, that the report is true and correct to the best of the
			 knowledge and belief of the officer.
						(5)Availability of
			 reportsReports required under this section shall be published
			 and made publicly available as soon as is practicable after receipt by the
			 Secretary.
						(j)Scope and
			 termination of authority
						(1)New
			 obligationsThe Administrator shall not initiate any new
			 obligations under this subtitle on or after January 1, 2029.
						(2)Reversion to
			 SecretaryThe authorities and obligations of the Administration
			 shall revert to the Secretary on January 1, 2029.
						BTax
			 provisions
				511.Advanced
			 energy manufacturing credit
					(a)In
			 generalSubsection (d) of
			 section 48C of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new paragraph:
						
							(6)Additional 2011
				allocations
								(A)In
				generalNot later than 180 days after the date of the enactment
				of this paragraph, the Secretary, in consultation with the Secretary of Energy,
				shall establish a program to consider and award certifications for qualified
				investments eligible for credits under this section to qualifying advanced
				energy project sponsors with respect to applications received on or after the
				date of the enactment of this paragraph.
								(B)LimitationThe
				total amount of credits that may be allocated under the program described in
				subparagraph (A) shall not exceed the 2011 allocation amount reduced by so much
				of the 2011 allocation amount as is taken into account as an increase in the
				limitation described in paragraph (1)(B).
								(C)Application of
				certain rulesRules similar to the rules of paragraphs (2), (3),
				(4), and (5) shall apply for purposes of the program described in subparagraph
				(A), except that—
									(i)CertificationApplicants
				shall have 2 years from the date that the Secretary establishes such program to
				submit applications.
									(ii)Selection
				criteriaFor purposes of paragraph (3)(B)(i), the term
				domestic job creation (both direct and indirect) means the
				creation of direct jobs in the United States producing the property
				manufactured at the manufacturing facility described under subsection
				(c)(1)(A)(i), and the creation of indirect jobs in the manufacturing supply
				chain for such property in the United States.
									(iii)Review and
				redistributionThe Secretary shall conduct a separate review and
				redistribution under paragraph (5) with respect to such program not later than
				4 years after the date of the enactment of this paragraph.
									(D)2011 allocation
				amountFor purposes of this subsection, the term 2011
				allocation amount means $5,000,000,000.
								(E)Direct
				paymentsIn lieu of any qualifying advanced energy project credit
				which would otherwise be determined under this section with respect to an
				allocation to a taxpayer under this paragraph, the Secretary shall, upon the
				election of the taxpayer, make a grant to the taxpayer in the amount of such
				credit as so determined. Rules similar to the rules of section 50 shall apply
				with respect to any grant made under this
				subparagraph.
								.
					(b)Portion of 2011
			 allocation allocated toward pending applications under original
			 programSubparagraph (B) of section 48C(d)(1) of such Code is
			 amended by inserting (increased by so much of the 2011 allocation amount
			 (not in excess of $1,500,000,000) as the Secretary determines necessary to make
			 allocations to qualified investments with respect to which qualifying
			 applications were submitted before the date of the enactment of paragraph
			 (6)) after $2,300,000,000.
					(c)Conforming
			 amendmentParagraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting
			 48C(d)(6)(E), after 36C,.
					512.Special rule
			 for sales of electric transmission propertyParagraph (3) of section 451(i) of the
			 Internal Revenue Code of 1986 is amended by striking January 1,
			 2012 and inserting January 1, 2017.
				513.Depreciation
			 of natural gas distribution lines
					(a)In
			 generalClause (viii) of section 168(e)(3)(E) of the Internal
			 Revenue Code of 1986 is amended by striking January 1, 2011 and
			 inserting January 1, 2017.
					(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2010.
					514.Credit for steel
			 industry fuel
					(a)Credit
			 period
						(1)In
			 generalSubclause (II) of
			 section 45(e)(8)(D)(ii) is amended to read as follows:
							
								(II)Credit
				periodIn lieu of the 10-year
				period referred to in clauses (i) and (ii)(II) of subparagraph (A), the credit
				period shall be the period beginning on the date that the facility first
				produces steel industry fuel that is sold to an unrelated person after
				September 30, 2008, and ending 3 years after such
				date.
								.
						(2)Conforming
			 amendmentSection 45(e)(8)(D)
			 is amended by striking clause (iii) and by redesignating clause (iv) as clause
			 (iii).
						(b)Extension of
			 placed-in-Service dateSubparagraph (A) of section 45(d)(8) is
			 amended—
						(1)by striking (or any modification to
			 a facility); and
						(2)by striking 2010 and
			 inserting 2017.
						(c)Clarifications
						(1)Steel industry
			 fuelSubclause (I) of section
			 45(c)(7)(C)(i) is amended by inserting , a blend of coal and petroleum
			 coke, or other coke feedstock after on coal.
						(2)Ownership
			 interestSection 45(d)(8) is
			 amended by adding at the end the following new flush sentence:
							
								With
				respect to a facility producing steel industry fuel, no person (including a
				ground lessor, customer, supplier, or technology licensor) shall be treated as
				having an ownership interest in the facility or as otherwise entitled to the
				credit allowable under subsection (a) with respect to such facility if such
				person’s rent, license fee, or other entitlement to net payments from the owner
				of such facility is measured by a fixed dollar amount or a fixed amount per
				ton, or otherwise determined without regard to the profit or loss of such
				facility..
						(3)Production and
			 saleSubparagraph (D) of section 45(e)(8), as amended by
			 subsection (a)(2), is amended by redesignating clause (iii) as clause (iv) and
			 by inserting after clause (ii) the following new clause:
							
								(iii)Production and
				saleThe owner of a facility producing steel industry fuel shall
				be treated as producing and selling steel industry fuel where that owner
				manufactures such steel industry fuel from coal, a blend of coal and petroleum
				coke, or other coke feedstock to which it has title. The sale of such steel
				industry fuel by the owner of the facility to a person who is not the owner of
				the facility shall not fail to qualify as a sale to an unrelated person solely
				because such purchaser may also be a ground lessor, supplier, or
				customer.
								.
						(d)Specified credit
			 for purposes of alternative minimum tax exclusionSubclause (II) of section 38(c)(4)(B)(iii)
			 is amended by inserting (in the case of a refined coal production
			 facility producing steel industry fuel, during the credit period set forth in
			 section 45(e)(8)(D)(ii)(II)) after service.
					(e)Effective
			 dates
						(1)In
			 generalThe amendments made
			 by subsections (a), (b), and (d) shall apply to fuel produced and sold after
			 December 31, 2009.
						(2)ClarificationsThe amendments made by subsection (c) shall
			 take effect as if included in the amendments made by the Energy Improvement and
			 Extension Act of 2008.
						515.Credit for
			 producing fuel from coke or coke gas
					(a)In
			 generalParagraph (1) of section 45K(g) is amended by striking
			 January 1, 2010 and inserting January 1,
			 2017.
					(b)Effective
			 dateThe amendment made by this section shall apply to facilities
			 placed in service after December 31, 2009.
					VIEnergy
			 efficiency
			ARural energy
			 savings program
				601.Rural energy
			 savings programTitle IX of
			 the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8101 et seq.) is
			 amended by adding the following:
					
						9014.Rural energy
				savings program
							(a)PurposeThe purpose of this section is to create
				and save jobs by providing loans to qualified consumers that will use the loan
				proceeds to implement energy efficiency measures to achieve significant
				reductions in energy costs, energy consumption, or carbon emissions.
							(b)DefinitionsIn
				this section:
								(1)Eligible
				entityThe term eligible entity means—
									(A)any public power
				district, public utility district, or similar entity, or any electric
				cooperative described in sections 501(c)(12) or 1381(a)(2)(C) of the Internal
				Revenue Code of 1986, that borrowed and repaid, prepaid, or is paying an
				electric loan made or guaranteed by the Rural Utilities Service (or any
				predecessor agency); or
									(B)any entity
				primarily owned or controlled by an entity or entities described in
				subparagraph (A).
									(2)Energy
				efficiency measuresThe term
				energy efficiency measures means, for or at property served by an
				eligible entity, structural improvements and investments in cost-effective,
				commercial off-the-shelf technologies to reduce home energy use.
								(3)Qualified
				consumerThe term qualified consumer means a
				consumer served by an eligible entity that has the ability to repay a loan made
				under subsection (d), as determined by an eligible entity.
								(4)Qualified
				entityThe term
				qualified entity means a non-governmental, not-for-profit
				organization that the Secretary determines has significant experience, on a
				national basis, in providing eligible entities with—
									(A)energy,
				environmental, energy efficiency, and information research and
				technology;
									(B)training,
				education, and consulting;
									(C)guidance in energy
				and operational issues and rural community and economic development;
									(D)advice in legal
				and regulatory matters affecting electric service and the environment;
				and
									(E)other relevant
				assistance.
									(5)SecretaryThe term Secretary means the
				Secretary of Agriculture, acting through the Rural Utilities Service.
								(c)Loans and grants
				to eligible entities
								(1)Loans
				authorizedSubject to
				paragraph (2), the Secretary shall make loans to eligible entities that agree
				to use the loan funds to make loans to qualified consumers as described in
				subsection (d) for the purpose of implementing energy efficiency
				measures.
								(2)List, plan, and
				measurement and verification required
									(A)In
				generalAs a condition to
				receiving a loan or grant under this subsection, an eligible entity
				shall—
										(i)establish a list
				of energy efficiency measures that is expected to decrease energy use or costs
				of qualified consumers;
										(ii)prepare an implementation plan for use of
				the loan funds; and
										(iii)provide for
				appropriate measurement and verification to ensure the effectiveness of the
				energy efficiency loans made by the eligible entity and that there is no
				conflict of interest in the carrying out of this section.
										(B)Revision of list
				of energy efficiency measuresAn eligible entity may update the
				list required under subparagraph (A)(i) to account for newly available
				efficiency technologies, subject to the approval of the Secretary.
									(C)Existing energy
				efficiency programsAn
				eligible entity that, on or before the date of the enactment of this section or
				within 60 days after such date, has already established an energy efficiency
				program for qualified consumers may use an existing list of energy efficiency
				measures, implementation plan, or measurement and verification system of that
				program to satisfy the requirements of subparagraph (A) if the Secretary
				determines the list, plans, or systems are consistent with the purposes of this
				section.
									(3)No
				interestA loan under this subsection shall bear no
				interest.
								(4)RepaymentA loan under this subsection shall be
				repaid not more than 10 years from the date on which an advance on the loan is
				first made to the eligible entity.
								(5)Loan fund
				advancesThe Secretary shall provide eligible entities with a
				schedule of not more than ten years for advances of loan funds, except that any
				advance of loan funds to an eligible entity in any single year shall not exceed
				50 percent of the approved loan amount.
								(6)Jump-start
				grantsThe Secretary shall make grants available to eligible
				entities selected to receive a loan under this subsection in order to assist an
				eligible entity to defray costs, including costs of contractors for equipment
				and labor, except that no eligible entity may receive a grant amount that is
				greater than four percent of the loan amount.
								(d)Loans to
				qualified consumers
								(1)Terms of
				loansLoans made by an eligible entity to qualified consumers
				using loan funds provided by the Secretary under subsection (c)—
									(A)may bear interest,
				not to exceed three percent, to be used for purposes that include establishing
				a loan loss reserve and to offset personnel and program costs of eligible
				entities to provide the loans;
									(B)shall finance
				energy efficiency measures for the purpose of decreasing energy usage or costs
				of the qualified consumer by an amount such that a loan term of not more than
				ten years will not pose an undue financial burden on the qualified consumer, as
				determined by the eligible entity;
									(C)shall not be used
				to fund energy efficiency measures made to personal property unless the
				personal property—
										(i)is
				or becomes attached to real property as a fixture; or
										(ii)is a manufactured
				home;
										(D)shall be repaid
				through charges added to the electric bill of the qualified consumer;
				and
									(E)shall require an
				energy audit by an eligible entity to determine the impact of proposed energy
				efficiency measures on the energy costs and consumption of the qualified
				consumer.
									(2)ContractorsIn
				addition to any other qualified general contractor, eligible entities may serve
				as general contractors.
								(e)Contract for
				measurement and verification, training, and technical assistance
								(1)Contract
				requiredNot later than 60
				days after the date of enactment of this section, the Secretary shall enter
				into one or more contracts with a qualified entity for the purposes of—
									(A)providing measurement and verification
				activities, including—
										(i)developing and
				completing a recommended protocol for measurement and verification for the
				Rural Utilities Service;
										(ii)establishing a
				national measurement and verification committee consisting of representatives
				of eligible entities to assist the contractor in carrying out this
				section;
										(iii)providing
				measurement and verification consulting services to eligible entities that
				receive loans under this section; and
										(iv)providing
				training in measurement and verification; and
										(B)developing a program to provide technical
				assistance and training to the employees of eligible entities to carry out this
				section.
									(2)Use of
				subcontractors authorizedA qualified entity that enters into a
				contract under paragraph (1) may use subcontractors to assist the qualified
				entity in performing the contract.
								(f)Fast start
				demonstration projects
								(1)Demonstration
				projects requiredThe Secretary shall enter into agreements with
				eligible entities (or groups of eligible entities) that have energy efficiency
				programs described in subsection (c)(2)(C) to establish an energy efficiency
				loan demonstration projects consistent with the purposes of this section
				that—
									(A)implement
				approaches to energy audits and investments in energy efficiency measures that
				yield measurable and predictable savings;
									(B)use measurement
				and verification processes to determine the effectiveness of energy efficiency
				loans made by eligible entities;
									(C)include training
				for employees of eligible entities, including any contractors of such entities,
				to implement or oversee the activities described in subparagraphs (A) and
				(B);
									(D)provide for the
				participation of a majority of eligible entities in a State;
									(E)reduce the need
				for generating capacity;
									(F)provide efficiency
				loans to—
										(i)not fewer than 20,000 consumers, in the
				case of a single eligible entity; or
										(ii)not fewer than 80,000 consumers, in the
				case of a group of eligible entities; and
										(G)serve areas where
				a large percentage of consumers reside—
										(i)in
				manufactured homes; or
										(ii)in housing units
				that are more than 50 years old.
										(2)Deadline for
				implementationThe agreements
				required by paragraph (1) shall be entered into not later than 90 days after
				the date of enactment of this section.
								(3)Effect on
				availability of loans nationallyNothing in this subsection shall
				delay the availability of loans to eligible entities on a national basis
				beginning not later than 180 days after the date of enactment of this
				section.
								(4)Additional
				demonstration project authorityThe Secretary may conduct
				demonstration projects in addition to the project required by paragraph (1).
				The additional demonstration projects may be carried out without regard to
				subparagraphs (D), (F), or (G) of paragraph (1).
								(g)Additional
				authorityThe authority provided in this section is in addition
				to any authority of the Secretary to offer loans or grants under any other
				law.
							(h)Authorization of
				appropriations
								(1)In
				generalThere is authorized
				to be appropriated to the Secretary to carry out this section $993,000,000 for
				fiscal year 2012, to remain available until expended.
								(2)Amounts for
				loans, grants, staffingOf
				the amounts appropriated pursuant to the authorization of appropriations in
				paragraph (1), the Secretary shall make available—
									(A)$755,000,000 for
				the purpose of covering the cost of direct loans to eligible entities under
				subsection (c) to subsidize gross obligations in the principal amount of not to
				exceed $4,900,000,000;
									(B)$25,000,000 for measurement and
				verification activities under subsection (e)(1)(A);
									(C)$2,000,000 for the contract for training
				and technical assistance authorized by subsection (e)(1)(B);
									(D)$200,000,000 for
				jump-start grants authorized by subsection (c)(6); and
									(E)$1,100,000 for
				each of fiscal years 2012 through 2021 for 10 additional employees of the Rural
				Utilities Service to carry out this section.
									(i)Effective
				periodSubject to subsection (h)(1) and except as otherwise
				provided in this section, the loans, grants, and other expenditures required to
				be made under this section are authorized to be made during each of fiscal
				years 2012 through 2016.
							(j)Regulations
								(1)In
				generalExcept as otherwise provided in this subsection, not
				later than 120 days after the date of enactment of this section, the Secretary
				shall promulgate such regulations as are necessary to implement this
				section.
								(2)ProcedureThe
				promulgation of the regulations and administration of this section shall be
				made without regard to—
									(A)chapter 35 of
				title 44, United States Code (commonly known as the Paperwork
				Reduction Act); and
									(B)the Statement of
				Policy of the Secretary of Agriculture effective July 24, 1971 (36 Fed. Reg.
				13804), relating to notices of proposed rulemaking and public participation in
				rulemaking.
									(3)Congressional
				review of agency rulemakingIn carrying out this section, the
				Secretary shall use the authority provided under section 808 of title 5, United
				States Code.
								(4)Interim
				regulationsNotwithstanding
				paragraphs (1) and (2), to the extent regulations are necessary to carry out
				any provision of this section, the Secretary shall implement such regulations
				through the promulgation of an interim
				rule.
								.
				BTax
			 provisions
				611.Energy-efficient
			 commercial buildings
					(a)Increase in
			 deduction
						(1)In
			 generalSubparagraph (A) of section 179D(b)(1) of the Internal
			 Revenue Code of 1986 is amended by striking $1.80 and inserting
			 $3.00.
						(2)Partial
			 allowanceClause (ii) of section 179D(d)(1)(A) of such Code is
			 amended by striking $.60 and inserting
			 $1.50.
						(b)ExtensionSubsection
			 (h) of section 179D of the Internal Revenue Code of 1986 is amended by striking
			 December 31, 2013 and inserting December 31,
			 2016.
					(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2010.
					612.Energy-efficient
			 new homes
					(a)In
			 generalSubsection (g) of section 45L of the Internal Revenue
			 Code of 1986 is amended by striking December 31, 2011 and
			 inserting December 31, 2016.
					(b)Effective
			 dateThe amendment made by this section shall apply to homes
			 acquired after December 31, 2011.
					613.Energy-efficient
			 existing homes
					(a)In
			 generalParagraph (2) of section 25C(g) of the Internal Revenue
			 Code of 1986 is amended by striking December 31, 2011 and
			 inserting December 31, 2016.
					(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2011.
					614.Energy-efficient
			 appliances
					(a)In
			 generalSection 45M(b) of the Internal Revenue Code of 1986 is
			 amended by striking 2011 each place it appears and inserting
			 2011, 2012, 2013, 2014, 2015, or 2016.
					(b)Direct payment
			 of credit
						(1)In
			 generalWithin 90 days after the date of the enactment of this
			 Act, the Secretary of Energy, in consultation with the Secretary of the
			 Treasury, shall establish a program under which a manufacturer of qualified
			 energy efficient appliances (within the meaning of section 45M of the Internal
			 Revenue Code of 1986) may apply for, and receive, direct payment of the reduced
			 credit amount of the credit which would otherwise be determined under section
			 45M of the Internal Revenue Code of 1986 with respect to such appliances. Such
			 request shall be approved or denied not later than 90 days after such request
			 is received.
						(2)Advance
			 determinationThe Secretary of Energy shall provide under the
			 program established under paragraph (1) that the reduced credit amount with
			 respect to a manufacturer of qualified energy efficient appliances may be
			 determined at the beginning of the taxable year based on the manufacturer's
			 projected production of such appliances for such year.
						(3)PaymentThe
			 Secretary of Energy shall notify the Secretary of the Treasury of the approval
			 of a request under paragraph (1), and the Secretary of the Treasury shall make
			 the direct payment of the reduced credit amount to the manufacturer, not later
			 than 90 days after such request is received by the Secretary of Energy.
						(4)Reconciliation
			 of credit and direct paymentThe Secretary of the Treasury shall,
			 by regulations, provide for recapturing the amount of any direct payments to a
			 manufacturer under this subsection for a taxable year which exceed the reduced
			 credit amount for such manufacturer with respect to such taxable year.
						(5)Section 45M
			 credit not allowedNo credit shall be allowed under section 45M
			 of such Code with respect to any manufacturer who receives the direct payment
			 of the reduced credit amount under this subsection.
						(6)Reduced credit
			 amountFor purposes of this subsection, the reduced credit amount
			 is 85 percent.
						VIIEnergy research
			 and development
			701.Next Step
			 Energy Storage Research Center
				(a)EstablishmentThe
			 Secretary shall establish a center, to be known as the Next Step Energy
			 Storage Research Center (referred to in this section as the
			 Center) to provide for the conduct of research on, and the
			 development and deployment of advanced energy storage materials and systems
			 for—
					(1)mobile and
			 stationary applications; and
					(2)transportation,
			 residential, and commercial uses.
					(b)Authorized
			 research activitiesThe Center may use amounts made available
			 under this section for research on—
					(1)innovative
			 concepts that incorporate new materials and chemical processes in
			 electrochemical energy storage technologies;
					(2)the interactions
			 of materials that control electrochemical processes in electrical energy
			 storage technologies;
					(3)designing
			 innovative materials and interfacial structures to enable improvements in
			 energy storage technologies, with an emphasis on—
						(A)electrode and
			 electrolyte interfaces and interfacial processes;
						(B)innovations in
			 electrolytes;
						(C)innovations in
			 cathode and anode technology; and
						(D)nanoscale
			 structures and nanostructured materials;
						(4)innovative
			 characterization tools for energy storage technologies to assist in
			 understanding key processes at the atomic level and molecular level;
					(5)methods to
			 improve cost and performance projections for energy storage
			 technologies;
					(6)ways in which to
			 increase energy storage capabilities;
					(7)ways in which to
			 develop the capability for fast recharge cycles in energy storage
			 technologies;
					(8)ways in which to
			 address lifetime concerns relating to energy storage technologies, including
			 extending useful lifetimes and end-of-life battery recycling—
						(A)to prevent spread
			 of contamination from used batteries; and
						(B)to develop
			 techniques to repurpose used materials in new batteries; and
						(9)requirements for
			 the transition of production of energy storage systems in a laboratory setting
			 to the commercial production of energy storage systems.
					(c)Limitation on
			 use of fundsAmounts made available under this section shall not
			 be used for the construction of new facilities for the Center, but may be
			 applied toward the cost of leasing facilities, and purchasing or renting
			 equipment, for the Center.
				(d)Annual
			 reports
					(1)In
			 generalAnnually, the Secretary shall submit to Congress a report
			 that describes the progress of the Center with respect to meeting the research
			 goals for the Center established by the Secretary for the fiscal year covered
			 by the report.
					(2)PenaltyIf
			 an annual report submitted under paragraph (1) indicates that the Center did
			 not meet the goal for the fiscal year described in that paragraph, the amounts
			 to be made available for the Center for the subsequent fiscal year shall be
			 reduced by 10 percent.
					(e)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section—
					(1)$30,000,000 for
			 fiscal year 2012; and
					(2)$25,000,000 for
			 each of fiscal years 2013 through 2017.
					702.Nuclear power
			 initiativesSection 952 of the
			 Energy Policy Act of 2005 (42 U.S.C. 16272) is amended by
			 adding at the end the following:
				
					(f)Small modular
				reactor initiative
						(1)DefinitionsIn
				this subsection:
							(A)ChairmanThe
				term Chairman means the Chairman of the Commission.
							(B)CommissionThe
				term Commission means the Nuclear Regulatory Commission.
							(C)Small modular
				reactorThe term small modular reactor means a
				nuclear reactor with a rated capacity of less than 300 electrical
				megawatts.
							(2)Duty of
				SecretaryNot later than 10 years after the date of enactment of
				this subsection, the Secretary shall carry out, through cooperative agreements
				with private sector partners, a program—
							(A)to develop a
				standard design for small modular reactors that—
								(i)satisfies
				enhanced safety and proliferation controls; and
								(ii)may be
				implemented through cost-efficient manufacturing and construction;
								(B)to obtain a
				design certification from the Commission for the standard design;
							(C)to develop a
				licensing application procedure for each small modular reactor that is the
				subject of the standard design; and
							(D)to obtain a
				license from the Commission for the standard design.
							(3)Requirements
							(A)Consultation
				with ChairmanTo ensure that the activities of the Secretary
				under this subsection are cost-effective and compliment the activities of the
				Commission, in carrying out this subsection, the Secretary shall consult with
				the Chairman.
							(B)Standard
				designThe standard design developed under this subsection shall
				include a design for optimizing the staffing requirements of the small modular
				reactor that is the subject of the standard design—
								(i)to minimize the
				cost of electricity produced by the small modular reactor; and
								(ii)to improve
				overall plant economics of the small modular reactor without compromising
				safety.
								(C)Staffing
				requirementsIn carrying out this subsection, the Secretary shall
				submit to Congress and the Commission a report that identifies each issue that
				the Secretary determines—
								(i)would impact the
				staffing requirements of a small modular reactor that is the subject of the
				standard design under this subsection; and
								(ii)shall be
				considered in the development and deployment of each small modular reactor that
				is the subject of the standard design under this subsection.
								(g)Advanced
				nuclear fuels and fuel systems investigation program
						(1)Duty of
				SecretaryNot later than 180 days after the date of enactment of
				this subsection, the Secretary shall initiate an advanced nuclear fuels and
				fuel systems investigation program to promote—
							(A)the investigation
				of advanced nuclear fuels that have a higher burn efficiency and higher
				proliferation resistance; and
							(B)the development
				of nuclear plants with increased proliferation resistance and lower capital
				costs that meet each safety requirement of the Nuclear Regulatory
				Commission.
							(2)Requirements
							(A)Thorium
				focusIn carrying out the program under this subsection, the
				Secretary shall focus on thorium as a nuclear fuel with respect to the Fuel
				Cycle Research and Development program of the Department of Energy—
								(i)to develop an
				experimental reactor design;
								(ii)to designate a
				location to construct the reactor that is the subject of the design under
				clause (i); and
								(iii)to design a
				cost and construction schedule regarding the reactor described in clause
				(ii).
								(B)5-year
				strategy
								(i)In
				generalIn carrying out the program under this subsection, the
				Secretary shall develop a 5-year strategy for Generation IV System nuclear
				plant technology (including nuclear plant technology more advanced than
				Generation IV nuclear energy systems) to provide coordination with the Advanced
				Reactor Concepts program of the Department of Energy.
								(ii)Roadmap
									(I)In
				generalIn developing the 5-year strategy under this
				subparagraph, the Secretary shall include a roadmap for the long-term funding
				that is required—
										(aa)to
				design, construct, and start operations of an advanced reactor concept;
				and
										(bb)to
				overcome technical and scientific challenges preventing
				commercialization.
										(II)RequirementsThe
				roadmap described in subclause (I) shall include a schedule for commercial
				implementation of technologies investigated by the Secretary under the Advanced
				Reactor Concepts program of the Department of Energy.
									(h)Spent fuel
				research program
						(1)Definition of
				research and development centerIn this subsection, the term
				research and development center means a spent fuel recycling
				research and development center designated under paragraph (2)(A).
						(2)Spent fuel
				recycling research and development center
							(A)In
				generalNot later than 90 days after the date of enactment of
				this subsection, the Secretary shall designate a National Laboratory as a spent
				fuel recycling research and development center.
							(B)Purpose
								(i)In
				generalIn accordance with clause (ii), the research and
				development center shall serve as the lead site for continuing research and
				development of advanced nuclear fuel cycles and isotope separation
				technologies.
								(ii)Research
				initiativesIn carrying out clause (i), the research and
				development center shall provide coordination with the Secretary regarding the
				Fuel Cycle Research and Development program of the Department of Energy—
									(I)to minimize any
				redundancy of related research programs;
									(II)to develop a
				strategic goal and a plan to attain the strategic goal; and
									(III)to maintain the
				focus of the research program toward the strategic goal described in subclause
				(II).
									(C)ReportNot
				later than 180 days after the date of enactment of this subsection, the
				Secretary shall submit to the appropriate committees of Congress a report that
				contains, for the period covered by the report, a description of each
				unfulfilled responsibility of the Department of Energy regarding the
				Nuclear Waste Policy Act of 1982 (42
				U.S.C. 10101 et seq.).
							(i)Spent fuel
				storage research program
						(1)In
				generalNot later than 180 days after the date of enactment of
				this subsection, the Secretary shall initiate a spent fuel storage research
				program, to be carried out as a component of the Fuel Cycle Research and
				Development program of the Department of Energy.
						(2)RequirementsIn
				carrying out the program under this subsection, the Secretary shall—
							(A)analyze the
				sustainability of the on-site pool storage of spent fuel;
							(B)develop a
				cost-benefit analysis of reracking spent fuel in ponds as compared to dry cask
				storage, to be provided to nuclear power plant owners and operators to assist
				with fuel storage decisionmaking; and
							(C)develop a 15-year
				strategy for the storage of the spent nuclear fuel of the United States,
				including recommendations, cost-estimates, and schedules for resolving the
				accumulation of spent nuclear fuel.
							(3)Authorization
				of appropriationsThere is authorized to be appropriated to the
				Secretary to carry out the program under this subsection $300,000,000 for the
				period of fiscal years 2012 through
				2015.
						.
			VIIIBudgetary
			 effects
			801.Budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the Senate Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
			
